EXHIBIT 10.1

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED TERM LOAN AGREEMENT
 
Dated as of July 25, 2007
 
among
 
TXCO RESOURCES INC.
 
(formerly named THE EXPLORATION COMPANY OF DELAWARE, INC.), as Borrower,
 
and
 
OUTPUT ACQUISITION CORP.,
 
TXCO ENERGY CORP.,
 
TEXAS TAR SANDS INC. and
 
OPEX ENERGY, LLC,
 
as Guarantors,
 
The Several Lenders
 
from Time to Time Parties Hereto,
 
BANK OF MONTREAL,
 
as Administrative Agent,
 
and
 
BMO CAPITAL MARKETS CORP.,
 
as Arranger
 
      

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS 
2

 
1.1
Certain Defined Terms
2

 
1.2
Other Interpretive Provisions 
25

 
1.3
Accounting Principles 
25

 
ARTICLE II THE CREDIT  
26

 
2.1
Amounts and Terms of the Loans 
26

 
2.2
Maturity Date 
27

 
2.3
Conversion and Continuation Elections 
27

 
2.4
Optional Prepayments 
28

 
2.5
[Intentionally omitted.] 
29

 
2.6
Repayment 
29

 
2.7
Interest 
29

 
2.8
Fees 
30

 
2.9
Computation of Fees and Interest 
30

 
2.10
Payments by the Company; Loan Pro Rata 
30

 
2.11
Payments by the Lenders to the Administrative Agent 
32

 
2.12
Sharing of Payments, Etc 
32

 
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
33

 
3.1
Taxes 
33

 
3.2
Illegality 
34

 
3.3
Increased Costs and Reduction of Return 
35

 
3.4
Funding Losses 
36

 
3.5
Inability to Determine Rates 
36

 
3.6
Certificates of Lenders 
36

 
3.7
Substitution of Lenders 
36

 
3.8
Survival 
37

 
ARTICLE IV SECURITY
37

 
4.1
The Security 
37

 
4.2
Agreement to Deliver Security Documents 
37

 
4.3
Perfection and Protection of Security Interests and Liens      
37

 
4.4
Offset 
38

 
4.5
Guaranty 
38

 
4.6
Maximum Liability 
39

 
4.7
Production Proceeds 
39

 
ARTICLE V CONDITIONS PRECEDENT  
40

 
5.1
Conditions of the Effective Date 
40

 
5.2
[Intentionally omitted.] 
42

 
5.3
Conditions to the Restatement Effective Time 
42



i

--------------------------------------------------------------------------------

 


Article VI REPRESENTATIONS AND WARRANTIES 
43

 
6.1
Organization, Existence and Power 
43

 
6.2
Corporate Authorization; No Contravention 
44

 
6.3
Governmental Authorization 
44

 
6.4
Binding Effect 
44

 
6.5
Litigation 
44

 
6.6
No Default 
45

 
6.7
ERISA Compliance 
45

 
6.8
Use of Proceeds; Margin Regulations 
45

 
6.9
Title to Properties 
46

 
6.10
Oil and Gas Reserves 
46

 
6.11
Reserve Report 
46

 
6.12
Gas Imbalances 
46

 
6.13
Taxes 
47

 
6.14
Financial Statements and Condition 
47

 
6.15
Environmental Matters 
47

 
6.16
Regulated Entities 
48

 
6.17
No Burdensome Restrictions 
48

 
6.18
Copyrights, Patents, Trademarks and Licenses, etc 
48

 
6.19
Subsidiaries 
48

 
6.20
Insurance 
48

 
6.21
Full Disclosure 
48

 
6.22
Solvency 
49

 
6.23
Labor Matters 
49

 
6.24
Midstream Contracts 
49

 
6.25
Derivative Contracts 
49

 
6.26
Exempt Subsidiaries; TTSI 
49

 
6.27
[Intentionally omitted.] 
49

 
6.28
[Intentionally omitted.] 
49

 
6.29
Security Documents 
49

 
ARTICLE VII AFFIRMATIVE COVENANTS 
50

 
7.1
Financial Statements 
51

 
7.2
Certificates; Other Production and Reserve Information 
52

 
7.3
Notices 
53

 
7.4
Preservation of Company Existence, Etc 
53

 
7.5
Maintenance of Property 
54

 
7.6
Insurance 
54

 
7.7
Payment of Obligations 
54

 
7.8
Compliance with Laws 
54

 
7.9
Compliance with ERISA 
55

 
7.10
Inspection of Property and Books and Records 
55

 
7.11
Environmental Laws 
55

 
7.12
New Subsidiary Guarantors 
55

 
7.13
Use of Proceeds 
55

 
7.14
Further Assurances 
56

 
7.15
[Intentionally omitted.] 
57



ii

--------------------------------------------------------------------------------

 


 
7.16
Hedging Program 
57

 
ARTICLE VIII NEGATIVE COVENANTS  
57

 
8.1
Limitation on Liens 
57

 
8.2
Disposition of Assets 
60

 
8.3
Consolidations and Mergers 
61

 
8.4
Loans and Investments 
62

 
8.5
Limitation on Indebtedness 
63

 
8.6
Transactions with Affiliates 
65

 
8.7
Margin Stock 
65

 
8.8
Contingent Obligations 
65

 
8.9
Restricted Payments 
66

 
8.10
Derivative Contracts 
66

 
8.11
Sale Leasebacks 
68

 
8.12
Consolidated Leverage Ratio 
68

 
8.13
Current Ratio 
68

 
8.14
Minimum Interest Coverage Ratio 
68

 
8.15
Minimum PV 10 to Consolidated Total Debt Ratio 
68

 
8.16
Change in Business 
68

 
8.17
Accounting Changes 
68

 
8.18
Certain Contracts; Amendments; Multiemployer ERISA Plans 
68

 
8.19
Midstream Contracts 
69

 
8.20
First Lien Credit Agreement 
69

 
8.21
Limitation on Amendments to Output Acquisition Documents 
69

 
8.22
Forward Sales, Production Payments, Etc 
69

 
8.23
Use of Proceeds 
70

 
ARTICLE IX EVENTS OF DEFAULT  
70

 
9.1
Event of Default 
70

 
9.2
Remedies 
72

 
9.3
Rights Not Exclusive 
73

 
ARTICLE X THE ADMINISTRATIVE AGENT       
73

 
10.1
Appointment and Authorization; Limitation of Agency 
73

 
10.2
Delegation of Duties 
73

 
10.3
Liability of Administrative Agent 
73

 
10.4
Reliance by Administrative Agent 
74

 
10.5
Notice of Default 
74

 
10.6
Credit Decision 
75

 
10.7
Indemnification 
75

 
10.8
Administrative Agent in Individual Capacity 
76

 
10.9
Successor Administrative Agent 
76

 
10.10
Withholding Tax 
76

      
10.11
Arranger; Syndication Agent 
78

     
10.12
Release of Collateral 
78

 
ARTICLE XI MISCELLANEOUS  
78



iii

--------------------------------------------------------------------------------

 
 
11.1         Amendments and Waivers
78

 
11.2
Notices 
79

 
11.3
No Waiver; Cumulative Remedies 
80

 
11.4
Costs and Expenses 
80

 
11.5
Indemnity 
80

 
11.6
Payments Set Aside 
81

 
11.7
Successors and Assigns 
81

 
11.8
Assignments, Participations, etc 
81

 
11.9
Interest 
86

       
11.10
Indemnity and Subrogation 
86

       
11.11
Automatic Debits of Fees 
87

       
11.12
Notification of Addresses, Lending Offices, Etc 
87

       
11.13
Counterparts 
87

       
11.14
Severability 
87

       
11.15
No Third Parties Benefited 
87

      
11.16
Governing Law, Jurisdiction 
88

      
11.17
Submission To Jurisdiction; Waivers 
88

      
11.18
Entire Agreement 
88

      
11.19
NO ORAL AGREEMENTS 
88

      
11.20
Accounting Changes 
89

      
11.21
WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC 
89

      
11.22
Intercreditor Agreement 
89

      
11.23
USA PATRIOT Act 
89

      
11.24
Acknowledgments 
90

      
11.25
Survival of Representations and Warranties 
90

     
11.26
Release of Collateral and Guarantee Obligations 
90

     
11.27
Amendment and Restatement 
91

    
11.28
Amendment to the First Lien Credit Agreement 
92

 
SCHEDULES
 
Schedule 1.1(a)                                      Commitments and Pro Rata
Shares
Schedule 6.5                                           Litigation
Schedule 6.7                                           ERISA Compliance
Schedule 6.14(a)                                    Material Indebtedness
Schedule 6.15                                         Environmental Matters
Schedule 6.17                                         Burdensome Restrictions
Schedule 6.19                                         Subsidiaries and Minority
Interests
Schedule 6.24                                         Midstream Contracts
Schedule 6.25                                         Existing Derivative
Contracts
Schedule 6.29(a)                                    Security Agreement UCC
Filing Jurisdictions
Schedule 6.29(b)                                    Mortgage Filing
Jurisdictions
Schedule 8.1                                           Permitted Liens


iv

--------------------------------------------------------------------------------

 


Schedule 8.6                                           Transactions with
Affiliates
 
EXHIBITS
 
Exhibit A                     Form of Notice of Borrowing
Exhibit B                      Form of Notice of Conversion/Continuation
Exhibit C                      Form of Compliance Certificate
Exhibit D                      Form of Security Agreement
Exhibit E                       Form of Assignment and Acceptance
Exhibit F                       Form of Note
Exhibit G                      Form of Guaranty Agreement
Exhibit H                      Form of Intercreditor Agreement
 
[NOTE: Schedules and Exhibits have been omitted and will be provided to the
Securities And Exchange Commission upon request.]


v

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED TERM LOAN AGREEMENT
 
This AMENDED AND RESTATED TERM LOAN AGREEMENT (this "Agreement") is entered into
as of July 25, 2007, among TXCO RESOURCES INC. (formerly named THE EXPLORATION
COMPANY OF DELAWARE, INC.), a Delaware corporation (the "Company"); OUTPUT
ACQUISITION CORP., a Texas corporation ("Merger Sub"); TXCO ENERGY CORP., a
Texas corporation ("TXCOE"); TEXAS TAR SANDS INC., a Texas corporation ("TTSI");
OPEX ENERGY, LLC, a Texas limited liability company ("OPEX"); each of the
financial institutions which is or which may from time to time become a
signatory to this Agreement (individually, a "Lender" and collectively, the
"Lenders"); and BANK OF MONTREAL, a Canadian chartered bank acting through
certain of its United States branches and agencies, including its Chicago,
Illinois branch, as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the "Administrative Agent"), and
BMO CAPITAL MARKETS CORP., as arranger (in such capacity, the "Arranger").
 
RECITALS
 
WHEREAS, the Company entered into the Output Acquisition Documents (defined
below), and on April 2, 2007 consummated the Output Acquisition (defined below)
contemplated thereby; and
 
WHEREAS, in connection therewith, each of the Company, the Original Guarantors,
the Lenders and the Administrative Agent entered into that certain Term Loan
Agreement dated as of April 2, 2007 (the "Existing Term Loan Agreement")
pursuant to which the Lenders made term loans to the Company in an aggregate
principal amount of $80,000,000; and
 
WHEREAS, the Company has requested that the Lenders amend and restate the
Existing Term Loan Agreement to provide for certain amendments to the Existing
Term Loan Agreement, including an increase of the amount of the term loans to be
made available to the Company under this Agreement by $20,000,000 for a total
aggregate principal amount of $100,000,000; and
 
WHEREAS, the Lenders are willing to amend and restate the Existing Term Loan
Agreement to provide for such amendments on the terms set forth in this
Agreement, which Agreement shall be effective upon satisfaction of certain
conditions precedent set forth in this Agreement; and
 
WHEREAS, the Company desires to refinance, renew, extend and continue the
Existing Obligations (defined below); and
 
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Term Loan Agreement or evidence payment of all or any of such
obligations and liabilities; that this Agreement amend and restate in its
entirety the Existing Term Loan Agreement and renew and extend the extensions of
credit under the Existing Term Loan Agreement, as so amended and restated; and
that from and after the Restatement Effective Time the Existing Term Loan
Agreement be of no further force or effect except as to evidence the incurrence
of the Existing Obligations and the representations and warranties made and the
actions or omissions performed or required to be performed thereunder, in each
case prior to the Restatement Effective Time. NOW, THEREFORE, in
 


1

--------------------------------------------------------------------------------

 


consideration of the mutual agreements, provisions and covenants contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree that the Existing Term
Loan Agreement shall be and hereby is amended and restated in its entirety as
follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1           Certain Defined Terms.  The following terms have the following
meanings:
 
"Adjusted Base Rate" shall mean, for any day and any Base Rate Loan, an interest
rate per annum equal to the greater of (a) the Federal Funds Rate for such day
plus one-half of one percent (0.5%) and (b) the Base Rate for such day; such
rate to be computed on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed (including the first day but excluding the last day)
during the period for which payable, but in no event shall such rate at any time
exceed the Highest Lawful Rate.
 
"Additional Loans" has the meaning specified in Section 2.1(b).
 
"Administrative Agent" has the meaning specified in the preamble hereto.
 
"Administrative Agent-Related Persons" means Administrative Agent, its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.
 
"Administrative Questionnaire" has the meaning specified in Section 11.8(a).
 
"Affected Lender" has the meaning specified in Section 3.7.
 
"Affiliate" means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.
 
"Agent-Related Persons" means with respect to each Agent, such Agent, its
Affiliates, and each of the officers, directors, employees, agents and
attorneys-in-fact of it and its Affiliates.
 
"Agents" means, collectively, Bank of Montreal, in its capacity as the
Administrative Agent and BMO Capital Markets Corp., in its capacity as Arranger.
 
"Agent's Payment Office" means the address set forth on the signature pages
hereto in relation to the Administrative Agent, or such other address as the
Administrative Agent may from time to time specify.
 
"Aggregate Exposure" means, with respect to any Lender at any time, an amount
equal to (a) if at such time the Commitments have not been reduced to zero, the
sum of the aggregate
 


2

--------------------------------------------------------------------------------

 


unpaid principal amount of the Loans of such Lender and the aggregate amount of
such Lender's Commitments at such time and (b) if at such time the Commitments
have been reduced to zero, the sum of the aggregate unpaid principal amount of
the Loans of such Lender.
 
"Agreement" means this Amended and Restated Term Loan Agreement, as such may be
further amended, amended and restated, supplemented or otherwise modified from
time to time pursuant to the terms hereof and the Intercreditor Agreement.
 
"Applicable Margin" means, with respect to any Base Rate Loan or LIBO Rate Loan
on any day, an amount equal to the percentage for such day under the Pricing
Grid for such type of Loan.
 
"Applicable Percentage" means eighty percent (80%).
 
"Arranger" has the meaning specified in the preamble hereto.
 
"Assignee" has the meaning specified in Section 11.8(a).
 
"Assignment and Acceptance" has the meaning specified in Section 11.8(a).
 
"Attorney Costs" means and includes all reasonable fees and disbursements of any
law firm or other external counsel.
 
"Available Borrowing Base" means, at the particular time in question, the
Borrowing Base (as defined in the First Lien Credit Agreement) in effect at such
time minus the applicable Effective Amount (as defined in the First Lien Credit
Agreement) at such time.
 
"Bankruptcy Code" means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).
 
"Base Rate" means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by Administrative Agent at its Chicago,
Illinois office as its "base rate" for Dollar loans made in the United
States.  (The "base rate" is a rate set by Administrative Agent based upon
various factors including costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate.)  Any change in the
base rate announced by Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.
 
"Base Rate Loan" means a Loan that bears interest based at the Adjusted Base
Rate, plus the Applicable Margin.
 
"Borrowing Base Period" has the meaning ascribed thereto in the First Lien
Credit Agreement.
 
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks in Chicago, Illinois are authorized or required by law to close
and, if the
 


3

--------------------------------------------------------------------------------

 


applicable Business Day relates to any LIBO Rate Loan, means such a day on which
dealings are carried on in the applicable offshore dollar interbank market.
 
"Capital Adequacy Regulation" means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.
 
"Capital Lease" means, when used with respect to any Person, any lease in
respect of which the obligations of such Person constitute Capitalized Lease
Obligations.
 
"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
"Capitalized Lease Obligations" means, when used with respect to any Person,
without duplication, all obligations of such Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) Property,
or a combination thereof, which obligations shall have been or should be, in
accordance with GAAP, capitalized on the books of such Person.
 
"Cash Equivalents" means: (a) securities issued or fully guaranteed or insured
by the United States Government or any agency thereof and backed by the full
faith and credit of the United States having maturities of not more than 12
months from the date of acquisition; (b) certificates of deposit, time deposits,
Eurodollar time deposits, or bankers' acceptances having in each case a tenor of
not more than 12 months from the date of acquisition issued by and demand
deposits with any U.S. commercial bank or any branch or agency of a non-U.S.
commercial bank licensed to conduct business in the U.S. having combined capital
and surplus of not less than $500,000,000 whose long term securities are rated
at least A (or then equivalent grade) by S&P and A2 (or then equivalent grade)
by Moody's at the time of acquisition; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody's at the time of acquisition, and in either
case having a tenor of not more than 12 months; (d) repurchase agreements with a
term of not more than seven days for underlying securities of the types
described in clauses (a) and (b) above; and (e) money market mutual or similar
funds having assets in excess of $100,000,000.
 
"Change of Control" means (a) a purchase or acquisition, directly or indirectly,
by any "person" or "group" within the meaning of Section 13(d)(3) and 14(d)(2)
of the Exchange Act (a "Group"), of "beneficial ownership" (as such term is
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
which, together with any securities owned beneficially by any "affiliates" or
"associates" of such Group (as such terms are defined in Rule 12b-2 under the
Exchange Act), shall represent more than thirty percent (30%) of the combined
voting power of the Company's securities which are entitled to vote generally in
the election of directors and which are outstanding on the date immediately
prior to the date of such purchase or acquisition or (b) the first day on which
a majority of the Board of Directors of the Company are not Continuing Directors
(as herein defined).  As herein defined, "Continuing Directors" means any member
of the Board of Directors of the Company who (x) is a member of such Board of
 


4

--------------------------------------------------------------------------------

 


Directors as of the Restatement Effective Date or (y) was nominated for election
or elected to such Board of Directors with the affirmative vote of a majority of
the Continuing Directors who were members of such Board of Directors at the time
of such nomination or election.
 
"Code" means the Internal Revenue Code of 1986 and the regulations promulgated
thereunder.
 
"Collateral" means all Property which is subject to a Lien in favor of the
Administrative Agent or which under the terms of any Security Document is
purported to be subject to such Lien.
 
"Commitment" means as to each Lender, such Lender's obligation to make Loans
under this Agreement to the Borrower (i) on the Effective Date (by making
Original Loans) in an aggregate principal amount not exceeding the amount set
forth under the heading "Original Loan Commitment" opposite the name of such
Lender on Schedule 1.1(a) hereto, or (ii) on the Restatement Effective Date (by
making Additional Loans) in an aggregate principal amount not exceeding the
amount set forth under the heading "Additional Loan Commitment" opposite the
name of such Lender on Schedule 1.1(a) hereto, or (iii) if such Lender is a
party to an Assignment and Acceptance, the amount set forth on the most recent
Assignment and Acceptance of such Lender, in each case, as that amount has been
or may be, as the case may be, reduced or terminated pursuant to this Agreement.
 
"Commitment Letter" means, collectively, (i) the commitment letter dated
February 13, 2007 by and among the Company, BMO Capital Markets Corp. and Bank
of Montreal and (ii) the Supplemental Commitment Letter dated July19, 2007 by
and among the Company, BMO, Capital Markets Corp. and Bank of Montreal.
 
"Company" means TXCO Resources Inc. (formerly named The Exploration Company of
Delaware, Inc.), a Delaware corporation.
 
"Company Audited Financial Statements" means the Company's consolidated
financial statements as of and for the years ended December 31, 2006, 2005 and
2004, together with the unqualified independent auditors' report and opinion of
Akin, Doherty, Klein & Feuge, P.C. thereon.
 
"Company Materials" has the meaning specified in Section 7.1(d).
 
"Compliance Certificate" means a certificate substantially in the form of
Exhibit "C".
 
"Consolidated EBITDAX" means with respect to the Company and its Subsidiaries on
a consolidated basis for any fiscal period, without duplication, (a)
Consolidated Net Income plus (b) depreciation, depletion, amortization,
adjustments resulting from the application of FAS 123R, FAS 133 and FAS 143 and
other non-cash losses or charges reducing Consolidated Net Income plus (c)
Consolidated Interest Expense plus (d) income tax expense plus (e) exploration
expenses minus (f) any other non-cash items increasing Consolidated Net Income
plus or minus, respectively (g) other extraordinary or non-recurring losses or
gains (cash or non-cash) to the extent taken into account by the Company in any
public disclosures of its
 


5

--------------------------------------------------------------------------------

 


"EBITDAX" or "consolidated EBITDAX" for the relevant period.  For purposes of
Sections 8.12 and 8.14, Consolidated EBITDAX shall be calculated (x) to give pro
forma effect to the Output Acquisition, other Corporate Acquisitions and other
acquisitions and Dispositions and related financing transactions as if such
transaction(s) had been consummated on the first day of the relevant period of
calculation and (y) based on (i) four times Consolidated EBITDAX for the first
Fiscal Quarter following the Effective Date, (ii) two times Consolidated EBITDAX
for the first two Fiscal Quarters following the Effective Date, (iii)
four-thirds times Consolidated EBITDAX for the first three Fiscal Quarters
following the Effective Date and (iv) thereafter, Consolidated EBITDAX on a
rolling four quarter basis.
 
"Consolidated Interest Expense" means, with respect to the Company and its
Subsidiaries on a consolidated basis for any fiscal period, total interest
expenses (including that portion attributable to Capitalized Lease Obligations
and capitalized interest) of the Company and its Subsidiaries in such fiscal
period which are classified as interest expense on the consolidated financial
statements of the Company and its Subsidiaries, all as determined in conformity
with GAAP.  For purposes of Sections 8.12 and 8.14, Consolidated Interest
Expense shall be calculated (x) to give pro forma effect to the Output
Acquisition, other Corporate Acquisitions and other acquisitions and
Dispositions and related financing transactions and other acquisitions and
related financing transaction(s) as if such transactions had been consummated on
the first day of the relevant period of calculation and (y) based on (i) four
times Consolidated Interest Expense for the first Fiscal Quarter following the
Effective Date, (ii) two times Consolidated Interest Expense for the first two
Fiscal Quarters following the Effective Date, (iii) four-thirds times
Consolidated Interest Expense for the first three Fiscal Quarters following the
Effective Date and (iv) thereafter, Consolidated Interest Expense on a rolling
four quarter basis.
 
"Consolidated Leverage Ratio" means as at the last day of any period of four
consecutive fiscal quarters of the Company, commencing with the Fiscal Quarter
ended June 30, 2007 as the last quarter in the initial period of four
consecutive fiscal quarters contemplated hereby, the ratio of (a) Consolidated
Total Debt to (b) Consolidated EBITDAX for such period.
 
"Consolidated Net Income" means, with respect to the Company and its
Subsidiaries on a consolidated basis, for any fiscal period, the net income (or
net loss) of the Company and its Subsidiaries for such period determined in
accordance with GAAP, but excluding the effects of the application of FAS 133
and 143.
 
"Consolidated Total Debt" means, at any date, the aggregate principal amount
(without duplication) of all Indebtedness under clauses (a), (b), (c), (d), (f),
(g) and (i) of such definition of the Company and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.
 
"Contingent Obligation" means, as to any Person, without duplication, any direct
or indirect liability of that Person with or without recourse, (a) with respect
to any Indebtedness, dividend, letter of credit or other similar obligation (the
"primary obligations") of another Person (the "primary obligor"), including any
obligation of that Person (i) to purchase, repurchase or otherwise acquire such
primary obligations or any security therefor, (ii) to advance or provide funds
for the payment or discharge of any such primary obligation, or to maintain
working capital or equity capital of the
 


6

--------------------------------------------------------------------------------

 


primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (iii) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (iv)
otherwise to assure or hold harmless the holder of any such primary obligation
against loss in respect thereof (each, a "Guaranty Obligation"); (b) with
respect to any Surety Instrument issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings or payments;
(c) to purchase any materials, supplies or other Property from, or to obtain the
services of, another Person if the relevant contract or other related document
or obligation requires that payment for such materials, supplies or other
Property, or for such services, shall be made regardless of whether delivery of
such materials, supplies or other Property is ever made or tendered, or such
services are ever performed or tendered, or (d) in respect of any Derivative
Contract.  The amount of any Contingent Obligation shall, in the case of
Guaranty Obligations, be deemed equal to the lesser of (i) the stated maximum
amount, if any, of such Contingent Obligation and (ii) the maximum stated or
determinable amount of the primary obligation in respect of which such Guaranty
Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof, and in the case of other
Contingent Obligations, shall be equal to the lesser of (i) the stated maximum
amount, if any, of such Contingent Obligation and (ii) the maximum reasonably
anticipated liability in respect thereof.
 
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.
 
"Conversion/Continuation Date" means any date on which, under Section 2.3, the
Company (a) converts Loans of one Interest Rate Type to another Interest Rate
Type, or (b) continues as Loans of the same Interest Rate Type, but with a new
Interest Period, Loans having Interest Periods expiring on such date.
 
"Corporate Acquisition" means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the Capital
Stock of a corporation (or similar entity), which stock has ordinary voting
power for the election of the members of such entity's board of directors or
persons exercising similar functions (other than stock having such power only by
reason of the happening of a contingency), or the acquisition of in excess of
50% of the Capital Stock of any Person not a corporation, which acquisition
gives the acquiring Person the power to direct or cause the direction of the
management and policies of such Person or (c) a merger or consolidation or any
other combination with another Person (other than a Person that is a Guarantor,
if the Company or a Guarantor is the surviving Person).
 
"Credit Extension" means and includes the making, conversion or continuation of
any Loan hereunder.
 
"Current Assets" means, for any Person, all assets of such Person that, in
accordance with GAAP, would be included as current assets on a
 


7

--------------------------------------------------------------------------------

 


balance sheet as of a date of calculation; provided, however, an amount equal to
the Available Borrowing Base shall be included as current assets.
 
"Current Liabilities" means, for any Person, all liabilities of such Person
that, in accordance with GAAP, would be included as current liabilities on a
balance sheet as of the date of calculation; provided, however, the current
portion of the Loans which are not past due may be excluded from Current
Liabilities.
 
"Default" means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.
 
"Default Rate" has the meaning specified in Section 2.7(c).
 
"Derivative Contract" means all futures contracts, forward contracts, swap, put,
cap or collar contracts, option contracts, hedging contracts or other derivative
contracts or similar agreements covering oil and gas commodities or prices or
financial, monetary or interest rate instruments.
 
"Disposition" has the meaning specified in Section 8.2.
 
"Disqualified Stock" means, as to any Person, any Capital Stock of such Person
that by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable) or otherwise (including upon the occurrence of
an event) requires the payment of dividends (other than dividends payable solely
in Capital Stock which does not otherwise constitute Disqualified Stock) or
matures or is required to be redeemed (pursuant to any sinking fund obligation
or otherwise) or is convertible into or exchangeable for Indebtedness or is
redeemable at the option of the holder thereof, in whole or in part, at any time
on or prior to the date six months after the Maturity Date.
 
"Dollars", "dollars" and "$" each mean lawful money of the United States.
 
"Effective Amount" means on any date, the aggregate outstanding principal amount
of all Loans after giving effect to any prepayments or repayments of such Loans
occurring on such date.
 
"Effective Date" means the date on which the Effective Time occurred, which date
was April 2, 2007.
 
"Effective Time" means the time as of which all conditions precedent set forth
in Section 5.1 were satisfied or waived by all Lenders.
 
"Environmental Claims" means all material claims by any Governmental Authority
or other Person alleging potential liability or responsibility for violation of
any Environmental Law, or for release or injury to the environment.
 
"Environmental Laws" means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together
 


8

--------------------------------------------------------------------------------

 


with all administrative orders, requests, licenses, authorizations and permits
of, and agreements with, any Governmental Authorities, in each case relating to
environmental and, as they relate to environmental protection, health, and
safety matters.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate (other than pursuant to Section
4041(b) of ERISA), the treatment of a Plan amendment as a termination under
Section 4041(c) or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.
 
"Eurodollar Reserve Percentage" has the meaning specified in the definition of
"LIBO Rate".
 
"Event of Default" means any of the events or circumstances specified in Section
9.1.
 
"Exchange Act" means the Securities Exchange Act of 1934.
 
"Exempt Subsidiary" means (a) any of the following existing Subsidiaries:  Eagle
Pass Well Service, L.L.C., TXCO Drilling Corp., PPL Operating Inc., Maverick Gas
Marketing, Ltd., Maverick Dimmit Pipeline, Ltd. or Paloma Pipeline, L.P.; and
(b) any Subsidiary formed or acquired after the Effective Date that owns no
Hydrocarbon Interests.
 
"Existing Derivative Contracts" means the contracts listed on Schedule 6.25
hereto.
 
"Existing Obligations" means the "Obligations" (as defined in the Existing Term
Loan Agreement) outstanding at the Restatement Effective Time.
 
"Existing Term Loan Agreement" has the meaning specified in the recitals hereto.
 
"FAS 123R" means Financial Accounting Statement 123R promulgated by the
Financial Accounting Standards Board.
 


9

--------------------------------------------------------------------------------

 


"FAS 133" means Financial Accounting Statement 133 promulgated by the Financial
Accounting Standards Board.
 
"FAS 143" means Financial Accounting Statement 143 promulgated by the Financial
Accounting Standards Board.
 
"Federal Funds Rate" means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
"H.15(519)") on the preceding Business Day opposite the caption "Federal Funds
(Effective)"; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 9:00 a.m. (New York, New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York, New York selected by the Administrative Agent.
 
"Fee Letter Agreement" means the letter agreement dated February 13, 2007 among
BMO Capital Markets Corp., Bank of Montreal and the Company.
 
"First Lien Credit Agent" means the Administrative Agent (as defined in the
First Lien Credit Agreement).
 
"First Lien Credit Agreement" means the Amended and Restated Credit Agreement
among the Loan Parties, the First Lien Credit Agent and BMO Capital Markets
Corp., as arranger, and the other lenders from time to time party thereto dated
as of April 2, 2007, as amended by the First Amendment to Amended and Restated
Credit Agreement dated of even date herewith and as further amended, amended and
restated, restated, supplemented or otherwise modified in accordance with the
terms hereof and the terms of the Intercreditor Agreement.
 
"First Lien Credit Documents" means the "Loan Documents" (as defined in the
First Lien Credit Agreement).
 
"First Lien Credit Lenders" means the "Lenders" (as defined in the First Lien
Credit Agreement).
 
"First Lien Loans" means the loans to be made from time to time under and in
accordance with the First Lien Credit Documents.
 
"First Lien Obligations" has the meaning ascribed thereto in the Intercreditor
Agreement.
 
"First Lien Secured Parties" means the "Secured Parties" (as defined in the
First Lien Credit Agreement).
 
"First Liens" has the meaning specified in Section 7.14(b).
 


10

--------------------------------------------------------------------------------

 


"Fiscal Quarter" means each of the three-month periods coinciding with the
fiscal quarters adopted by the Company for financial reporting purposes.
 
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
 
"FRB" means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.
 
"GAAP" means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession).
 
"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
 
"Granting Lender" has the meaning specified in Section 11.8(d).
 
"Guarantor" means (a) each of the Original Guarantors, (b) from and after the
Output Closing Time, OPEX and (c) any new Subsidiary which is required to
execute the Guaranty under Section 7.12 upon the execution and delivery by such
Person of the Guaranty.
 
"Guaranty" means the Guaranty Agreement, dated April 2, 2007, as supplemented by
the joinder thereto, dated as of April 2, 2007, of OPEX, substantially in the
form of Exhibit "G" hereto executed by each Guarantor in favor of the
Administrative Agent and the Lenders, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time pursuant to the
terms hereof (including, in the case of any Subsidiary required to execute the
Guaranty pursuant to Section 7.12, by execution and delivery of a joinder
thereto in the form of Annex 1 thereto).
 
"Guaranty Obligation" has the meaning specified in the definition of "Contingent
Obligation."
 
"Highest Lawful Rate" means, as of a particular date, the maximum nonusurious
interest rate that under applicable federal and state law may then be contracted
for, charged or received by the Lenders in connection with the Obligations.
 
"Hydrocarbon Interests" means leasehold and other real property interests in or
under oil, gas and other liquid or gaseous hydrocarbon leases, mineral fee
interests, overriding royalty and royalty interests, net profit interests,
production payment interests relating to oil, gas or other liquid or gaseous
hydrocarbons wherever located including any reserved or residual interest of
whatever nature, covering lands in or offshore the continental United States.
 


11

--------------------------------------------------------------------------------

 


"Indebtedness" of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the ordinary course of business on ordinary terms and not past
due for more than 90 days after the due date thereof, other than those trade
payables disputed in good faith); (c) all non-contingent reimbursement or
payment obligations with respect to Surety Instruments; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by the Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such Property)
including, without limitation, production payments, net profit interests and
other Hydrocarbon Interests subject to repayment out of future Oil and Gas
production; (f) all obligations with respect to Capital Leases; (g) all
non-contingent net obligations with respect to Derivative Contracts; (h) gas
imbalances or obligations under take-or-pay or prepayment contracts with respect
to any of the Oil and Gas Properties which would require the Company or any of
its Subsidiaries to deliver Oil and Gas from any of the Oil and Gas Properties
at some future time without then or thereafter receiving full payment therefor;
(i) all indebtedness referred to in clauses (a) through (g) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in Property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; and (j) all
Guaranty Obligations in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (g) above.
 
"Indemnified Liabilities" has the meaning specified in Section 11.5.
 
"Indemnified Person" has the meaning specified in Section 11.5.
 
"Independent Auditor" has the meaning specified in Section 7.1(a).
 
"Independent Engineer" has the meaning specified in Section 7.2(c).
 
"Initial Reserve Report" has the meaning specified in Section 6.11.
 
"Insolvency Proceeding" means (a) any case, action or proceeding relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors, or (b) any general assignment for the benefit
of creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; undertaken under U.S. Federal, state or foreign law, including
the Bankruptcy Code.
 
"Intercreditor Agreement" means that certain Intercreditor Agreement dated as of
the Effective Date among the Loan Parties, the First Lien Credit Agent, as first
lien collateral agent, and the Administrative Agent, as second lien collateral
agent in the form of Exhibit "H" hereto, as amended, amended and restated,
restated, supplemented or otherwise modified from time to time pursuant to the
terms hereof and thereof.
 


12

--------------------------------------------------------------------------------

 


"Interest Payment Date" (a) as to any Base Rate Loan, means July 2, 2007 and the
first Business Day following the end of each Fiscal Quarter ending thereafter
prior to the Termination Date and each date on which such a Base Rate Loan is
converted into another Interest Rate Type of Loan, and (b) as to any LIBO Rate
Loan, the last day of the Interest Period applicable to such Loan; provided,
however, that if any Interest Period for an LIBO Rate Loan exceeds three months,
the date that falls three months after the beginning of such Interest Period is
also an Interest Payment Date.
 
"Interest Period" means, as to any LIBO Rate Loan, the period commencing on the
Effective Date or the Restatement Effective Date, as applicable, or on the
Conversion/Continuation Date on which such Loan is converted into or continued
as a LIBO Rate Loan, and ending on the date one week (if determined by the
Administrative Agent to be available), or one, two, three or six months
thereafter (or such greater number of months as may be requested by the Company
and determined by the Administrative Agent to be available) as selected by the
Company in its Notice of Borrowing or Notice of Conversion/Continuation;
provided, however, that:  (a) if any Interest Period would otherwise end on a
day that is not a Business Day, that Interest Period shall be extended to the
following Business Day unless, in the case of an LIBO Rate Loan, the result of
such extension would be to carry such Interest Period into another calendar
month, in which event such Interest Period shall end on the preceding Business
Day; (b) any Interest Period pertaining to a LIBO Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and (c) no Interest Period for any Loan shall extend
beyond the Termination Date.
 
"Interest Rate Type" means, with respect to any Loan, the interest rate, being
either the Base Rate or the LIBO Rate forming the basis upon which interest is
charged against such Loan hereunder.
 
"IRS" means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.
 
"Lenders" has the meaning specified in the preamble hereto.
 
"Lending Office" means, as to any Lender, the office or offices of such Lender
specified as its "Lending Office" or "Domestic Lending Office" or "Offshore
Lending Office," as the case may be, on the signature pages hereof, or such
other office or offices as such Lender may from time to time notify the Company
and the Administrative Agent.
 
"Letter of Credit" has the meaning ascribed thereto in the First Lien Credit
Agreement.
 
"LIBO Rate" means, for any Interest Period, with respect to LIBO Rate Loans, the
rate of interest per annum (rounded upward to the next 1/16th of 1%) determined
by the Administrative Agent as follows:
 
LIBO Rate =
LIBOR
   
1.00 - Eurodollar Reserve Percentage
     



13

--------------------------------------------------------------------------------





where,
"Eurodollar Reserve Percentage" means for any day for any Interest Period the
maximum reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day to which the Administrative Agent or any
Lender is subject under regulations issued from time to time by the FRB for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as "Eurocurrency liabilities"); and



"LIBOR" means relative to any Interest Period for LIBO Rate Loans:
 
(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page, currently
page 3750, of the Telerate screen (or any successor thereto or substitute
therefor) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or
 
(b)           if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or
 
(c)           if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the LIBO
Rate Loan being made, continued or converted by Bank of Montreal and with a term
equivalent to such Interest Period would be offered by Bank of Montreal's London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 4:00 p.m. (London time) two Business Days prior to the first
day of such Interest Period.
 
The LIBO Rate shall be adjusted automatically as to all LIBO Rate Loans then
outstanding as of the effective date of any change in the Eurodollar Reserve
Percentage.
 
"LIBO Rate Loan" means a Loan that bears interest based on the LIBO Rate plus
the Applicable Margin.
 
"Lien" means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any Property (including those created
 


14

--------------------------------------------------------------------------------

 


by, arising under or evidenced by any conditional sale or other title retention
agreement and the interest of a lessor under a Capital Lease), any financing
lease having substantially the same economic effect as any of the foregoing, and
any contingent or other agreement to provide any of the foregoing, but not
including (a) the interest of a lessor under a lease on Oil and Gas Properties
or (b) the interest of a lessor under an Operating Lease.
 
"Liquidity" means, with respect to the Company and the Guarantors on a
consolidated basis, the sum of (a) their unrestricted cash and unrestricted Cash
Equivalents plus (b) the Available Borrowing Base.
 
"Loan Documents" means this Agreement, the Notes, each Guaranty, the Security
Documents, the Fee Letter Agreement, the Commitment Letter and all other
documents delivered to the Administrative Agent or any Lender in connection
herewith.
 
"Loans" has the meaning specified in Section 2.1(b).
 
"Loan Parties" means the Company and each Guarantor.
 
"Margin Stock" means "margin stock" as such term is defined in Regulation T, U
or X of the FRB.
 
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon the operations, business, properties or financial condition
of the Company and its Subsidiaries, taken as a whole excluding events,
developments or circumstances generally affecting the industry in which the
Company and its Subsidiaries operate or arising from changes in general business
or economic conditions, so long as the foregoing do not disproportionately
adversely affect the Company and its Subsidiaries, taken as a whole; (b) a
material impairment of the ability of the Company or any Guarantor to perform
under any material Loan Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Company or any
Guarantor of any material Loan Document.
 
"Maturity Date" means April 2, 2012.
 
"Merger Sub" means Output Acquisition Corp., a Texas corporation.
 
"Midstream Contracts" means (a) the Firm Transportation Service Agreement by and
between Maverick-Dimmit Pipeline, Ltd. and TXCOE dated April 1, 2007 and (b) the
Marketing Services Agreement by and between Maverick Gas Marketing, Ltd. and
TXCOE dated April 1, 2007.
 
"Moody's" means Moody's Investors Service, Inc.
 
"Mortgage Supplements" means each Supplement and Confirmation of Second Lien
Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
of Production by and from the Company and TXCOE, Merger Sub and OPEX for the
benefit of the Administrative Agent dated as of the date hereof.
 


15

--------------------------------------------------------------------------------

 


"Mortgaged Properties" means such Oil and Gas Properties upon which the Company
and the Guarantors have granted the Administrative Agent for the benefit of the
Lenders a valid, second Lien pursuant to the Mortgages, subject to Permitted
Liens.
 
"Mortgages" means the Second Lien Mortgages, Deeds of Trust, Security
Agreements, Financing Statements and Assignments of Production from the Company
and TXCOE, Merger Sub and OPEX, in favor of the Administrative Agent, for the
benefit of the Secured Parties, covering the Oil and Gas Properties of the
Company and the Guarantors party thereto, as each is supplemented by the
Mortgage Supplements, and all further supplements, assignments, assumptions,
amendments and restatements thereto (or any agreement in substitution therefor)
that have been or are executed and delivered to the Administrative Agent for
benefit of the Lenders pursuant to Article IV of this Agreement.
 
"Multiemployer Plan" means a "multiemployer plan", within the meaning of Section
4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes, is
making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.
 
"Net Cash Proceeds" means in connection with any Disposition or any Recovery
Event, all proceeds thereof in the form of cash and Cash Equivalents of such
Disposition or Recovery Event, net of (i) amounts required by the First Lien
Credit Agreement to be applied to the repayment of the First Lien Obligations or
the cash collateralization of outstanding Letters of Credit, (ii) reasonable and
customary Attorney Costs, accountants' fees, investment banking fees, (iii)
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any Property which is the subject of such
Disposition or Recovery Event, (iv) other reasonable and customary fees and
expenses actually incurred in connection therewith (including survey costs,
title insurance premiums, search and recording charges) and (v) net of taxes
paid or reasonably estimated to be payable as a result thereof (after taking
into account any available tax credits or deductions and any tax sharing
arrangements).
 
"Net Present Value" means the PV 10 Value of the Oil and Gas Properties and
adjusted at the date of determination (on the same basis as the most recent
Reserve Report previously delivered pursuant to Section 6.11 or Section 7.2(c)
was prepared) for Dispositions and purchases of Hydrocarbon Interests occurring
since the date of such report.  The Net Present Value shall be calculated by the
Company as of each date of determination.
 
"Net Proceeds of Production" means the amounts attributable to the Company's and
the Guarantors' interest in the proceeds received from the sale of Oil and Gas
produced from Mortgaged Properties after deduction of (a) royalties existing as
of the effective date on which the Company or the applicable Guarantor first
mortgaged its interests in such Mortgaged Properties in favor of the Lenders or
their predecessors; (b) third party (including any Exempt Subsidiary) pipeline
and transportation charges; (c) production, ad valorem and severance taxes
chargeable against such production; (d) marketing costs; (e) overriding
royalties existing as of the effective date on which the Company or the
applicable Guarantor first mortgaged its interests in such Mortgaged Properties
in favor of the Lenders or their predecessors; (f) other interests in and
measured by production burdening the Mortgaged Properties existing as of the
effective date on which the Company or the applicable Guarantor first mortgaged
its interests in
 


16

--------------------------------------------------------------------------------

 


such Mortgaged Properties in favor of the Lenders or their predecessors; and (g)
the current portion of direct operating or production costs which is allocable
to such interest in such Mortgaged Properties.
 
"Non-Recourse Debt" means Indebtedness of Exempt Subsidiaries (a) as to which
neither the Company nor any Guarantor (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (ii) is directly or indirectly liable as a guarantor or
otherwise, or (iii) constitutes the lender with respect to such Indebtedness;
and (b) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Exempt Subsidiary) would
permit upon notice, lapse of time or both any holder of any other Indebtedness
of the Company or any Guarantor to declare a default on such other Indebtedness
or cause the payment thereof to be accelerated or payable prior to its stated
maturity date.
 
"Notes" means the promissory notes, whether one or more, specified in Section
2.1(c), substantially in the same form as Exhibit "F", including any amendments,
amendments and restatements, modifications, renewals or replacements of such
promissory notes.
 
"Notice of Borrowing" means a notice in substantially the form of Exhibit "A".
 
"Notice of Conversion/Continuation" means a notice in substantially the form of
Exhibit "B".
 
"NYMEX" means the New York Mercantile Exchange.
 
"Obligations" means the unpaid principal of and interest (including interest
accruing at the then applicable rate provided herein after the maturity of the
Loans and interest accruing at the then applicable rate provided herein after
the filing of any petition for an Insolvency Proceeding, or the commencement of
any Insolvency Proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) on the Loans and all other
advances, debts, liabilities, obligations, covenants and duties arising under
any Loan Document owing by the Company or any Guarantor to any Lender, the
Administrative Agent, any Qualifying Derivative Contract Counterparty or any
Indemnified Person, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all reasonable fees,
charges and disbursements of counsel in accordance with Section 11.4) or
otherwise.
 
"Oil and Gas" means petroleum, natural gas and other related hydrocarbons or
minerals or any of them and all other substances produced or extracted in
association therewith.
 
"Oil and Gas Liens" means (a) Liens arising under oil and gas leases, overriding
royalty agreements, net profits agreements, royalty trust agreements, farm-out
agreements, division orders, contracts for the sale, purchase, exchange,
transportation, gathering or processing of Oil and Gas, unitizations and pooling
designations, declarations, orders and agreements, development agreements,
operating agreements, production sales contracts, area of mutual interest
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt
 


17

--------------------------------------------------------------------------------

 


water or other disposal agreements, seismic or geophysical permits or
agreements, and other agreements that are customary in the oil and gas business
and are entered into by the Company in the ordinary course of business;
provided, however, in all instances that such Liens are limited to the assets
that are the subject of the relevant agreement; and (b) Liens on pipelines or
pipeline facilities that arise by operation of law.
 
"Oil and Gas Properties" means Hydrocarbon Interests now or hereafter owned by
the Company and the Guarantors and contracts executed in connection therewith
and all tenements, hereditaments, appurtenances, and properties belonging,
affixed or incidental to such Hydrocarbon Interests, including, without
limitation, any and all Property, now owned by the Company and the Guarantors
and situated upon or to be situated upon, and used, built for use, or useful in
connection with the operating, working or developing of such Hydrocarbon
Interests, including, without limitation, any and all Oil and Gas wells,
buildings, structures, field separators, liquid extractors, plant compressors,
pumps, pumping units, field gathering systems, tanks and tank batteries,
fixtures, valves, fittings, machinery and parts, engines, boilers, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, taping, tubing
and rods, surface leases, rights of way, easements and servitudes, and all
additions, substitutions, replacements for, fixtures and attachments to any and
all of the foregoing owned directly or indirectly by the Company and the
Guarantors.
 
"Operating Lease" means an operating lease determined in accordance with GAAP.
 
"OPEX" means OPEX Energy, LLC a Texas limited liability company.
 
"Organization Documents" means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation and any
shareholder rights agreement and for any limited liability company means the
limited liability company agreement, and all other documents, filings and
instruments necessary to create and constitute such company, or for any limited
partnership means the original agreement of limited partnership as amended from
time to time.
 
"Original Guarantor" means any of TXCOE, TTSI or Merger Sub, each of which is a
wholly owned Subsidiary.
 
"Originating Lender" has the meaning specified in Section 11.8(f).
 
"Original Loans" has the meaning specified in Section 2.1(a).
 
"Other Taxes" means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.
 
"Output" means Output Exploration, LLC, a Delaware limited liability company.
 
"Output Acquisition" means the acquisition consumated on April 2, 2007 by the
Company of all of the outstanding Capital Stock of Output
 


18

--------------------------------------------------------------------------------

 


pursuant to the Output Acquisition Agreement for an aggregate cash purchase
price not to exceed $100,000,000 in cash and common stock of the Company,
subject to usual and customary adjustments for transactions of such nature.
 
"Output Acquisition Agreement" means the Agreement and Plan of Merger dated
effective as of February 20, 2007 by and among the Company, Merger Sub and
Output, as amended, amended and restated, supplemented, replaced or otherwise
modified from time to time in accordance with this Agreement.
 
"Output Acquisition Documents" means, collectively, the Output Acquisition
Agreement and all schedules, exhibits, annexes and amendments thereto and all
side letters and agreements affecting the terms thereof or entered into in
connection therewith, in each case, as amended, amended and restated,
supplemented or otherwise modified from time to time.
 
"Output Closing Time" means the time as of which all conditions precedent set
forth in Section 5.2 of the First Lien Credit Agreement were satisfied or waived
by all Lenders.
 
"Output Reserve Report" has the meaning specified in Section 6.11.
 
"Participant" has the meaning specified in Section 11.8(f).
 
"PBGC" means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.
 
"Pension Plan" means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, which the Company
or any of its Subsidiaries sponsors, maintains, or to which it makes, is making,
or is obligated to make contributions, or in the case of a multiple employer
plan (as described in Section 4064(a) of ERISA) has made contributions at any
time during the immediately preceding five plan years.
 
"Permitted Indebtedness" has the meaning specified in Section 8.5.
 
"Permitted Liens" means the collective reference to (i) in the case of
Collateral other than Pledged Stock, Liens permitted by Section 8.1 and (ii) in
the case of Collateral consisting of Pledged Stock, (A) Liens permitted by
Sections 8.1(b) and (j) and (B) non-consensual Liens permitted by Section 8.1 to
the extent arising by operation of law.
 
"Permitted Refinancing" means any modification, refinancing, refunding, renewal
or extension of Indebtedness; provided, however, that (a) the principal amount
thereof does not exceed the principal amount of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection therewith, (b) such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, renewal or
extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing
 


19

--------------------------------------------------------------------------------

 


the original Indebtedness, taken as a whole and (d) the terms and conditions of
any such modified, refinanced, refunded, renewed or extended Indebtedness are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended, taken as a whole.
 
"Person" means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.
 
"Plan" means an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to ERISA, other than a Multiemployer Plan.
 
"Platform" has the meaning specified in Section 7.1(d).
 
"Pledged Stock" means "Pledged Stock" as such term is defined in the Security
Agreement.
 
"Premium" has the meaning specified in Section 2.4(b).
 
"Pricing Grid" means the annualized rates (stated in terms of basis points
("bps")) set forth below which shall be computed as of each day during the term
hereof for the Applicable Margin as follows:
 
Applicable Margin
Base Rate Loan
(bps)
LIBO Rate Loan
(bps)
350 bps
450 bps



"Principal Business" means the business of the exploration for, and development,
acquisition, production, and upstream marketing and transportation of Oil and
Gas.
 
"Projected Oil and Gas Production" means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) for the term of the
contracts or a particular half-year, as applicable, from Oil and Gas Properties
and interests owned by the Company and the Guarantors that have attributable to
them Proved Developed Producing Reserves, as such production is projected in the
most recent Reserve Report delivered pursuant to Section 7.2(c), after deducting
projected production from any Oil and Gas Properties sold or under contract for
sale that had been included in such report and after adding projected production
from any Oil and Gas Properties or Hydrocarbon Interests that had not been
reflected in such report but that are reflected in a separate or supplemental
reports prepared on the same basis as the reports delivered pursuant to Section
7.2(c) above and otherwise are satisfactory to the Administrative Agent.
 
"Pro Rata Share" means, as to any Lender at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Lender's Aggregate Exposure divided by the combined Aggregate Exposure of
all Lenders.
 
"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.
 


20

--------------------------------------------------------------------------------

 


"Proved Developed Producing Reserves" means those Oil and Gas Properties
designated as proved developed producing (in accordance with the Definitions for
Oil and Gas Reserves approved by the Board of Directors of the Society of
Petroleum Engineers, Inc. from time to time) in the Reserve Report.
 
"Proved Reserves" means those Oil and Gas Properties designated as proved (in
accordance with the Definitions for Oil and Gas Reserves approved by the Board
of Directors of the Society of Petroleum Engineers, Inc. from time to time) in
the Reserve Report.
 
"Public Lender" has the meaning specified in Section 7.1(d).
 
"PV 10 Value" means, as of any date of determination, the present value of
future cash flows from Proved Reserves included in the Company's and the
Guarantors' Oil and Gas Properties as set forth in the most recent Reserve
Report delivered pursuant to Section 6.11 or 7.2(c), utilizing the average of
the Three-Year Strip Price for crude oil (WTI Cushing) and natural gas (Henry
Hub), quoted on the NYMEX (or its successor) and utilizing a 10% discount
rate.  The PV-10 Value shall be adjusted to give effect to the Company's and the
Guarantors' Derivative Contracts for the purpose of hedging prices of Oil and
Gas and any Oil and Gas sales contracts not cancellable on 90 or fewer days'
notice.  The PV 10 Value shall be calculated by the Company as of each date of
determination.
 
"Qualifying Derivative Contract" means any Derivative Contract between any Loan
Party and any Qualifying Derivative Contract Counterparty.
 
"Qualifying Derivative Contract Counterparty" means, with respect to a
Qualifying Derivative Contract, any Person that was a Lender or an Affiliate
thereof at the time such Qualifying Derivative Contract was originally entered
into.
 
"Qualifying Preferred Stock" shall mean, as applied to the Capital Stock of any
Person, the Capital Stock of any class or classes (however designated) that is
preferred with respect to the payment of dividends, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
Person, over shares of Capital Stock of any other class of such Person;
provided, however, that such stock (x) neither matures, nor provides for
mandatory redemption, or redemption at the holder's option, prior to October 31,
2012 and (y) is not convertible into or exchangeable for Indebtedness or
Disqualified Stock.
 
"Quarterly Status Report" means a status report prepared quarterly by the
Company in form, scope and content acceptable to the Administrative Agent for
such quarter then ended (a) describing the Company's position regarding its
Derivative Contracts including, as of the last Business Day of such quarter, a
summary of its hedging positions under its Derivative Contracts, including the
type, term, price, effective date and notional principal amount or volumes (in
total and as a percentage of the Company's total anticipated production), "mark
to market" and margin calculations, the hedged price(s), interest rate(s) or
exchange rate(s), as applicable, and any collateral therefor and credit support
agreements relating thereto and the counterparty to each Derivative Contract,
and (b) containing a table that demonstrates the Company's compliance with the
requirements set forth in Section 8.10.
 


21

--------------------------------------------------------------------------------

 


"Recovery Event" means any settlement of or payment in respect of any Property
of the Company or any Guarantor arising from a casualty insurance claim or any
condemnation proceeding in an amount in excess of $1,000,000.
 
"Register" means a register for the recordation of the names and addresses of
the Lenders and the Commitments thereof, and the principal amount of the Loans
owing to such Lender from time to time.
 
"Related Funds" has the meaning specified in Section 11.8(a).
 
"Replacement Lender" has the meaning specified in Section 3.7.
 
"Reportable Event" means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.
 
"Required Lenders" means, at any time, subject to Section 11.1, the
Administrative Agent and the Lenders holding more than 50% of the sum of the
Effective Amount at such time or, if there is no Effective Amount at such time,
the Administrative Agent and the Lenders holding more than 50% of the aggregate
Commitments at such time.
 
"Requirement of Law" means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.
 
"Reserve Report" means (a) the Initial Reserve Report, (b) the Output Reserve
Report and (c) each subsequent report delivered pursuant to Section 7.2(c), each
of which shall be a report, in form, scope and content acceptable to the
Administrative Agent, covering Proved Reserves attributable to the Company's and
the Guarantors' Oil and Gas Properties and setting forth with respect thereto,
(i) the total quantity of Proved Reserves (separately classified as to
producing, shut in, behind pipe, and undeveloped), (ii) the estimated future net
revenues and cumulative estimated future net revenues, (iii) the present
discounted value of future net revenues, and (iv) such other information and
data with respect to the Proved Reserves as the Administrative Agent may
reasonably request.
 
"Responsible Officer" means, with respect to any Person, the chief executive
officer, president, chief financial officer or treasurer of the Person.
 
"Restatement Effective Date" means the date on which the Restatement Effective
Time occurs.
 
"Restatement Effective Time" means the time as of which all conditions precedent
set forth in Section 5.3 are satisfied or waived by all Lenders.
 
"Restricted Payments" has the meaning specified in Section 8.9.
 
"S&P" means Standard & Poor's Rating Services.
 


22

--------------------------------------------------------------------------------

 


"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
"Secured Parties" has the meaning ascribed thereto in the Security Agreement.
 
"Security Agreement" means the Security Agreement in substantially the form of
Exhibit "D" executed by the Company and each Guarantor pledging to the
Administrative Agent for benefit of the Secured Parties all of the Collateral of
the Company and each Guarantor, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time pursuant to the
terms hereof (including, in the case of any Subsidiary required to execute the
Security Agreement pursuant to Section 7.12, by execution and delivery of a
joinder thereto in the form of Annex 2 thereto).
 
"Security Documents" means the Intercreditor Agreement, the Mortgages, the
Security Agreement, and related financing statements as the same may be amended
from time to time and any and all other instruments now or hereafter executed in
connection with or as security for the payment of the Indebtedness.
 
"Solvent" means, as to any Person at any time, that (a) the fair value of all of
the Property of such Person is greater than the amount of such Person's
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of Section
101(32) of the Bankruptcy Code; (b) the present fair salable value of all of the
Property of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured; (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay as such debts and
liabilities mature; and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's Property would constitute unreasonably small capital.
 
"SPC" has the meaning specified in Section 11.8(d).
 
"Special Damages" has the meaning specified in Section 11.21.
 
"Subsidiary" of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 50% of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly, at the relevant time, by the Person,
or one or more of the Subsidiaries of the Person, or a combination
thereof.  Unless the context otherwise clearly requires, references herein to a
"Subsidiary" refer to a Subsidiary of the Company.
 
"Surety Instruments" means all letters of credit (including standby), banker's
acceptances, bank guaranties, shipside bonds, surety bonds, performance bonds
(including plugging and abandonment bonds) and similar instruments.
 
"Syndication Agent" has the meaning specified in the preamble hereto.
 
"Taxes" means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings that arise from any payment made
 


23

--------------------------------------------------------------------------------

 


hereunder, and all liabilities with respect thereto, excluding, in the case of
the Administrative Agent, any Lender or any other recipient of any payment made
or to be made by or on account of any obligation of the Company hereunder, (a)
such taxes (including income or franchise taxes) imposed on or measured by its
net income, gross receipts, taxable margin (as determined under Chapter 171 of
the Texas Tax Code) or capital by the United States of America, or by the
jurisdiction (or any political subdivision thereof) under the laws of which it
is organized or in which its principal office is located or in which it
maintains a lending office or conducts business (other than solely by reason of
the transactions evidenced hereby or the taking of any action contemplated by
the Loan Documents) or is otherwise located, (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction (or any political subdivision thereof) in which the Administrative
Agent, any Lender or any other recipient of any payment made or to be made by or
on account of any obligation of the Company hereunder or the Company is
organized or in which its principal office is located or in which it maintains a
lending office, conducts business (other than solely by reason of the
transactions evidenced hereby or the taking of any action contemplated by the
Loan Documents)or is otherwise located, and (c) any withholding tax that is
attributable to a Lender's failure to comply with Section 10.10.
 
"Termination Date" means the earlier of (a) the Maturity Date and (b) the date
on which all Obligations (other than those to Qualified Derivative Contract
Counterparties in respect of Qualified Derivative Contracts) have been satisfied
and all Commitments have terminated, in each case in accordance with the
provisions of this Agreement.
 
"Three-Year Strip Price" shall mean, as of any date of determination, (a) for
the 36-month period commencing with the month immediately following the month in
which the date of determination occurs, the monthly futures contract prices for
crude oil and natural gas for the 36 succeeding months as quoted on the
applicable commodities exchange as contemplated in the definition of "PV-10
Value" and (b) for periods after such 36-month period, the average of such
quoted prices for the period from and including the 25th month in such 36-month
period through the 36th month in such period.
 
"Transaction Documents" means, collectively, the Loan Documents and the Output
Acquisition Documents.
 
"TTSI" means Texas Tar Sands Inc., a Texas corporation.
 
"TXCOE" means TXCO Energy Corp., a Texas corporation.
 
"UCC" means the Uniform Commercial Code as adopted and in effect in any
applicable jurisdiction.
 
"Unfunded Pension Liability" means the excess of a Plan's benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan's
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.
 
"United States" and "U.S." each means the United States of America.
 


24

--------------------------------------------------------------------------------

 


"Utilization Percentage" means, at any time, the percentage obtained by dividing
(a) the Effective Amount (as defined in the First Lien Credit Agreement) at such
time by (b) the Borrowing Base (as defined in the First Lien Credit Agreement)
at such time.
 
1.2           Other Interpretive Provisions.  The meanings of defined terms are
equally applicable to the singular and plural forms of the defined
terms.  Unless otherwise specified or the context clearly requires otherwise,
the words "hereof", "herein", "hereunder" and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
subsection, Section, Schedule and Exhibit references are to the applicable
subsection or Section of, or Schedule or Exhibit to, this Agreement.  The term
"documents" includes any and all instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced.  The
term "including" is not limiting and means "including without limitation."  The
term "or" has, except where otherwise indicated, the inclusive meaning
represented by the phrase "and/or".  In the computation of periods of time from
a specified date to a later specified date, the word "from" means "from and
including"; the words "to" and "until" each mean "to but excluding", and the
word "through" means "to and including."  Unless otherwise expressly provided
herein, (a) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments and
other modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document, and (b)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.  The recitals, captions
and headings of this Agreement are for convenience of reference only and shall
not affect the interpretation of this Agreement.  This Agreement and other Loan
Documents may use several different limitations, tests or measurements to
regulate the same or similar matters.  All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
terms.  This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company and the other parties, and are the products of all
parties.  Accordingly, they shall not be construed against the Lenders or the
Administrative Agent merely because of the Administrative Agent's or Lenders'
involvement in their preparation.  The terms "Lenders", "Administrative Agent",
"First Lien Credit Lenders" and "First Lien Credit Agent" include their
respective permitted successors.
 
1.3           Accounting Principles.
 
(a)           Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed, and all financial
computations required under this Agreement shall be made, in accordance with
GAAP, consistently applied.  References to "consolidated", when it precedes any
accounting term, means such term as it would apply to the Company and its
Subsidiaries on a consolidated basis, determined in accordance with GAAP.
 
(b)           References herein to "fiscal year" refer to such fiscal period of
the Company.
 


25

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
THE CREDIT
 
2.1           Amounts and Terms of the Loans.
 
(a)           Amounts and Terms of the Original Loans.
 
(i)           Subject to the terms and conditions set forth in the Existing Term
Loan Agreement, each Lender made term loans (together with any conversions or
continuations thereof, the "Original Loans") to the Company on the Effective
Date in an aggregate amount of $80,000,000.  Principal amounts paid on account
of the Original Loans may not be reborrowed.
 
(ii)           The Commitment of each Lender with respect to the Original Loans
was permanently reduced to zero on the Effective Date.  Such Commitment
reductions were made for the account of the Lenders pro rata in accordance with
their respective Pro Rata Shares.
 
(b)           Amounts and Terms of the Additional Loans.
 
(i)           Each Lender severally agrees, on the terms and conditions set
forth herein, to make additional term loans to the Company on the Restatement
Effective Date (together with any conversions or continuations thereof,
"Additional Loans" and, together with the Original Loans, "Loans"), so long as,
as of the time at which the requested Additional Loan is to be made and after
giving effect thereto, (i) the aggregate amount of all Additional Loans by such
Lender at such time does not exceed such Lender's Pro Rata Share of the
aggregate amount of Additional Loans of all Lenders at such time, and (ii) the
aggregate amount of such Lender's Additional Loans does not exceed such Lender's
Commitment with respect to the Additional Loans.  Principal amounts paid on
account of the Additional Loans may not be reborrowed.
 
(ii)           Upon the making of the Additional Loans on the Restatement
Effective Date, the Commitment of each Lender with respect to the Additional
Loans shall be permanently reduced to zero. Such Commitment reductions shall be
made for the account of the Lenders pro rata in accordance with their respective
Pro Rata Shares.
 
(iii)           Provided the applicable conditions in Section 5.3 are met, each
Lender will make the amount of its Pro Rata Share of the Additional Loans
available to the Administrative Agent for the account of the Company at the
Agent's Payment Office by 12:00 p.m. (Chicago, Illinois time) on the Restatement
Effective Date in funds immediately available to the Administrative Agent.  The
proceeds of all such Additional Loans will then be made available to the Company
by the Administrative Agent by wire transfer to the account(s) specified by the
Company in the Notice of Borrowing with respect to the Additional Loans.
 


26

--------------------------------------------------------------------------------

 


(c)           The Company agrees that upon the request to the Administrative
Agent by any Lender, the Company will promptly execute and deliver to such
Lender a promissory note of the Company evidencing the Loans of such Lender,
substantially in the form of Exhibit "F" (a "Note"), with appropriate insertions
as to date and principal amount; provided, however, that delivery of Notes shall
not be a condition precedent to the occurrence of the Restatement Effective Date
or the making of the Additional Loans on the Restatement Effective Date.  The
amount of principal owing on any Lender's Note, if any, at any given time shall
be the aggregate amount of all Loans theretofore made by such Lender minus all
payments of principal theretofore received by such Lender on such
Note.  Interest on each Note shall accrue and be due and payable as provided
herein and therein.
 
2.2           Maturity Date.  The Loans of each Lender shall mature on the
Maturity Date.
 
2.3           Conversion and Continuation Elections.
 
(a)           Prior to the Termination Date, the Company may, upon irrevocable
written notice to the Administrative Agent in accordance with Section 2.3(b) (i)
elect, as of any Business Day in the case of Base Rate Loans, or as of the last
day of the applicable Interest Period in the case of LIBO Rate Loans, to convert
any such Loans into Loans of any other Interest Rate Type; or (ii) elect as of
the last day of the applicable Interest Period, to continue any Loans having
Interest Periods expiring on such day; provided, however, that if at any time a
LIBO Rate Loan is reduced, by payment, prepayment, or conversion of part thereof
to less than $1,000,000, such LIBO Rate Loan shall automatically convert into a
Base Rate Loan.
 
(b)           The Company shall deliver a Notice of Conversion/Continuation to
be received by the Administrative Agent not later than 11:00 a.m. (Chicago,
Illinois time) (i) at least three Business Days in advance of the
Conversion/Continuation Date, if the Loans are to be converted into or continued
as LIBO Rate Loans; and (ii) on the Conversion/Continuation Date, if the Loans
are to be converted into Base Rate Loans, specifying: (A) the proposed
Conversion/Continuation Date; (B) the aggregate amount of Loans to be converted
or continued; (C) the Interest Rate Type of Loans resulting from the proposed
conversion or continuation; and (D) other than in the case of conversions into
Base Rate Loans, the duration of the requested Interest Period.
 
(c)           If, upon the expiration of any Interest Period applicable to LIBO
Rate Loans, the Company has failed to select in a timely manner a new Interest
Period to be applicable to LIBO Rate Loans, or if any Default or Event of
Default then exists, the Company shall be deemed to have elected to convert such
LIBO Rate Loans into Base Rate Loans effective as of the expiration date of such
Interest Period.
 
(d)           The Administrative Agent will promptly notify each Lender of its
receipt of a Notice of Conversion/Continuation, or, if no timely notice is
provided by the Company, the Administrative Agent will promptly notify each
Lender of the details of any automatic
 


27

--------------------------------------------------------------------------------

 


conversion.  All conversions and continuations shall be made ratably according
to the respective Lender's Pro Rata Share of outstanding principal amounts of
the Loans with respect to which the notice was given.
 
(e)           The number of tranches outstanding of LIBO Rate Loans, whether
under a conversion or continuation, shall not exceed eight (8) at any one time.
 
2.4           Optional Prepayments.
 
(a)           Subject to Section 3.4, the Company may, at any time or from time
to time, subject to the concurrent payment of the Premium:
 
(i)           prepay Base Rate Loans upon irrevocable notice to the
Administrative Agent not fewer than one (1) Business Day prior to such
prepayment, ratably as to each Lender, in whole or in part, in aggregate minimum
principal amounts of $100,000 or integral multiples thereof (unless the
Effective Amount is less than $100,000, in which case such prepayments shall be
equal to the aggregate unpaid principal amount of the Loans) plus all interest
and expenses then outstanding on such Base Rate Loans, and
 
(ii)           prepay LIBO Rate Loans upon irrevocable notice to the
Administrative Agent not fewer than three (3) Business Days prior to such
prepayment, ratably as to each Lender, in whole or in part, in aggregate minimum
principal amounts of $500,000 or integral multiples thereof (unless the
Effective Amount is less than $500,000, in which case such prepayments shall be
equal to the aggregate unpaid principal amount of the Loans), plus all interest
and expenses then outstanding on such LIBO Rate Loans.
 
Notwithstanding the forgoing, no payment shall be made pursuant to this Section
2.4 if (x) after giving effect to such payment, such payment would cause the
Utilization Percentage to exceed 75% or (y) an Event of Default (as defined in
the First Lien Credit Agreement) has occurred and is continuing under the First
Lien Credit Agreement.
 
Such notice of prepayment shall specify the date and amount of such prepayment
and the Interest Rate Type(s) of Loans to be prepaid.  Notwithstanding anything
to the contrary set forth in this Section 2.4, any notice of prepayment
delivered by the Company may state that such notice is conditioned upon the
effectiveness of other financing arrangements, in which case such notice may be
revoked by the Company if such condition is not satisfied, but subject to the
Company's reimbursement obligations pursuant to Section 3.4 with respect to any
funding losses incurred by any Lender as a result of such revocation.
 
The Administrative Agent will promptly notify each Lender of its receipt of any
such notice, and of such Lender's Pro Rata Share of such prepayment.  The
payment amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to each such date on the
amount prepaid, the applicable Premium, and any amounts required pursuant to
Section 3.4.
 
(b)           For purposes hereof, the "Premium" shall be a cash amount equal to
the percentages of principal amount of the Loans being prepaid set forth below:
 
28

--------------------------------------------------------------------------------





If prepaid after the Restatement Effective Date, but prior to the first
anniversary of the Restatement Effective Date
1.0%
 
 
If prepaid on or after the first anniversary of the Restatement Effective Date
0.0%



2.5           [Intentionally omitted.].
 
2.6           Repayment.
 
(a)           The Company shall repay to the Administrative Agent for the
benefit of the Lenders the outstanding principal balance of the Loans (and the
outstanding principal of the Loans shall be due and payable) on the Maturity
Date or on such date on which the Loans become due and payable pursuant to
Section 2.4 or Article IX.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing Indebtedness of the Company to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
 
(c)           The Administrative Agent, on behalf of the Company, shall maintain
the Register, and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Company to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Company and each Lender's share
thereof.  The Register shall be available for inspection by each Loan Party, the
Administrative Agent and any Lender at any reasonable time and from time to time
upon reasonable prior notice.
 
(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.6(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Company therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain the Register or any such
account, or any error therein, shall not in any manner affect the obligation of
the Company to repay (with applicable interest) the Loans made to the Company by
such Lender in accordance with the terms of this Agreement or the Company's
entitlement to credit for any payment of principal or interest on the Loans.
 
2.7           Interest.
 
(a)           (i) Each Original Loan shall bear interest on the principal amount
thereof from the Effective Date or date of conversion or continuation pursuant
to Section 2.3 of this Agreement, as the case may be, and (ii) each Additional
Loan shall bear interest on the principal amount thereof from the Restatement
Effective Date or date of conversion or continuation pursuant to Section 2.3 of
this Agreement, as the case may be, at a rate per annum equal to the lesser of
(x) the LIBO Rate or the Adjusted Base Rate, as the case may be, plus the
Applicable Margin and (y) the Highest Lawful Rate.
 


29

--------------------------------------------------------------------------------

 


(b)           Interest on each Loan shall be paid in arrears on each Interest
Payment Date.  Interest shall also be paid on the date of any prepayment of
Loans under Section 2.4 for the portion of the Loans so prepaid and upon payment
(including prepayment) in full thereof and, during the existence of any Event of
Default, interest shall be paid on demand of the Administrative Agent.
 
(c)           Notwithstanding paragraph (a) of this Section 2.7, while any Event
of Default under Section 9.1(a) or (b) exists or after acceleration, the Company
shall pay interest (after as well as before entry of judgment thereon to the
extent permitted by law) on the principal amount of all outstanding Loans, at a
rate per annum equal to the lesser of (i) the Highest Lawful Rate and (ii) the
rate otherwise applicable plus two percent (2%) ("Default Rate").
 
2.8           Fees. The Company has paid or will pay (as applicable) fees to the
parties and in the amounts specified in the Fee Letter Agreement and the
Commitment Letter.
 
2.9           Computation of Fees and Interest.
 
(a)           All computations of interest for Base Rate Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more interest being
paid than if computed on the basis of a 365 day year).  Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof.
 
(b)           Each determination of an interest rate by the Administrative Agent
shall be conclusive and binding on the Company and the Lenders in the absence of
manifest error.
 
2.10           Payments by the Company; Loan Pro Rata.
 
(a)           All payments to be made by the Company shall be made without set
off, recoupment or counterclaim.  Except as otherwise expressly provided herein,
all payments by the Company shall be made to the Administrative Agent for the
account of the Lenders at the Agent's Payment Office, and shall be made in
dollars and in immediately available funds, no later than 12:00 p.m. (Chicago,
Illinois time) on the date specified herein.  Except to the extent otherwise
expressly provided herein, (i) each payment by the Company of fees shall be made
for the account of the Lenders pro rata in accordance with their respective Pro
Rata Shares, (ii) each payment of principal of Loans shall be made for the
account of the Lenders pro rata in accordance with their respective outstanding
principal amount of such Loans, and (iii) each payment of interest on Loans
shall be made for the account of the Lenders pro rata in accordance with their
respective shares of the aggregate amount of interest due and payable to the
Lenders.  The Administrative Agent will promptly distribute to each Lender its
applicable share of such payment in like funds as received.  Any payment
received by the Administrative Agent later than 12:00 p.m. (Chicago, Illinois
time) shall be deemed to have been received on the following Business Day and
any applicable interest or fee shall continue to accrue.
 


30

--------------------------------------------------------------------------------

 


(b)           Subject to the provisions set forth in the definition of "Interest
Period" herein, whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.
 
(c)           Unless the Administrative Agent receives notice from the Company
prior to the date on which any payment is due to the Lenders that the Company
will not make such payment in full as and when required, the Administrative
Agent may assume that the Company has made such payment in full to the
Administrative Agent on such date in immediately available funds and the
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender.  If and to the extent the Company has not made such
payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent on demand such amount distributed to such Lender, together
with interest thereon at the Federal Funds Rate for each day from the date such
amount is distributed to such Lender until the date repaid.
 
(d)           Except to the extent otherwise expressly provided herein, the
Loans hereunder shall be from the Lenders pro rata in accordance with their
respective Pro Rata Shares.
 
(e)           Notwithstanding anything to the contrary contained herein, after
the occurrence and during the continuance of any Event of Default, each payment
in respect of principal or interest on the Loans, each payment in respect of
fees payable hereunder and any proceeds of Collateral, and Net Cash Proceeds
received by the Administrative Agent and not required to be turned over to the
First Lien Credit Agent pursuant to the Intercreditor Agreement shall be applied
in the following order:
 
(i)           first, to the payment or reimbursement of the Administrative Agent
for all costs, expenses, disbursements and losses incurred by the Administrative
Agent and which the Company is required to pay or reimburse pursuant to the Loan
Documents;
 
(ii)           second, to the payment or reimbursement of the Lenders for all
costs, expenses, disbursements and losses incurred by such Persons and which any
Loan Party is required to pay or reimburse pursuant to the Loan Documents;
 
(iii)           third, to the payment or prepayment to the Lenders of all
Obligations; and
 
(iv)           fourth, to whomsoever shall be legally entitled thereto.
 
If any Lender owes payments to the Administrative Agent hereunder, any amounts
otherwise distributable under this Section 2.10(e) to such Lender shall be
deemed to belong to the Administrative Agent to the extent of such unpaid
payments, and the Administrative Agent shall apply such amounts to make such
unpaid payments rather than distribute such amounts to such Lender.  All
distributions of amounts described in paragraphs second and third above shall be
made by the Administrative Agent to each Lender based on its Pro Rata Share.
 


31

--------------------------------------------------------------------------------

 


2.11           Payments by the Lenders to the Administrative Agent.
 
(a)           Unless the Administrative Agent receives notice from a Lender on
or prior to 12:00 pm (Chicago, Illinois time) on the Restatement Effective Date
that such Lender will not make available as and when required hereunder to the
Administrative Agent for the account of the Company the amount of that Lender's
Pro Rata Share of the Additional Loans, the Administrative Agent may assume that
each Lender has made such amount available to the Administrative Agent in
immediately available funds on the Restatement Effective Date and the
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, make available to the Company on such date a corresponding
amount.  If and to the extent any Lender shall not have made its full amount
available to the Administrative Agent in immediately available funds and the
Administrative Agent in such circumstances has made available to the Company
such amount, that Lender shall on the Business Day following the Restatement
Effective Date make such amount available to the Administrative Agent, together
with interest at the Federal Funds Rate for each day during such period.  A
notice of the Administrative Agent submitted to any Lender with respect to
amounts owing under this Section 2.11(a) shall be conclusive, absent manifest
error.  If such amount is so made available, such payment to the Administrative
Agent shall constitute such Lender's Additional Loan on the Restatement
Effective Date for all purposes of this Agreement.  If such amount is not made
available to the Administrative Agent on the Business Day following the
Restatement Effective Date, the Administrative Agent will notify the Company of
such failure to fund and, upon demand by the Administrative Agent, the Company
shall pay such amount to the Administrative Agent for the Administrative Agent's
account, together with interest thereon for each day elapsed since the
Restatement Effective Date, at a rate per annum equal to the interest rate
applicable at the time to the Loans.
 
(b)           The failure of any Lender to make any Additional Loan on the
Restatement Effective Date shall not relieve any other Lender of any obligation
hereunder to make an Additional Loan on the Restatement Effective Date, but no
Lender shall be responsible for the failure of any other Lender to make the
Additional Loan to be made by such other Lender on the Restatement Effective
Date.
 
2.12           Sharing of Payments, Etc.  If any Lender shall obtain on account
of the Obligations held by it any payment (whether voluntary, involuntary,
through the exercise of any right of set off, or otherwise) or receive any
collateral in respect thereof in excess of the amount such Lender was entitled
to receive pursuant to the terms hereof, such Lender shall immediately (a)
notify the Administrative Agent of such fact, and (b) purchase from the other
Lenders such participations in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment according to the terms
hereof; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender, such purchase shall to that
extent be rescinded and each other Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender's ratable share (according to the proportion of (i) the amount of such
paying Lender's required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Company
agrees that any Lender so purchasing a participation from another
 


32

--------------------------------------------------------------------------------

 


Lender may, to the fullest extent permitted by law, exercise all of its rights
of payment (including the right of set off) with respect to such participation
as fully as if such Lender were the direct creditor of the Company in the amount
of such participation.  The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.12 and will in each case notify the Lenders
following any such purchases or repayments.
 
ARTICLE III

 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.1           Taxes.
 
(a)           Except as otherwise provided in Section 3.1(c) and Section 10.10,
any and all payments by the Company to each Lender or the Administrative Agent
under this Agreement and any other Loan Document shall be made free and clear
of, and without deduction or withholding for any Taxes.  In addition, the
Company shall pay all Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
 
(b)           Subject to Section 3.1(f), the Company agrees to indemnify and
hold harmless each Lender and the Administrative Agent for the full amount of
Taxes or Other Taxes (including any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 3.1) paid by the Lender or
the Administrative Agent and any penalties, interest, additions to Tax and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted.  Payment under
this indemnification shall be made within 30 days after the date the affected
Lender or the Administrative Agent makes written demand therefor with reasonable
detail as to the particular imposition; provided, however, that neither the
Administrative Agent nor any Lender shall be entitled to receive any payment
with respect to Taxes or Other Taxes that are incurred or accrued more than 180
days prior to the date the Administrative Agent or Lender (as the case may be)
gives notice and demand thereof to the Company.
 
(c)           If the Company shall be required by law to deduct or withhold any
Taxes or Other Taxes from or in respect of any amount payable hereunder to any
Lender or the Administrative Agent, then: (i) the sum payable shall be increased
as necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section 3.1), such Lender or the Administrative Agent, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made; (ii) the Company shall make such
deductions and withholdings; and (iii) the Company shall pay the full amount
deducted or withheld to the relevant taxing authority or other authority in
accordance with applicable law.
 
(d)           As soon as practicable after the date of any payment by the
Company of Taxes or Other Taxes under Section 3.1(c) above, the Company shall
furnish the Administrative Agent the original or a certified copy of any receipt
issued by such taxing
 


33

--------------------------------------------------------------------------------

 


authority or other authority evidencing payment thereof, a copy of any return
reporting such payment or other evidence of such payment as the Administrative
Agent may reasonably request.
 
(e)           Each Lender shall use its reasonable efforts (consistent with
legal and regulatory restrictions) to select a jurisdiction for its Lending
Office or change the jurisdiction of its Lending Office so as to avoid the
imposition of any Taxes or Other Taxes, or to eliminate or reduce any additional
payment under this Section 3.1 or to avoid the obligation to deduct or withhold
for taxes under Section 10.10 by the Company if such selection or change in the
judgment of such Lender is not materially disadvantageous to such Lender.
 
(f)           No Lender that is required to comply with Section 10.10 shall be
entitled to any indemnification under this Section 3.1 if the obligation with
respect to which indemnification is sought would not have arisen but for a
failure of the affected Lender to comply with such Section 10.10.
 
(g)           If the Administrative Agent or a Lender determines that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Company or with respect to which the Company has paid
additional amounts pursuant to this Section 3.1, it shall pay over such refund
to the Company (but only to the extent of indemnity payments made, or additional
amounts paid, by the Company under this Section 3.1 with respect to the Taxes or
Other Taxes giving rise to such refund), without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that the Company, upon the reasonable request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Company (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.
 
3.2           Illegality.
 
(a)           If any Lender determines that the introduction of any Requirement
of Law, or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make LIBO Rate Loans, then,
on notice thereof by the Lender to the Company through the Administrative Agent,
any obligation of that Lender to make LIBO Rate Loans shall be suspended until
such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist.
 
(b)           If a Lender determines that it is unlawful to maintain any LIBO
Rate Loan, the Company shall, upon its receipt of notice of such fact and demand
from such Lender (with a copy to the Administrative Agent), prepay in full such
LIBO Rate Loans of that Lender then outstanding, together with interest accrued
thereon and amounts required under Section 3.4, either on the last day of the
Interest Period
 


34

--------------------------------------------------------------------------------

 


thereof, if the Lender may lawfully continue to maintain such LIBO Rate Loans to
such day, or immediately, if the Lender may not lawfully continue to maintain
such LIBO Rate Loan.  If the Company is required to so prepay any LIBO Rate
Loan, then concurrently with such prepayment, the Company shall borrow from the
affected Lender, in the amount of such repayment, a Base Rate Loan.
 
(c)           If the obligation of any Lender to make or maintain LIBO Rate
Loans has been so terminated or suspended, all Loans which would otherwise be
made by the Lender as LIBO Rate Loans shall be instead Base Rate Loans.
 
(d)           Before giving any notice to the Administrative Agent under this
Section 3.2, the affected Lender shall designate a different Lending Office with
respect to its LIBO Rate Loans if such designation will avoid the need for
giving such notice or making such demand and will not, in the judgment of such
Lender, be illegal or otherwise disadvantageous to such Lender.
 
3.3           Increased Costs and Reduction of Return.
 
(a)           If any Lender determines that, due to either (i) the introduction
of or any change (other than any change by way of imposition of or increase in
reserve requirements included in the calculation of the LIBO Rate) in or in the
interpretation of any law or regulation or (ii) the compliance by that Lender
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any LIBO Rate Loans, then the Company shall be liable for, and shall from time
to time, upon demand (with a copy of such demand to be sent to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender, additional amounts as are sufficient to compensate such Lender for such
increased costs.
 
(b)           If any Lender shall have determined that (i) the introduction of
any Capital Adequacy Regulation, (ii) any change in any Capital Adequacy
Regulation, (iii) any change in the interpretation or administration of any
Capital Adequacy Regulation by any central bank or other Governmental Authority
charged with the interpretation or administration thereof, or (iv) compliance by
such Lender (or its Lending Office) or any Affiliate controlling such Lender
with any Capital Adequacy Regulation, affects or would affect the amount of
capital required or expected to be maintained by such Lender or any Affiliate
controlling such Lender and (taking into consideration such Lender's or such
Affiliate's policies with respect to capital adequacy and such Lender's desired
return on capital) further determines that the amount of such capital is
increased as a consequence of its Commitment, Loans, other Credit Extensions, or
Obligations under this Agreement, then, upon demand of such Lender to the
Company through the Administrative Agent, the Company shall pay to such Lender,
from time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender for such increase.
 
3.4           Funding Losses.  The Company shall reimburse each Lender and hold
each Lender harmless from any loss or expense which such
 


35

--------------------------------------------------------------------------------

 


Lender may sustain or incur as a consequence of (a) the failure of the Company
to make on a timely basis any payment of principal of any LIBO Rate Loan; (b)
the failure of the Company to continue a LIBO Rate Loan or to convert a Base
Rate Loan to a LIBO Rate Loan after the Company has given (or is deemed to have
given) a Notice of Conversion/Continuation (including by reason of the failure
to satisfy any condition precedent thereto); (c) the failure of the Company to
make any prepayment in accordance with any notice delivered under Section 2.4
(whether pursuant to a permitted revocation of notice of prepayment or
otherwise); (d) the prepayment (including pursuant to Section 2.4) or other
payment (including after acceleration thereof) of a LIBO Rate Loan on a day that
is not the last day of the relevant Interest Period; or (e) the automatic
conversion under Section 2.3 of any LIBO Rate Loan to a Base Rate Loan on a day
that is not the last day of the relevant Interest Period; including any such
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain its LIBO Rate Loans or from fees payable to terminate the
deposits from which such funds were obtained.  For purposes of calculating
amounts payable by the Company to the Lenders under this Section 3.4 and under
Section 3.3(a), each LIBO Rate Loan made by a Lender (and each related reserve,
special deposit or similar requirement) shall be conclusively deemed to have
been funded at the LIBOR used in determining the LIBO Rate for such LIBO Rate
Loan by a matching deposit or other borrowing in the interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such LIBO
Rate Loan is in fact so funded.
 
3.5           Inability to Determine Rates.  If the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the LIBO Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan, or that the LIBO Rate applicable pursuant to Section
2.7(b) for any requested Interest Period with respect to a proposed LIBO Rate
Loan does not adequately and fairly reflect the cost to the Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Company and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain LIBO Rate
Loans hereunder shall be suspended until the Administrative Agent upon the
instruction of the Lenders revokes such notice in writing.  Upon receipt of such
notice, the Company may revoke any Notice of Conversion/Continuation then
submitted by it.  If the Company does not revoke such notice, the Lenders shall
make, convert or continue the Loans, as proposed by the Company, in the amount
specified in the applicable notice submitted by the Company, but such Loans
shall be made, converted or continued as Base Rate Loans instead of LIBO Rate
Loans.
 
3.6           Certificates of Lenders.  Any Lender claiming reimbursement or
compensation under this Article III shall deliver to the Company (with a copy to
the Administrative Agent) a certificate setting forth in reasonable detail the
amount payable to such Lender hereunder and such certificate shall be conclusive
and binding on the Company in the absence of manifest error; provided, however,
that such Lender shall only be entitled to collect amounts incurred within 180
days prior to such notice.
 
3.7           Substitution of Lenders.  Upon (i) the receipt by the Company from
any Lender of a claim for compensation under this Article III, (ii) the refusal
of any Lender to execute any amendment, waiver or consent requiring the consent
of all Lenders or all affected Lenders as to which Required Lenders have
otherwise agreed or (iii) the occurrence and during the continuation of default
by a Lender with respect to funding its
 


36

--------------------------------------------------------------------------------

 


Commitment (such Lender, an "Affected Lender"), the Company may (a) obtain a
replacement bank or financial institution reasonably satisfactory to the
Administrative Agent to acquire and assume all or a ratable part of all of such
Affected Lender's Loans (a "Replacement Lender"), or (b) request one more of the
other Lenders to acquire and assume all or part of such Affected Lender's Loans,
but none of the Lenders shall have any obligation to do so; provided, however,
that (x) in the case of clauses (a) and (b), the Company or such assignee shall
have paid to the Affected Lender in immediately available funds an amount equal
to the sum of the principal of and interest accrued to the date of such payment
on the outstanding Loans of such Affected Lender plus all fees and other amounts
accrued for the account of such Affected Lender with respect thereto (including
any amounts under Section 3.4) and (y) in the case of clause (a), the Company
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld or delayed.
 
3.8           Survival.  The agreements and obligations of the Company in this
Article III shall survive the payment of all other Obligations.
 
ARTICLE IV

 
SECURITY
 
4.1           The Security.  The Obligations will be and continue to be secured
by the Security Documents.
 
4.2           Agreement to Deliver Security Documents.  The Company shall, and
shall cause the Guarantors to, deliver, to further secure the Obligations
whenever requested by the Administrative Agent in its sole and absolute
discretion, deeds of trust, mortgages, chattel mortgages, security agreements,
pledge agreements, financing statements and other Security Documents in form and
substance satisfactory to the Administrative Agent for the purpose of granting,
confirming, and perfecting second priority Liens or security interests in the
Collateral.  The Company shall deliver and shall cause the Guarantors to deliver
whenever reasonably requested by the Administrative Agent, title opinions or
other evidence of title reasonably satisfactory to the Administrative Agent with
respect to the Mortgaged Properties designated by the Administrative Agent,
based upon abstract or record examinations reasonably acceptable to the
Administrative Agent and (a) evidencing that the Company or a Guarantor, as
applicable, has good and indefeasible title to the Mortgaged Properties, free
and clear of all Liens except Permitted Liens, (b) confirming that such
Mortgaged Properties are subject to Security Documents securing the Obligations
that constitute and create legal, valid and duly perfected second priority deed
of trust or mortgage Liens in such Mortgaged Properties and interests, and
assignments of and security interests in the Oil and Gas attributable to such
Mortgaged Properties comprised of Oil and Gas Properties and interests and the
proceeds thereof, in each case subject only to Permitted Liens, and (c) covering
such other matters as the Administrative Agent may reasonably request.
 
4.3           Perfection and Protection of Security Interests and Liens.  The
Company shall, and shall cause the Guarantors to, from time to time deliver to
the Administrative Agent any financing statements, amendment, assignment and
continuation statements, extension agreements and other documents, properly
completed and executed (and acknowledged when required) by the Company or a
Guarantor, as applicable, in form and substance
 


37

--------------------------------------------------------------------------------

 


reasonably satisfactory to the Administrative Agent, which the Administrative
Agent reasonably requests for the purpose of perfecting, confirming, or
protecting any Liens or other rights in Collateral securing any Obligations.
 
4.4           Offset.  To secure the repayment of the Obligations, and subject
to Section 2.2 of the Security Agreement, the Company hereby grants the
Administrative Agent and each Lender a security interest, a Lien, and a right of
offset, each of which shall be in addition to all other interests, Liens, and
rights of the Administrative Agent and the Lenders at common law, under the Loan
Documents, or otherwise, and each of which shall be upon and against (a) any and
all moneys, securities or other Property (and the proceeds therefrom) of the
Company now or hereafter held or received by or in transit to the Administrative
Agent or any Lender from or for the account of the Company, whether for
safekeeping, custody, pledge, transmission, collection or otherwise, (b) any and
all deposits (general or special, time or demand, provisional or final) of the
Company with the Administrative Agent or any Lender, and (c) any other credits
and claims of the Company at any time existing against the Administrative Agent
or any Lender, including claims under certificates of deposit.  Each Lender
agrees to notify the Company and the Administrative Agent promptly after any
such offset and application made by such Lender.  During the existence of any
Event of Default, the Administrative Agent or any Lender is hereby authorized to
foreclose upon, offset, appropriate, and apply, at any time and from time to
time, without notice to the Company, any and all items hereinabove referred to
against the Obligations then due and payable.
 
4.5           Guaranty.
 
(a)           Each Guarantor has executed and delivered to the Administrative
Agent, and each Subsidiary of the Company created, acquired or coming into
existence after the Restatement Effective Date that is required under Section
7.12 to become a Guarantor shall execute and deliver to the Administrative
Agent, a Guaranty setting forth therein an absolute and unconditional guaranty
of the timely repayment of, and the due and punctual performance of the
Obligations of the Company hereunder.  The Company will cause each such
Subsidiary to deliver to the Administrative Agent, simultaneously with its
delivery of such a Guaranty, written evidence reasonably satisfactory to the
Administrative Agent and its counsel that such Subsidiary has taken all
corporate, limited liability company or partnership action necessary to duly
approve and authorize its execution, delivery and performance of such Guaranty
and any Security Documents and other documents which it is required to execute.
 
(b)           Guaranty Representations.  To induce the Lenders and the
Administrative Agent to enter into this Agreement, the Company and each
Guarantor represents and warrants to each such Person, (i) in the case of the
Original Guarantors, as of and after giving effect to the making of the Original
Loans at the Effective Time, and as of and after giving effect to the making of
the Additional Loans at the Restatement Effective Time, and (ii) in the case of
OPEX after giving effect to the Output Acquisition and the making of the
Original Loans at the Output Closing Time, as of the Output Closing Time, and as
of and after giving effect to the making of the Additional Loans at the
Restatement Effective Time:
 


38

--------------------------------------------------------------------------------

 


(i)           Benefit to Guarantors.  The board of directors, manager or general
partner, where applicable, of each Guarantor has determined that such
Guarantor's execution, delivery and performance of this Agreement may reasonably
be expected to directly or indirectly benefit such Guarantor and is in the best
interests of such Guarantor.
 
(ii)           Reasonable Consideration for Guaranties.  The direct or indirect
value of the consideration received and to be received by such Guarantor in
connection herewith is reasonably worth at least as much as the liability and
obligations of each Guarantor hereunder and its Guaranty, and the incurrence of
such liability and obligations in return for such consideration may reasonably
be expected to benefit such Guarantor, directly or indirectly.
 
(iii)           No Insolvencies.  Neither the Company nor any Guarantor is
"insolvent" (that is, the sum of such Person's absolute and contingent
liabilities, including the Obligations, does not exceed the fair value of such
Person's assets, including any rights of contribution, reimbursement or
indemnity).  Each of the Company and each Guarantor has capital which is not
unreasonably small  for the businesses in which such Person is engaged and
intends to be engaged.  None of  the Company nor any Guarantor has incurred
(whether hereby or otherwise), nor does the Company or Guarantor intend to incur
or believe that it will incur, liabilities which will be beyond its ability to
pay as such liabilities mature.
 
4.6           Maximum Liability.  If and to the extent required in order for the
obligations of any Guarantor to be enforceable under applicable federal, state
and other laws relating to the insolvency of debtors, the maximum liability of
such Guarantor hereunder shall be limited to the greatest amount which can
lawfully be guaranteed by such Guarantor under such laws, after giving effect to
any rights of contribution, reimbursement and subrogation arising under the
Guaranty.
 
4.7           Production Proceeds.  Notwithstanding that, by the terms of the
various Security Documents, the Company and the Guarantors are and will be
assigning to the Administrative Agent all of the Net Proceeds of Production
accruing to the Mortgaged Properties covered thereby, so long as no Event of
Default has occurred and is continuing, the Administrative Agent, on behalf of
the Lenders, grants each of the Company and the Guarantors a revocable license
to continue to receive from the purchasers of production all such Net Proceeds
of Production, subject, however, to the Liens created under the Security
Documents, which Liens are hereby affirmed and ratified.  During the continuance
of an Event of Default described under Sections 9.1(g) or (h), this license
shall be automatically revoked, and during the continuance of any other Event of
Default, this license shall be revocable in the sole discretion of the
Administrative Agent, by notice to the Company, and the Administrative Agent may
exercise all rights and remedies granted under the Security Documents, including
the right to obtain possession of all Net Proceeds of Production then held by
the Company and the Guarantors or to receive directly from the purchasers of
production all other Net Proceeds of Production.  In no case shall any failure,
whether purposeful or inadvertent, by the Administrative Agent to collect
directly any such Net Proceeds of Production constitute in any way a waiver,
remission or release of any of its rights under the Security Documents, nor
shall any release of any Net Proceeds of Production by the Administrative
 


39

--------------------------------------------------------------------------------

 


Agent to the Company and the Guarantors constitute a waiver, remission, or
release of any other Net Proceeds of Production or of any rights of the
Administrative Agent to collect other Net Proceeds of Production thereafter.
 
ARTICLE V

 
CONDITIONS PRECEDENT
 
5.1           Conditions of the Effective Date.  The effectiveness of the
Existing Term Loan Agreement was subject to the condition that on or before
April 2, 2007 the Administrative Agent received all of the following, in form
and substance satisfactory to the Administrative Agent (or, in the case of
clauses (g), (i) or (r), the conditions specified therein having been
satisfied):
 
(a)           Credit Agreement and Related Documents.  The Existing Term Loan
Agreement, the Notes, the Guaranty and the Security Documents, duly executed and
delivered by each of the Company and the Original Guarantors (as applicable);
 
(b)           First Lien Credit Documents.  Evidence that (i) each of the First
Lien Credit Documents has been duly executed and delivered by each of the
parties thereto; and (ii) the Intercreditor Agreement has been duly executed and
delivered by each of the parties thereto other than the Administrative Agent;
 
(c)           Resolutions; Incumbency; Organization Documents. (i) Resolutions
of the board of directors of the Company and the sole director of each Original
Guarantor authorizing the transactions contemplated hereby, certified as of the
Effective Time by the Secretary or an Assistant Secretary of such Person; (ii)
Certificates of the Secretary or an Assistant Secretary of the Company and the
Secretary or an Assistant Secretary of each Original Guarantor certifying the
names and true signatures of the officers of such Person authorized to execute,
deliver and perform, as applicable, the Existing Term Loan Agreement, the
Security Documents, the Guaranty, and all other Loan Documents to be delivered
by it hereunder; and (iii) the Organization Documents of the Company and of each
Original Guarantor as in effect on the Effective Time, certified by the
Secretary or Assistant Secretary of the such Person as of the Effective Time;
 
(d)           Good Standing.  A good standing certificate for the Company and
each Original Guarantor from its state of incorporation or formation, and
evidencing its qualification to do business in (i) Texas for the Company and the
Original Guarantors and (ii) in each other jurisdiction where its ownership,
lease or operation of Properties or the conduct of its business requires such
qualification, in each case as of a recent date;
 
(e)           Payment of Fees.  Evidence of payment by the Company of all
accrued and unpaid fees, costs and expenses owed pursuant to the Existing
Company Credit Agreement (as defined in the First Lien Credit Agreement), the
First Lien Credit Agreement and under the Existing Term Loan Agreement,
including the Fee Letter Agreement, in each case to the extent then due and
payable at the Effective Time, including any such costs, fees and expenses
arising under or referenced in Sections 2.8 and 11.4;
 
(f)           [Intentionally omitted.]
 


40

--------------------------------------------------------------------------------

 


(g)           [Intentionally omitted.]
 
(h)           [Intentionally omitted.]
 
(i)           [Intentionally omitted.]
 
(j)           Insurance Certificates.  Insurance certificates in form and
substance reasonably satisfactory to the Administrative Agent, from the
Company's insurance carriers reflecting the current insurance policies required
under Section 7.6 including any necessary endorsements to reflect the
Administrative Agent as loss payee for the ratable benefit of the Lenders, with
the right to receive (absent a payment default) at least 30 days prior notice of
cancellation of any such policy;
 
(k)           Other Documents.  Such other approvals, opinions, documents or
materials as the Administrative Agent may reasonably request, including those in
connection with the Output Acquisition;
 
(l)           Opinions of Counsel.  An opinion of Fulbright & Jaworski LLP
covering such matters with respect to the Company, the Original Guarantors and
OPEX as the Administrative Agent may reasonably require dated as of the
Effective Time; (b) Gordon Arata McCollam Duplantis & Eagan LLP with respect to
matters of Louisiana law in form and substance reasonably satisfactory to the
Administrative Agent and (c) Conner & Winters with respect to matters of
Oklahoma law in form and substance reasonably satisfactory to the Administrative
Agent;
 
(m)           Output Acquisition.  (i) Evidence that all conditions precedent
under the Output Acquisition Agreement other than performance of the Company's
funding obligations under Section 2.4(c) thereof have been satisfied or waived
by all parties thereto; and (ii) true and correct copies (in a form reasonably
satisfactory to the Administrative Agent), certified as to authenticity by a
Responsible Officer of the Company, of the Output Acquisition Documents;
 
(n)           Reserve Reports.  The Initial Reserve Report and the Output
Reserve Report;
 
(o)           Lien Searches.  Evidence of the results of a recent lien search in
each of the jurisdictions in which UCC financing statements or other filings or
recordations should be made to evidence or perfect security interests in any
assets of the Company, each Original Guarantor, or OPEX, and such search shall
reveal no Liens on any of the Property of the Company, any Original Guarantor,
Output or OPEX, except for Permitted Liens;
 


41

--------------------------------------------------------------------------------

 
 
(p)           [Intentionally omitted.]
 
(q)           Filings, Registrations and Recordings.  Each document (including,
without limitation, any UCC financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a second priority perfected Lien on the
Collateral described in any Security Document to which the Company or any
Original Guarantor is (or, upon consummation of the Output Acquisition, to which
OPEX will be) a party, prior and superior in right to any other Person (other
than with respect to Permitted Liens (other than Liens described in Section
8.1(j)), shall have been filed, registered or recorded or shall have been
delivered to the Administrative Agent in proper form for filing, registration or
recordation;
 
(r)           Approvals.  All government and third party approvals (including
any consents) necessary in connection with the Output Acquisition, the
continuing operations of the Company and its Subsidiaries and the transactions
contemplated by the Transaction Documents shall have been obtained and be in
full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on the Output
Acquisition or the financing contemplated hereby;
 
(s)           Solvency.  A certificate from a Responsible Officer of the Company
certifying that, on a consolidated basis, the Company and its Subsidiaries (i)
as of the Effective Time, are, and (ii) after giving effect to the transactions
contemplated hereby, including the Output Acquisition, will be, Solvent;
 
(t)           Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged
Notes.  The First Lien Credit Agent, on behalf of itself, for the benefit of the
First Lien Secured Parties, and as agent and bailee for the Administrative
Agent, for the benefit of the Secured Parties, shall have received the
certificates representing the shares of Capital Stock of the Original Guarantors
pledged pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof; and
 
(u)           Notice of Borrowing.  A Notice of Borrowing in the form of Exhibit
"A" with respect to the Credit Extensions comprised of the Original Loans
contemplated by Section 2.1(a).
 
5.2           [Intentionally omitted.].
 
5.3           Conditions to the Restatement Effective Time.  The effectiveness
of this Agreement is subject to the condition that on or before the Restatement
Effective Time the Administrative Agent shall have received all of the
following, in form and substance satisfactory to the Administrative Agent and
each Lender:
 
(a)           Amended and Restated Term Loan Agreement.  This Agreement, duly
executed and delivered by each of the Company and the Guarantors party thereto;


42

--------------------------------------------------------------------------------

 
 
 
(b)           First Lien Credit Agreement Amendment.  A true, correct and
complete copy, certified from a Responsible Officer of the Company of the First
Amendment to the First Lien Credit Agreement, which shall have been duly
executed and delivered by each of the Company and the Guarantors party thereto;
 
(c)           Resolutions; Incumbency; Organization Documents.  (i) Resolutions
of the board of directors of the Company and the sole director or manager and
members of each Guarantor authorizing the transactions contemplated hereby,
certified as of the Restatement Effective Time by the Secretary or an Assistant
Secretary of such Person; (ii) Certificates of the Secretary of the Company and
the Secretary of each Guarantor certifying the names and true signatures of the
officers of such Person authorized to execute, deliver and perform, as
applicable, this Agreement; (iii) the Organization Documents of the Company as
in effect on the Restatement Effective Time, certified by the Secretary or
Assistant Secretary of each such Person as of the Restatement Effective Time;
and (iv) confirmation that no modifications have been made to the Organizational
Documents of each of the Guarantors since the Effective Date;
 
(d)           Opinions of Counsel.  An opinion of Fulbright & Jaworski LLP
covering such matters with respect to the Company and the Guarantors as the
Administrative Agent may reasonably require dated as of the Restatement
Effective Time; (b) Gordon Arata McCollam Duplantis & Eagan LLP with respect to
the relevant Mortgage Supplement under Louisiana law in form and substance
reasonably satisfactory to the Administrative Agent and (c) Conner & Winters
with respect to the relevant Mortgage Supplement under Oklahoma law in form and
substance reasonably satisfactory to the Administrative Agent;
 
(e)           Payment of Fees.  Evidence of payment by the Company of all
accrued and unpaid fees, costs and expenses owed pursuant to this Agreement,
including the Fee Letter Agreement and the Commitment Letter, in each case to
the extent then due and payable at the Restatement Effective Time, including any
such costs, fees and expenses arising under or referenced in Sections 2.8 and
11.4; and
 
(f)           Notice of Borrowing.  The Administrative Agent shall have received
a Notice of Borrowing in the form of Exhibit "A" with respect to the Credit
Extensions comprised of the Additional Loans hereunder contemplated by Section
2.1(b).
 
ARTICLE VI

 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Administrative Agent to enter into this Agreement,
the Company and each Guarantor represents and warrants to each such Person, as
of and after giving effect to the making of the Additional Loans at the
Restatement Effective Time:
 
6.1           Organization, Existence and Power.  Each of the Company and its
Subsidiaries: (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation; (b) has (i) the power and
authority and (ii) all material governmental licenses, authorizations, consents
and approvals, in each case, to own its assets, carry on its business and to
execute, deliver, and perform its obligations under the Loan Documents; (c) is
duly qualified as a foreign corporation, limited partnership or limited
liability company and is licensed and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification or license; and (d) is in
 


43

--------------------------------------------------------------------------------

 


compliance in all material respects with all Requirements of Law, except, in the
case of clauses (b)(ii), (c) and (d), where failure to do so would not
reasonably be expected to have a Material Adverse Effect.
 
6.2           Corporate Authorization; No Contravention.  The execution,
delivery and performance by the Company and the Guarantors of this Agreement and
each other Loan Document to which such Person is a party have been duly
authorized by all necessary organizational action, and do not and will not: (a)
contravene the terms of any of that Person's Organization Documents; (b)
contravene the First Lien Credit Agreement; (c) conflict with or result in any
breach or contravention of, or the creation of any Lien under, any document
evidencing any material Contractual Obligation to which such Person is a party
that would be prior to the Liens granted to the Administrative Agent for the
benefit of the Lenders, except to the extent such breach or contravention (but
not creation of Liens) would not reasonably be expected to have a Material
Adverse Effect, or any order, injunction, writ or decree of any Governmental
Authority to which such Person or its Property is subject; or (d) violate in any
material respect any Requirement of Law.
 
6.3           Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary in connection with the execution, delivery
or performance by, or enforcement against, the Company or any of the Guarantors
of this Agreement or any other Loan Document to which it is a party, except for
the filings necessary to obtain and maintain perfection of Liens, routine
filings related to the Company and the operation of its business, such filings
as may be necessary in connection with the Lenders' exercise of remedies
hereunder and such other approvals, consents, exemptions, authorizations,
actions or filings, the failure of which to obtain would not reasonably be
expected to have a Material Adverse Effect.
 
6.4           Binding Effect.  This Agreement and each other Loan Document to
which the Company or any Guarantor is a party constitute the legal, valid and
binding obligations of the Company and each Guarantor to the extent it is a
party thereto, enforceable against such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors'
rights generally or by equitable principles relating to enforceability.
 
6.5           Litigation.  Unless specifically disclosed in Schedule 6.5
attached hereto, there are no actions, suits, proceedings, claims or disputes
pending, or to the knowledge of the Company, threatened or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, against the
Company or its Subsidiaries or any of their respective Properties which (i) as
of the Restatement Effective Date purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby or
thereby; or (ii) would reasonably be expected to have a Material Adverse
Effect.  No injunction, writ, temporary restraining order or any order of any
nature has been issued by any court or other Governmental Authority purporting
to enjoin or restrain the execution, delivery or performance of this Agreement
or any other Loan Document, or directing that the transactions provided for
herein or therein not be consummated as herein or therein provided.
 


44

--------------------------------------------------------------------------------

 


            6.6           No Default.  Neither the Company nor any Subsidiary is
in default under or with respect to any other Contractual Obligation in any
respect which, individually or together with all such defaults, would reasonably
be expected to have a Material Adverse Effect.
 
6.7           ERISA Compliance.  Except as specifically disclosed in Schedule
6.7:
 
(a)           Each Plan of the Company is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
law.  Each Plan that is intended to be qualified under Code Section 401(a) is
either (i) a prototype plan entitled to rely on the opinion letter issued by the
IRS as to the qualified status of such plan under Section 401 of the Code to the
extent provided in Revenue Procedure 2005-16, or (ii) the recipient of, or has
made or will make timely application for, a determination letter from the IRS to
the effect that such Plan is qualified, and the plans and trusts related thereto
are exempt from federal income Taxes under Sections 401(a) and 501(a),
respectively, of the Code.  To the knowledge of the Company, nothing has
occurred which would cause the loss of such qualification.  The Company and each
ERISA Affiliate have made all required contributions to any Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.
 
(b)           There are no pending or, to the knowledge of the Company,
threatened claims, actions or lawsuits, or actions by any Governmental
Authority, with respect to any Plan of the Company which has resulted or would
reasonably be expected to result in a Material Adverse Effect.  There has been
no prohibited transaction or violation of the fiduciary responsibility rules
with respect to any such Plan which has resulted or could reasonably be expected
to result in a Material Adverse Effect.
 
(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan of the Company has any Unfunded Pension Liability;
(iii) neither the Company nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA);  (iv) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Company nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
 
6.8           Use of Proceeds; Margin Regulations.  The proceeds of the Loans
shall be or were used (as applicable) solely for the purposes set forth in and
permitted by Section 7.13.  Neither the Company nor any Subsidiary is generally
engaged in the business of purchasing or selling Margin Stock or extending
credit for the purpose of purchasing or carrying Margin Stock.
 


45

--------------------------------------------------------------------------------

 


 
6.9           Title to Properties.  The Company and each Guarantor (a) have good
and indefeasible title to the Mortgaged Properties subject to no Liens, except
Permitted Liens, and, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (b) have good and indefeasible title to, or valid leasehold
interests in, all other Property necessary in the ordinary conduct of their
respective businesses.
 
6.10           Oil and Gas Reserves.  The Company and each Guarantor is and will
hereafter be, in all material respects, the owner of the Oil and Gas that it
purports to own from time to time in and under its Oil and Gas Properties,
together with the right to produce the same.  The Oil and Gas Properties are not
subject to any Lien other than as set forth in the financial statements referred
to in Section 6.14, as disclosed in such financial statements to the Lenders in
writing prior to Restatement Effective Time and Permitted Liens.  All Oil and
Gas has been and will hereafter be produced, sold and delivered by the Company
and the Guarantors in accordance in all material respects with all applicable
laws and regulations of every Governmental Authority except such laws and
regulations, the failure to comply with which could not reasonably be expected
to have a Material Adverse Effect; each of the Company and the Guarantors has
complied in all material respects (from the time of acquisition by the Company
or a Subsidiary) and will hereafter comply in all material respects with all
material terms of each oil, gas and mineral lease comprising its Oil and Gas
Properties; and all such oil, gas and mineral leases under which the Company or
a Guarantor is a lessee or co-lessee have been and will hereafter be maintained
in full force and effect; provided, however, that nothing in this Section 6.10
shall prevent the Company or any Guarantor from disposing of any Property in
accordance with Section 8.2.  To the knowledge of the Company and the
Guarantors, all of the Hydrocarbon Interests comprising its Oil and Gas
Properties are and will hereafter be enforceable in all material respects in
accordance with their terms, except as such may be modified by applicable
bankruptcy law or an order of a court in equity and except to the extent the
failure to be enforceable could not reasonably be expected to have a Material
Adverse Effect.
 
6.11           Reserve Report.  The Company has heretofore delivered to the
Administrative Agent a true and complete copy of (i) a report dated effective as
of December 31, 2006, prepared by DeGolyer and MacNaughton and a report dated
effective as of December 31, 2006 prepared by William M. Cobb & Associates, Inc.
(collectively, the "Initial Reserve Report") covering certain of the Company's
Oil and Gas Properties and (ii) a report dated effective as of October 1, 2006
prepared by the Company covering certain Oil and Gas Properties of Output and
OPEX (the "Output Reserve Report").  To the knowledge of the Company, (w) the
assumptions stated or used in the preparation of each Reserve Report are
reasonable as of the date thereof, (x) all information furnished by the Company
or any Guarantor to the Independent Engineer for use in the preparation of any
Reserve Report was accurate in all material respects, (y) there has been no
material adverse change in the amount of the estimated Proved Reserves shown in
any Reserve Report since the date thereof, except for changes which have
occurred as a result of production in the ordinary course of business, and (z)
each Reserve Report does not, in any case, omit any material statement or
information necessary to cause the same not to be materially misleading to the
Lenders.
 
6.12           Gas Imbalances.  Except as disclosed to the Administrative Agent
in writing prior to the Restatement Effective Time, there are no gas imbalances,
take or pay or other prepayments with respect to any of the Oil and Gas
Properties in excess of $2,000,000 in the aggregate that would require the
Company or any Guarantor to deliver Oil and Gas produced from any of the Oil and
Gas Properties at some future time without then or thereafter receiving full
payment therefor.
 


46

--------------------------------------------------------------------------------

 


    6.13           Taxes.  The Company and its Subsidiaries have filed all
federal Tax returns and reports required to be filed, and have paid all federal
Taxes, assessments, fees and other governmental charges levied or imposed upon
them or their Properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been provided in accordance with GAAP.  The Company
and its Subsidiaries have filed all material state and other non-federal Tax
returns and reports required to be filed, and have paid all state and other
non-federal Taxes, assessments, fees and other governmental charges levied or
imposed upon them or their Properties, income or assets prior to delinquency
thereof, except those (a) which are not overdue by more than 30 days and (b)
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP.  To the Company's
knowledge, there is no proposed Tax assessment against the Company or any
Subsidiary that would, if made, reasonably be expected to have a Material
Adverse Effect.
 
6.14           Financial Statements and Condition.
 
(a)           The Company Audited Financial Statements and the Company's
unaudited consolidated financial statements for the three months ended March 31,
2007 incorporated in the Company's Form 10-Q filed with the SEC on May 10, 2007
(i) were prepared in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein; (ii)
fairly present in all material respects the consolidated financial condition of
the Company and its Subsidiaries, as of the dates thereof and results of
operations for the periods covered thereby (subject, in the case of the
Company's unaudited consolidated financial statements referred to above, to
normal year-end audit adjustments and the absence of footnotes); and (iii)
except as specifically disclosed in Schedule 6.14(a) or  in the case of the
Company and its Subsidiaries, in the Company Audited Financial Statements or the
Company's unaudited consolidated financial statements referred to above, the
Company and its Subsidiaries do not have any material Indebtedness or other
material liabilities, direct or contingent, as of the date hereof, including
liabilities for Taxes, material commitments or Contingent Obligations.
 
(b)           During the period from December 31, 2006 to and including the date
hereof there has been no Disposition by the Company or any Subsidiaries of any
material part of its business or Property, other than Dispositions permitted by
Section 8.2(a), (b), (c), (d) or (e).
 
6.15           Environmental Matters.  Each of the Company and its Subsidiaries
is in compliance with all Environmental Laws and there exist no Environmental
Claims on or with respect to its respective business, operations and Properties,
except as specifically disclosed in Schedule 6.15 or such non-compliance with
Environmental Laws, or Environmental Claims as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 


47

--------------------------------------------------------------------------------

 


 
6.16           Regulated Entities.  None of the Company, the Guarantors, any
Person controlling the Company, or any Guarantor, is an "investment company"
within the meaning of the Investment
Company Act of 1940.  None of the Company, any Person controlling the Company or
any Subsidiary, is subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any state public utilities code, or any other federal
or state statute or regulation limiting its ability to incur Indebtedness.
 
6.17           No Burdensome Restrictions.  Except as set forth on Schedule
6.17, neither the Company nor any Subsidiary is a party to or bound by any
Contractual Obligation, or subject to any restriction in any Organization
Document, or any Requirement of Law, which would reasonably be expected to have
a Material Adverse Effect.
 
6.18           Copyrights, Patents, Trademarks and Licenses, etc.  The Company
and each Subsidiary own or are licensed or otherwise have the right to use all
of the material patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights that are reasonably
necessary for the operation of their respective businesses, without material
conflict with the rights of any other Person.  To the knowledge of the Company,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by the
Company or any Subsidiary infringes upon any rights held by any other Person,
except to the extent such infringement could not reasonably be expected to have
a Material Adverse Effect.  Except as specifically disclosed in Schedule 6.5, no
claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Company, threatened, and no patent, invention, device,
application, principle or any statute, law, rule, regulation, standard or code
is pending or, to the knowledge of the Company, proposed, which, in either case,
would reasonably be expected to have a Material Adverse Effect.
 
6.19           Subsidiaries.  As of the Restatement Effective Time, the Company
has no Subsidiary other than those specifically disclosed in part (a) of
Schedule 6.19 hereto and has no material equity investments in any other Person
other than those specifically disclosed in part (b) of Schedule 6.19.  The
capitalization of each Subsidiary and the ownership of its Capital Stock is set
forth on Schedule 6.19 hereto.
 
6.20           Insurance.  The Properties of the Company and each Subsidiary are
insured with financially sound and reputable insurance companies that are not
Affiliates of the Company, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar Properties in localities where the Company or such Subsidiary
operates, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
6.21           Full Disclosure.  None of the representations or warranties made
by the Company or any Guarantor in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, written statement or certificate
furnished by or on behalf of the Company or any Guarantor in connection with the
Loan Documents, taken as whole, contains any untrue statement of a material fact
known to the Company or omits any material fact known to the Company required to
be stated therein or necessary to make the statements made therein, in light of
the circumstances under which they are made, not materially misleading as of the
time when made or delivered.
 


48

--------------------------------------------------------------------------------

 


       6.22           Solvency.  The Company and its Subsidiaries, taken as a
whole are, and after giving effect to (a) the incurrence of all Indebtedness and
obligations being incurred in connection herewith, and (b) all rights of
contribution of such Person against other Loan Parties under the Guaranty, at
law, in equity or otherwise,  will be and will continue to be, Solvent.
 
6.23           Labor Matters.  Except to the extent such matters do not to
constitute a Material Adverse Effect, (a) no actual or threatened strikes, labor
disputes, slowdowns, walkouts, work stoppages, or other concerted interruptions
of operations that involve any employees employed at any time in connection with
the business activities or operations at the Property of the Company or any
Subsidiary exist, (b) hours worked by and payment made to the employees of the
Company have not been in violation of the Fair Labor Standards Act or any other
applicable laws pertaining to labor matters, (c) all payments due from the
Company or any Subsidiary for employee health and welfare insurance, including,
without limitation, workers compensation insurance, have been paid or accrued as
a liability on its books, and (d) the business activities and operations of the
Company and each Subsidiary are in compliance with the Occupational Safety and
Health Act and other applicable health and safety laws.
 
6.24           Midstream Contracts.  As of the Restatement Effective Time, the
Company's and the Guarantors' marketing, gathering, transportation, processing
and treating facilities and equipment, together with the Midstream Contracts,
and any other marketing, gathering, transportation, processing and treating
contracts in effect among, inter alia, the Company, any Guarantor and any other
Person, are, except as set forth on Schedule 6.24, sufficient to market, gather,
transport, process or treat, as applicable, reasonably anticipated volumes of
production of Oil and Gas from the Company's and the Guarantors' Oil and Gas
Properties.  Any such contracts with Affiliates as of the Restatement Effective
Time are disclosed on Schedule 6.24 hereto.
 
6.25           Derivative Contracts.  Neither the Company nor any Subsidiary is
party to any Derivative Contract other than (a) as of the Restatement Effective
Time, the Existing Derivative Contracts or (b) after the Restatement Effective
Time, Derivative Contracts permitted by Section 8.10.
 
6.26           Exempt Subsidiaries; TTSI.  Neither any Exempt Subsidiary nor
TTSI owns any Hydrocarbon Interests with which Proved Reserves are associated.
 
6.27           [Intentionally omitted.]
 
6.28           [Intentionally omitted.]
 
6.29           Security Documents.
 
(a)           The Security Agreement created in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid, binding and
enforceable security interest in the Collateral described therein and proceeds
and products thereof.  In the case of the Pledged Stock described in the
Security Agreement, when any stock certificates representing such Pledged Stock
are delivered to the First Lien Credit Agent, as agent and bailee for the
Administrative Agent, and in the case of the other Collateral described in the
Security Agreement which may be perfected by filing a financing statement, when
financing statements in appropriate form are filed in the offices specified on
Schedule
 


49

--------------------------------------------------------------------------------

 
 
6.29(a) (which financing statements may be filed by the Administrative Agent)
and such other filings as are specified on Schedule 3 to the Security Agreement
have been completed (all of which filings may be filed by the Administrative
Agent), the Security Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds and products thereof, as security for the
Obligations, in each case prior and superior in right to any other Person
(except Permitted Liens).
 
(b)           Each of the Mortgages created in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid, binding and
enforceable Lien on the Mortgaged Properties described therein and proceeds and
products thereof; and when the Mortgage Supplements are filed in the offices
specified on Schedule 6.29(b) (in the case of Mortgage Supplements to be
executed and delivered on the Restatement Effective Date) or in the recording
office designated by the Company (in the case of any Mortgage to be executed and
delivered pursuant to Section 7.14(b)), each Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties described therein and the proceeds
and products thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (other than Persons holding Liens or other
encumbrances or rights permitted by the relevant Mortgage).
 
(c)           Notwithstanding that the aggregate principal amount of the Loans
hereunder exceeds the aggregate principal amount of "Loans" under the Existing
Term Loan Agreement and any other changes from the Existing Term Loan Agreement
reflected herein, from and after the Restatement Effective Date:
 
(i)           this Agreement replaces or refinances the Existing Term Loan
Agreement and constitutes the "Credit Agreement" (as defined in each of the
Security Agreement, the Mortgages and the Guaranty); and
 
(ii)           the Administrative Agent constitutes the "Administrative Agent"
(as defined in each of the Security Agreement, the Mortgages and the Guaranty).
 
ARTICLE VII

 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied:
 


50

--------------------------------------------------------------------------------

 
 
 
7.1           Financial Statements.  The Company and each Guarantor shall, and
shall cause each of its Subsidiaries to deliver to the Administrative Agent who
will deliver to each Lender:
 
(a)           as soon as available, but not later than 90 days after the end of
each fiscal year, a copy of the annual audited consolidated balance sheet of the
Company and its Subsidiaries as at the end of such year, and the related
consolidated statements of operations and retained earnings, comprehensive
income and cash flows for such year, setting forth in each case in comparative
form the figures for the previous fiscal year; the Company's financial
statements shall be accompanied by the unqualified opinion (or, if qualified, of
a non-material nature (e.g. FASB changes of accounting principles) or nothing
indicative of going concern or material misrepresentation nature) and a copy of
the management letter of Akin, Doherty, Klein & Feuge P.C. or other independent
public accounting firm acceptable to the Administrative Agent (the "Independent
Auditor"), which report shall state that such consolidated financial statements
present fairly in all material respects the consolidated financial position of
the Company and its Subsidiaries at the end of such periods and the results of
their operations and their cash flows for the periods indicated in conformity
with GAAP; and
 
(b)           as soon as available, but not later than 60 days after the close
of each of the first three Fiscal Quarters in any fiscal year, a copy of the
unaudited consolidated balance sheet of the Company as of the end of such
quarter and the related consolidated statements of operations and retained
earnings, comprehensive income and cash flows for the period commencing on the
first day and ending on the last day of such period, setting forth in each case
in comprehensive form the figures for the comparable period in the previous
fiscal year and certified by a Responsible Officer as fairly presenting in all
material respects, in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes), the consolidated financial position
of the Company and its Subsidiaries at the end of such periods and the results
of their operations and their cash flows.
 
(c)           Documents required to be delivered pursuant to Section 7.1(a) or
Section 7.1(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company's website on the Internet
and (ii) on which such documents are posted on the Company's behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided, however, that (x) the
Company shall deliver paper copies of such documents to the Administrative Agent
or any Lender that requests the Company to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (y) the Company shall notify the Administrative Agent
and each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  Notwithstanding anything
contained herein, in every instance the Company shall be required to provide
paper copies of the Compliance Certificates required by Section 7.2(b) to the
Administrative Agent.
 
(d)           The Company hereby acknowledges that (i) the Administrative Agent
will make available to the Lenders materials and/or information provided by or
on behalf of the Company hereunder (collectively, "Company Materials") by
posting the Company Materials on IntraLinks or another similar electronic system
(the "Platform") and (ii) certain of the Lenders may be "public-side" Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Company or its securities) (each, a "Public Lender").  The
Company hereby agrees that (w) all Company Materials that are to be made
available to Public Lenders shall be clearly and conspicuously
 


51

--------------------------------------------------------------------------------

 
 
marked "PUBLIC" which, at a minimum, shall mean that the word "PUBLIC" shall
appear prominently on the first page thereof; (x) by marking Company Materials
"PUBLIC," the Company shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Company Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Company or its securities for purposes of
United States Federal and state securities laws; (y) all Company Materials
marked "PUBLIC" are permitted to be made available through a portion of the
Platform designated "Public Investor"; and (z) the Administrative Agent shall be
entitled to treat Company's Materials that are not marked "PUBLIC" as being
suitable only for posting on a portion of the Platform not designated "Public
Investor."
 
7.2           Certificates; Other Production and Reserve Information.  The
Company shall furnish to the Administrative Agent and each Lender:
 
(a)           as soon as available, but not later than 60 days after the close
of each of the first three Fiscal Quarters in any fiscal year and not later than
90 days after the close of each Fiscal Year, a Quarterly Status Report in a form
reasonably acceptable to the Lenders, as of the last day of the immediately
preceding quarter;
 
(b)           concurrently with the delivery of the financial statements
referred to in Sections 7.1(a) and (b), and the reports referred to in Section
7.2(a), a Compliance Certificate executed by a Responsible Officer;
 
(c)           on or before (i) April 1 of each year during the term of this
Agreement, a Reserve Report effective as of January 1 of such year prepared by
DeGolyer and MacNaughton, William M. Cobb & Associates, Inc., Netherland Sewell
& Associates, Inc., or other independent petroleum engineer acceptable to the
Administrative Agent (the "Independent Engineer") and (ii) October 1 of each
year during the term of this Agreement, a Reserve Report effective as of July 1
of such year prepared by the Company in substantially the same form as the
January 1 Reserve Report and certified by a Responsible Officer as true and
correct in all material respects, in each case in form reasonably acceptable to
the Administrative Agent;
 
(d)           promptly upon the request of the Administrative Agent, at the
request of any Lender, copies of all geological, engineering and related data
contained in the Company's files or readily accessible to the Company relating
to its and the Guarantors' Oil and Gas Properties as may reasonably be
requested;
 
(e)           [Intentionally omitted];


52

--------------------------------------------------------------------------------

 


 
(f)           promptly upon its completion in each fiscal year of the Company
commencing with the 2007 fiscal year through and including the 2010 fiscal year,
and not later than the date of delivery of the annual financial statements for
the prior fiscal year, a copy of the annual budget of the Company and its
Subsidiaries on a consolidated basis for such fiscal year, projecting total Oil
and Gas revenue, total revenue, total operating costs and expenses, Consolidated
Net Income, Consolidated Interest Expense, Consolidated EBITDAX and total
capital expenditures, by fiscal quarter; it being understood that such
projections are not to be viewed as facts, that actual results may vary and that
such variances may be material;
 
(g)           copies of all Derivative Contracts then in effect not later than
January 1 and July 1 of each year beginning July 2, 2007; and
 
(h)           promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary as the
Administrative Agent, at the request of any Lender, may from time to time
reasonably request.
 
7.3           Notices.  The Company shall promptly notify the Administrative
Agent and each Lender in writing:
 
(a)           of the occurrence of any Default or Event of Default;
 
(b)           of any matter that has resulted or may reasonably be expected to
result in a Material Adverse Effect, including arising out of or resulting from
(i) a material breach or non performance of, or any default under, a Contractual
Obligation of the Company or any Subsidiary or any allegation thereof; (ii) any
material dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any material litigation or
proceeding affecting the Company or any Subsidiary, including pursuant to any
applicable Environmental Laws; and
 
(c)           of the formation or acquisition of any Subsidiary.
 
Each notice under this Section 7.3 shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and, in the case of notices delivered pursuant to Sections 7.3(a) or
(b), stating what action the Company or any affected Subsidiary proposes to take
with respect thereto and at what time.  Each notice under Section 7.3(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been (or foreseeably will be) breached or
violated.
 
7.4           Preservation of Company Existence, Etc.  The Company and each
Guarantor shall, and shall cause each of its respective Subsidiaries to:
 
(a)           preserve and maintain in full force and effect its legal
existence, and maintain its good standing under the laws of its state or
jurisdiction of formation, except in a transaction permitted by Section 8.3 or
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect;
 


53

--------------------------------------------------------------------------------

 
 
 
(b)           preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect;
 
(c)           use reasonable efforts, in the ordinary course of business, to
preserve its business organization and goodwill except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
 
(d)           preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non preservation of which would reasonably be
expected to have a Material Adverse Effect.
 
7.5           Maintenance of Property.  The Company and each Guarantor shall,
and shall cause each of its respective Subsidiaries to, maintain and preserve
all its Property which is used or useful in its business in good working order
and condition, ordinary wear and tear excepted and to use the standard of care
typical in the industry in the operation and maintenance of its facilities,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that nothing in this Section 7.5
shall prevent the Company or any Guarantor from making any Disposition permitted
by Section 8.2.
 
7.6           Insurance.  The Company and each Guarantor shall, and shall cause
each of its respective Subsidiaries to, maintain, with financially sound and
reputable independent insurers, insurance with respect to its Properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.
 
7.7           Payment of Obligations.  Unless being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by the Company or such Subsidiary, the Company and each Guarantor
shall, and shall cause each of its respective Subsidiaries to, pay and discharge
prior to delinquency, all their respective obligations and liabilities,
including: (a) all Tax liabilities, assessments and governmental charges or
levies upon it or its Properties or assets; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its Property; and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness; except,
in each case, where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.
 
7.8           Compliance with Laws.  The Company and each Guarantor shall, and
shall cause each of its respective Subsidiaries to, comply in all material
respects with all Requirements of Law of any Governmental Authority having
jurisdiction over it or its business (including the Federal Fair Labor Standards
Act), except (a) such as may be contested in good faith or as to which a bona
fide dispute may exist or (b) where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
 


54

--------------------------------------------------------------------------------

 


 
7.9           Compliance with ERISA.  The Company and each Guarantor shall, and
shall cause each of its ERISA Affiliates to: (a) maintain each Plan of the
Company in compliance in all material respects with the applicable provisions of
ERISA, the Code and other federal or state law; (b) cause each such Plan which
is qualified under Section 401(a) of the Code to maintain such qualification;
and (c) make all required contributions to any such Plan subject to Section 412
of the Code.
 
7.10           Inspection of Property and Books and Records.  The Company and
each Guarantor shall, and shall cause each of its respective Subsidiaries to,
maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Company and such Subsidiary.  The Company and each Guarantor shall permit
representatives and independent contractors of the Administrative Agent or any
Lender to visit and inspect any of their respective Properties, to examine their
respective corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective managers, directors, officers, and independent
public accountants, all at the expense of the Company and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Company; provided, however, that,
excluding any such visits and inspections during the continuance of an Event of
Default, only the Administrative Agent, on behalf of the Lenders, may exercise
the rights under this Section 7.10 and such exercise shall not occur more
frequently than once per fiscal year; provided further, however, when an Event
of Default exists the Administrative Agent or any Lender may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.
 
7.11           Environmental Laws.  The Company and each Guarantor shall, and
shall cause each of its respective Subsidiaries to, conduct its respective
operations and keep and maintain their respective Properties in compliance with
all Environmental Laws, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.
 
7.12           New Subsidiary Guarantors.  If, at any time after the Output
Closing Time, there exists any Subsidiary that is not either a Guarantor or an
Exempt Subsidiary, then the Company and each Guarantor shall, on the date any
such Subsidiary is acquired or formed, (a) cause each such Subsidiary to execute
and deliver a joinder to the Guaranty to the Administrative Agent, (b) pledge or
cause to be pledged to the Administrative Agent for the benefit of the Lenders
all of the outstanding Capital Stock thereof pursuant to a Security Document
satisfactory to the Administrative Agent, to be held by the First Lien Credit
Agent on behalf of itself, for the benefit of the First Lien Secured Parties,
and the Administrative Agent, for the benefit of the Secured Parties, and (c)
cause such Subsidiary to execute and deliver such Security Documents as may be
required pursuant to Sections 4.2, 4.5(a) or 7.14(b).  Upon the execution and
delivery by any Subsidiary of a joinder to the Guaranty, such Subsidiary shall
automatically and immediately, and without any further action on the part of any
Person, (i) become a Guarantor for all purposes of this Agreement and (ii) be
deemed to have made the representations and warranties, as applied to and
including such new Subsidiary, set forth in this Agreement.
 
7.13           Use of Proceeds.  The Company and each Guarantor shall, and shall
cause each of its respective Subsidiaries to, use the proceeds of the Loans only
for the following purposes: (a) with respect to the Original Loans, at the
Output Closing Time, together with proceeds of the First Lien Loans, to fund the
Company's payment obligations under Section 2.4 of the Output Acquisition
Agreement (other than fees and expenses
 


55

--------------------------------------------------------------------------------

 


incurred in connection with the Output Acquisition) in an aggregate amount not
to exceed $96,000,000, subject to usual and customary adjustments for
transactions of such nature and (b) with respect to the Additional Loans, for
general corporate purposes.
 
7.14           Further Assurances.
 
(a)           The Company and each Guarantor shall promptly (and in no event
later than 20 days (or such late date as may be agreed by the Administrative
Agent) after becoming aware of the need therefor) cure any defects in the
creation and issuance of the Notes and the execution and delivery of this
Agreement, the Security Documents or any other instruments referred to or
mentioned herein or therein.  The Company and the Guarantors shall, at the
Company's expense, promptly (and in no event later than 20 days (or such late
date as may be agreed by the Administrative Agent) after becoming aware of the
need therefor) do all acts and things, and execute and file or record, all
instruments reasonably requested by the Administrative Agent, to establish,
perfect, maintain and continue the perfected security interest of the Lenders in
or the Lien of the Lenders on the Mortgaged Properties.
 
(b)           The Company shall promptly (and in no event later than ten
Business Days after the need arises) execute and cause its Subsidiaries that are
Guarantors to execute such additional Security Documents in form and substance
reasonably satisfactory to Administrative Agent, granting to Administrative
Agent fully perfected Liens on Oil and Gas Properties that are not then part of
the Mortgaged Properties, subject only to the Liens securing the Collateral in
respect of the First Lien Credit Documents (the "First Liens") and other
Permitted Liens, sufficient to cause the Mortgaged Properties to include at all
times eighty-five percent (85%) of the Net Present Value of the Proved Reserves
and at least ninety percent (90%) of the Net Present Value of the Proved
Developed Producing Reserves, in each case as set forth in the most recent
Reserve Report.  In addition, the Company and each Guarantor shall furnish to
the Administrative Agent title due diligence in form satisfactory to the
Administrative Agent and will furnish all other documents and information
relating to such Mortgaged Properties as the Administrative Agent may reasonably
request.  The Company shall pay the reasonable out-of-pocket costs and expenses
of all filings and recordings and all searches reasonably deemed necessary by
the Administrative Agent to establish and determine the validity and the
priority of the Liens created or intended to be created by the Security
Documents; and the Company and each Guarantor shall satisfy all other claims and
charges which in the reasonable opinion of the Administrative Agent might
prejudice, impair or otherwise affect any of the Mortgaged Properties or the
Lenders' Lien thereon.
 
(c)           With respect to any Collateral (whether tangible or intangible,
but excluding titled vehicles or other Collateral with respect to which a
security interest cannot be perfected by the filing of a financing statement
under the UCC) acquired after the Restatement Effective Date by the Company or
any Guarantor as to which the Administrative Agent, for the benefit of the
Secured Parties, does not otherwise have a fully perfected Lien subject only to
the First Liens, promptly (and in no event later than twenty (20) days (or such
later date as may be agreed by the Administrative Agent) after becoming aware of
the need therefor) take all actions necessary or advisable to grant to
 


56

--------------------------------------------------------------------------------

 
 
the Administrative Agent, for the benefit of the Secured Parties, fully
perfected second priority security interest in such Collateral, subject only to
the First Liens and other Permitted Liens, including without limitation, the
filing of UCC financing statements in such jurisdictions as may be required by
the Security Documents or by law or as may be reasonably requested by the
Administrative Agent; provided, however, notwithstanding the foregoing, Property
will be excluded from the Collateral in circumstances where the Administrative
Agent and the Company agree that the cost of obtaining a security interest in
such Property is excessive in relation to the value afforded thereby, or if the
granting of a security interest in such Property would be prohibited by contract
(other than any non-assignment of payment intangibles provision that is
unenforceable under the UCC) or any applicable Requirement of Law.
 
7.15           [Intentionally omitted.]
 
7.16           Hedging Program.  Not later than the fifteenth (15th) day
following the Restatement Effective Date, the Company shall, and shall cause its
Subsidiaries to enter into, and shall maintain at all times thereafter during
the relevant period, Derivative Contracts for the purpose of hedging prices on
the Oil and Gas thereafter expected to be produced by the Company or any of its
Subsidiaries, which contracts shall (a) at all times through the third
anniversary of the Restatement Effective Date cover not less than 50% of the
Company's and its Subsidiaries' aggregate Projected Oil and Gas Production
anticipated to be sold in the ordinary course of such Persons' business during
such three-year period, (b) thereafter, roll forward on a semi-annual basis in
order to cover not less than 50% of the Company's and its Subsidiaries'
aggregate Projected Oil and Gas Production anticipated to be sold in the
ordinary course of such Person's business during the ensuing twelve (12) fiscal
quarters and (c) shall otherwise be in form and substance reasonably acceptable
to the Administrative Agent.  The Company shall provide copies to the
Administrative Agent of all Derivative Contracts then in effect not later than
the fifteenth (15th) day following the Restatement Effective Date, and
thereafter contemporaneously with the delivery of each Reserve Report as
prescribed by Section 7.2(c) beginning with the delivery of the Reserve Report
required to be delivered on or before October 1, 2007.  Delivery of such copies
at such times shall be accompanied by delivery of a certificate of a Responsible
Officer certifying that the Company is in compliance with the requirements of
this Section 7.16.
 
ARTICLE VIII

 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied:
 
8.1           Limitation on Liens.  The Company and each Guarantor shall not,
and shall not permit any of its respective Subsidiaries to, directly or
indirectly, make, create, incur, assume or suffer to exist any Lien upon or with
respect to any part of its Property, whether now owned or hereafter acquired,
other than the following:


57

--------------------------------------------------------------------------------

 
 
    (a)           any Lien on Property of the Company or any Subsidiary as set
forth in Schedule 8.1 and any modifications, replacements, renewals or
extensions thereof; provided, however, that (i) the Lien does not extend to any
additional Property other than (A) after-acquired Property that is affixed or
incorporated into the Property covered by such Lien or financed by Indebtedness
permitted under Section 8.5, and (B) proceeds and products thereof and (ii) the
modification, replacement, renewal, extension or refinancing of the obligations
secured or benefited by such Liens (if such obligations constitute Indebtedness)
is permitted by Section 8.5;
 
(b)           any Lien created under any Loan Document;
 
(c)           Liens for Taxes, fees, assessments or other governmental charges
which are not delinquent or remain payable without penalty, or to the extent
that non payment thereof is permitted by Section 7.7;
 
(d)           carriers', warehousemen's, mechanics', landlords', materialmen's,
repairmen's or other similar Liens arising in the ordinary course of business
(whether by law or by contract) which (i) are not delinquent, (ii) remain
payable without penalty, (iii) are being contested in good faith and by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the Property subject thereto or (iv) the failure of which
to pay could not reasonably be expected to have a Material Adverse Effect;
 
(e)           Liens consisting of (i) pledges or deposits required in the
ordinary course of business in connection with workers' compensation,
unemployment insurance and other social security legislation; (ii) pledges and
deposits in the ordinary course of business not exceeding $625,000 in the
aggregate securing insurance premiums or reimbursement obligations under
insurance policies, in each case payable to insurance carriers that provide
insurance to the Company or any of its Subsidiaries; or (iii) obligations in
respect of letters of credit or bank guarantees that have been posted by the
Company or any of its Subsidiaries to support the payments of the items set
forth in clauses (i) and (ii) of this Section 8.1(e);
 
(f)           easements, rights of way, restrictions, defects or other
exceptions to title and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not material in amount, are not
incurred to secure Indebtedness, and which do not in any case materially detract
from the value of the Property subject thereto or interfere with the ordinary
conduct of the businesses of the Company, the Guarantors and their respective
Subsidiaries;
 
(g)           Liens on the Property of the Company, any Guarantor or any
Subsidiary of such Person securing (i) the non-delinquent performance of bids,
trade contracts (other than for borrowed money), leases or statutory
obligations, (ii) Contingent Obligations on surety, performance and appeal
bonds, and (iii) other non-delinquent obligations of a like nature; in each
case, incurred in the ordinary course of business;
 


58

--------------------------------------------------------------------------------

 


 
 
(h)           Liens arising solely by virtue of any statutory or common law
provision relating to banker's liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution or under any deposit account agreement entered into in
the ordinary course of business; provided, however, that (i) such deposit
account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Company, (ii) the Company (or applicable
Subsidiary) maintains (subject to such right of set off) dominion and control
over such account(s), and (iii) such deposit account is not intended by the
Company, any Guarantor or any Subsidiary to provide cash collateral to the
depository institution;
 
(i)           Oil and Gas Liens to secure obligations which are not delinquent
and which do not in any case materially detract from the value of the Oil and
Gas Property subject thereto;
 
(j)           Liens on the Collateral securing the First Lien Obligations;
provided, however, that such Liens are subject to the Intercreditor Agreement;
 
(k)           Liens on Property of Exempt Subsidiaries securing Non-Recourse
Debt permitted to be incurred under Section 8.5(d);
 
(l)           Liens securing judgments for the payment of money not constituting
an Event of Default;
 
(m)           Liens securing purchase money Indebtedness and Capitalized Leases
permitted hereunder; provided, however, that such Liens do not at any time
encumber any Property other than the Property (including after-acquired
Property) financed by such Indebtedness and the proceeds and the products
thereof and accessions thereto; and provided further, however, that individual
financings of assets provided by one lender may be cross collateralized to other
financings of equipment provided by such lender;
 
(n)           (i) leases, licenses, subleases or sublicenses granted to other
Persons in the ordinary course of business which do not (A) interfere in any
material respect with the business of the Company or any of its Subsidiaries or
(B) secure any Indebtedness for borrowed money or (ii) the rights reserved or
vested in any Person by the terms of any lease, license, franchise, grant or
permit held by the Company or any of its Subsidiaries or by a statutory
provision, to terminate any such lease, license, franchise, grant or permit, or
to require annual or periodic payments as a condition to the continuance
thereof;
 
(o)           Liens (i) in favor of the seller of any Property to be acquired in
an investment permitted pursuant to Sections 8.4 to be applied against the
purchase price for such investment, (ii) consisting of an agreement to Dispose
of any Property in a Disposition permitted under Section 8.2, in each case,
solely to the extent such investment or Disposition, as the case may be, would
have been permitted on the date of the creation of such Lien and (iii) earnest
money deposits made by the Company or any of its Subsidiaries in connection with
any letter of intent or purchase agreement permitted hereunder;


59

--------------------------------------------------------------------------------

 
 
 
(p)           Liens existing on the Property of any Person that becomes a
Subsidiary, in each case after the date hereof (other than Liens on the Capital
Stock of any Person that becomes a Subsidiary) and any modifications,
replacements, renewals or extensions thereof; provided, however, that (i) such
Lien does not extend to or cover any other Property (other than the proceeds or
products thereof and after-acquired Property subjected to a Lien pursuant to
terms existing at the time of such acquisition, it being understood that such
requirement shall not be permitted to apply to any Property to which such
requirement would not have applied but for such acquisition), and (ii) the
Indebtedness secured thereby (or, as applicable, any modifications,
replacements, renewals or extensions thereof) is permitted under Section 8.5;
 
(q)           Liens arising from precautionary UCC financing statement filings
regarding leases entered into by the Company or any of its Subsidiaries in the
ordinary course of business;
 
(r)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Company or any of its Subsidiaries in the ordinary course of business not
prohibited by this Agreement;
 
(s)           Permitted Encumbrances (as defined in the Mortgages);
 
(t)           Liens in favor of the Company securing investments permitted under
Section 8.4(i); or
 
(u)           other Liens securing Indebtedness or other obligations (other than
First Liens) outstanding in an aggregate principal amount not to exceed the
lesser of:  (i) the difference between $12,500,000 minus the aggregate principal
amount then outstanding of all Indebtedness secured by Liens permitted under
Section 8.1(m) and Section 8.1(p) and (ii) $6,250,000.
 
8.2           Disposition of Assets.  The Company and each Guarantor shall not,
and shall not permit any of its respective Subsidiaries that are Guarantors to,
directly or indirectly, sell, assign, lease, convey, transfer or otherwise
dispose of (whether in one or a series of transactions) (collectively,
"Dispositions") any Property (including accounts and notes receivable, with or
without recourse), except:
 
(a)           Dispositions permitted under Sections 8.3, 8.4, or 8.9 and Liens
permitted by Section 8.1;
 
(b)           Dispositions of inventory (including produced Oil and Gas) in the
ordinary course of business;
 
(c)           Dispositions among the Company and wholly-owned Subsidiaries that
are Guarantors;
 
(d)           obsolete, used, worn out or surplus equipment in the ordinary
course of business;
 
(e)           Dispositions of accounts and notes receivable in the ordinary
course of business consistent with past practices;
 


60

--------------------------------------------------------------------------------

 


(f)           Dispositions of interests in Oil and Gas Properties, or portions
thereof, that are sold for fair cash consideration (considering any net
production proceeds from the effective date of any such Disposition to the
closing thereof that are credited against the purchase price payable at such
closing as Net Cash Proceeds received by the Company or such Guarantor);
provided, however, that the aggregate sales prices (as of the effective date of
each particular Disposition) for Dispositions made pursuant to this Section
8.2(f) during any Borrowing Base Period shall not exceed 5% of the present value
of the future cash flows from Proved Reserves included in the Oil and Gas
Properties as set forth in the most recent Reserve Report delivered pursuant to
Section 6.11 or Section 7.2(c);
 
(g)           the abandonment of any well or forfeiture, surrender or release by
the Company or any Guarantor of any lease in the ordinary course of business
which is not materially disadvantageous in any way to the Lenders and which, in
the Company's or such Guarantor's opinion, is in the best interest of the
Company or such Guarantor;
 
(h)           Dispositions of Property other than Hydrocarbon Interests to the
extent that (i) such Property is exchanged for credit against the purchase price
of similar replacement Property or (ii) the proceeds of such Disposition are
promptly applied to the purchase price of such replacement Property;
 
(i)           Dispositions of Cash Equivalents;
 
(j)           farm-out agreements or participation agreements, or leases,
subleases, licenses or sublicenses of Property (including real Property and
intellectual Property but excluding Oil and Gas Properties with which Proved
Reserves are associated) in the ordinary course of business and which do not
materially interfere with the business of the Company and its Subsidiaries;
 
(k)           transfers of Property subject to Recovery Events upon receipt of
the Net Cash Proceeds of such Recovery Event; or
 
(l)           other Dispositions of Property by the Company and the Guarantors
(other than Oil and Gas Properties); provided, however, that (i) at the time of
such Disposition, no Event of Default shall exist or would result from such
Disposition, (ii) the aggregate book value of all Property Disposed of in
reliance on this Section 8.2(l) shall not exceed $3,750,000 and (iii) the sale
price for such Property (if in excess of $375,000) shall be paid to the Company
or such Guarantor for not less than 75% cash or Cash Equivalent consideration.
 
8.3           Consolidations and Mergers.  The Company and each Guarantor shall
not, directly or indirectly, merge, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except:
 
(a)           any Guarantor may merge with the Company or another Guarantor;
provided, however, that the Company shall be the continuing or surviving Person
in the case of a merger involving the Company;
 


61

--------------------------------------------------------------------------------

 


(b)           any Subsidiary that is not a Guarantor may merge with the Company
or a Guarantor; provided, however, that the Company or such Guarantor shall be
the continuing or surviving Person;
 
(c)           a merger, dissolution, liquidation, consolidation or Disposition,
the purpose of which is to effect a Disposition permitted pursuant to Section
8.2; or
 
(d)           the Company or any Guarantor may complete Corporate Acquisitions
permitted under Section 8.4.
 
8.4           Loans and Investments.  The Company and each Guarantor shall not,
directly or indirectly, purchase or acquire, or make any commitment therefor,
any Capital Stock or any obligations or other securities of, or any interest in,
any Person, or make any Corporate Acquisitions, or make any advance, loan,
extension of credit or capital contribution to or any other investment in, any
Person, including any Affiliate of the Company, except for:
 
(a)           investments in Cash Equivalents;
 
(b)           extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;
 
(c)           investments in Guarantors that are directly or indirectly
wholly-owned Subsidiaries of the Company;
 
(d)           investments in Derivative Contracts permitted under Section 8.10;
 
(e)           investments resulting from transactions specifically permitted
under Section 8.3;
 
(f)           investments with third parties that are (i) customary in the oil
and gas business, (ii) made in the ordinary course of the Company's business,
and (iii) made in the form of or pursuant to purchase agreements, operating
agreements, processing agreements, farm-in agreements, farm-out agreements,
joint venture agreements, development agreements, unitization agreements,
pooling agreements, joint bidding agreements, service contracts and other
similar agreements, that do not, in any case, (x) constitute an investment in
any state law partnership or other Person (that is not a Guarantor) or (y)
involve the Disposition of any Mortgaged Property covering Proved Reserves not
otherwise permitted under the Loan Documents;
 
(g)           advances by the Company to any of its employees (other than
corporate officers) in the ordinary course of business which do not exceed
$375,000 at any time outstanding in the aggregate to all such employees;
 
(h)           acquisitions of Hydrocarbon Interests and related assets in the
ordinary course of business;
 


62

--------------------------------------------------------------------------------

 


(i)           (i) with respect to loans or advances by the Company to Exempt
Subsidiaries existing at the Effective Date, the conversion of such loans or
advances to Capital Stock of the debtor Exempt Subsidiary, or the contribution
thereof to the capital of such Exempt Subsidiary and (ii) in addition to the
investments permitted by the foregoing clause (i), provided that there shall not
have occurred and be continuing an Event of Default hereunder, and no Event of
Default would result therefrom, after the Effective Date, the making by the
Company or a Guarantor of (A) direct loans and advances to Exempt Subsidiaries
to support working capital needs not to exceed an aggregate balance of
$1,200,000 at any time outstanding and (B) other investments in Exempt
Subsidiaries not to exceed an aggregate amount of $1,200,000 on a cumulative
basis;
 
(j)           (i) the Output Acquisition and (ii) provided that there shall not
have occurred and be continuing an Event of Default hereunder, and no Event of
Default would result therefrom (and subject to compliance with Section 7.12,
where applicable), other Corporate Acquisitions by the Company of Persons
substantially all of the Property of which is comprised of domestic Proved
Reserves, including Hydrocarbon Interests in the federal Outer Continental Shelf
or associated gathering, processing, or pipeline assets.
 
(k)           investments consisting of Liens, Dispositions, fundamental
changes, Indebtedness, and Restricted Payments permitted by Sections 8.1, 8.2,
8.3, 8.5 and 8.9, respectively;
 
(l)           promissory notes and other noncash consideration received in
connection with Dispositions permitted by Section 8.2 (other than Sections
8.2(f) or (k));
 
(m)           investments in the ordinary course of business consisting of
endorsements for collection or deposit;
 
(n)           investments (including debt obligations and Capital Stock)
received in connection with the bankruptcy or reorganization of any Person and
in settlement of obligations of, or other disputes with, such Persons arising in
the ordinary course of business; or
 
(o)           guarantees by the Company or any Subsidiary of leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business.
 
8.5           Limitation on Indebtedness.  The Company and each Guarantor shall
not, and shall not permit any of its respective Subsidiaries to, directly or
indirectly, create, incur, assume, suffer to exist, or otherwise become or
remain liable with respect to, any Indebtedness, except (collectively,
"Permitted Indebtedness"):
 
(a)           Indebtedness incurred pursuant to this Agreement;
 
(b)           Indebtedness incurred pursuant to the First Lien Credit Agreement;
 


63

--------------------------------------------------------------------------------

 


(c)           Indebtedness consisting of Contingent Obligations permitted
pursuant to Section 8.8;
 
(d)           Non-Recourse Debt not to exceed $25,000,000 in an aggregate
principal amount at any time outstanding;
 
(e)           Indebtedness consisting of gas imbalances or obligations in
respect of take or pay or other prepayments not exceeding the amount specified
in Section 6.12;
 
(f)           Indebtedness in respect of Derivative Contracts permitted under
Section 8.10;
 
(g)           guarantees by the Company and the Guarantors in respect of
Indebtedness of the Company and such Guarantors otherwise permitted hereunder;
provided, however, that if the Indebtedness being guaranteed is subordinated to
the Obligations, such guarantee shall be subordinated to the guarantee of the
Obligations;
 
(h)           Indebtedness of (i) of any Loan Party owing to any other Loan
Party, or (ii) any Subsidiary that is not a Loan Party owing to (A) any
Subsidiary that is not a Loan Party or (B) a Loan Party in respect of an
investment permitted under Section 8.4(i);
 
(i)           Indebtedness (other than for borrowed money, purchase money
Indebtedness or obligations with respect to Capital Leases) subject to Liens
permitted under Section 8.1;
 
(j)           Capital Leases and purchase money obligations (including
obligations in respect of mortgage, industrial revenue bond, industrial
development bond, and similar financings) to finance the purchase, repair or
improvement of fixed or capital assets and any Permitted Refinancing thereof;
provided, however, that the aggregate amount of all Indebtedness at any one time
outstanding described in Sections 8.5(j), (l), (m) and (n) shall not exceed
$12,500,000;
 
(k)           Indebtedness incurred by the Company or its Subsidiaries in a
Disposition under agreements providing for indemnification, the adjustment of
the purchase price or similar adjustments;
 
(l)           Indebtedness in respect of netting services, overdraft protections
and similar arrangements in each case in connection with cash management and
deposit accounts; provided, however, that the aggregate amount of all
Indebtedness at any one time outstanding described in Sections 8.5(j), (l), (m)
and (n) shall not exceed $12,500,000;


64

--------------------------------------------------------------------------------

 
 
 
(m)           Indebtedness consisting of the financing of insurance premiums;
provided, however, that the aggregate amount of all Indebtedness at any one time
outstanding described in Sections 8.5(j), (l), (m) and (n) shall not exceed
$12,500,000; or
 
(n)           in addition to the Indebtedness otherwise permitted under this
Section 8.5, Indebtedness described in the definition thereof of the Loan
Parties not to exceed at any time outstanding, together with Indebtedness
outstanding at such time described in Sections 8.5(j), (l) or (m), $12,500,000
in aggregate principal amount.
 
8.6           Transactions with Affiliates.  Except as set forth on Schedule
8.6, the Company and each Guarantor shall not, and shall not permit any of its
respective Subsidiaries to, directly or indirectly, enter into any transaction
with or make any payment or transfer to any Affiliate of the Company or its
stockholders, except transactions (a) among the Loan Parties, (b) in the
ordinary course of business and upon fair and reasonable terms no less favorable
to the Company, such Guarantor or such Subsidiary than would obtain in a
comparable arm's length transaction with a Person not an Affiliate of the
Company, such Guarantor or such Subsidiary, (c) customary fees payable to any
directors of the Company and reimbursement of reasonable out of pocket costs of
the directors of the Company, (d) employment and severance arrangements between
the Company or its Subsidiaries and their respective officers, consultants and
employees in the ordinary course of business, (e) the payment of customary fees
and indemnities to directors, officers and employees of the Company and the
Subsidiaries in the ordinary course of business or (f) to the extent permitted
under Sections 8.4, 8.5 and 8.9.
 
8.7           Margin Stock.  The Company and each Guarantor shall not, and shall
not permit any of its respective Subsidiaries to, directly or indirectly, suffer
or permit any Subsidiary to, use any portion of the proceeds of the Loans to (i)
purchase or carry Margin Stock, (ii) repay or otherwise refinance Indebtedness
of the Company or others incurred to purchase or carry Margin Stock, (iii)
extend credit for the purpose of purchasing or carrying any Margin Stock, or
(iv) acquire any security in any transaction that is subject to Section 13 or
15(d) of the Exchange Act.
 
8.8           Contingent Obligations.  The Company and each Guarantor shall not,
and shall not permit any of its respective Subsidiaries to, directly or
indirectly, create, incur, assume or suffer to exist any Contingent Obligations
except:
 
(a)           endorsements for collection or deposit in the ordinary course of
business;
 
(b)           Derivative Contracts permitted under Section 8.10 hereof;
 
(c)           obligations under plugging bonds, performance bonds and fidelity
bonds issued for the account of the Company or its Subsidiaries, obligations to
indemnify or make whole any surety and similar agreements incurred in the
ordinary course of business;
 
(d)           this Agreement and each Guaranty;
 
(e)           Guaranty Obligations permitted under Section 8.5 or obligations in
respect of letters of credit or bank guarantees permitted under Section 8.1(e);
 
(f)           Contingent Obligations consisting of gas imbalances or obligations
in respect of take or pay or other prepayments not to exceed the amount
specified in Section 6.12; or
 


65

--------------------------------------------------------------------------------

 


(g)           guarantees of leases (other than Capital Leases) or of other
obligations that do not constitute Indebtedness, in each case entered into in
the ordinary course of business.
 
8.9           Restricted Payments
 
.  The Company and each Guarantor shall not, directly or indirectly, (a)
purchase, redeem or otherwise acquire for value any Capital Stock, now or
hereafter outstanding from its members, partners or stockholders (other than
from its members, partners or stockholders that are Loan Parties; provided,
however, that (i) to the extent constituting Restricted Payments, the Company
and the Guarantors may enter into transactions expressly permitted by Section
8.3; (ii) the Company may effect  repurchases of Capital Stock deemed to occur
upon exercise of stock options or warrants if such Capital Stock represent a
portion of the exercise price of such options or warrants; (iii) the Company may
make repurchases of Capital Stock necessary to enable the Company to pay federal
withholding Taxes incurred by an employee upon the vesting of restricted Capital
Stock granted to such employee in connection with a stock incentive plan; or
(iv) the Company and any of the Guarantors may pay for the repurchase,
retirement or other acquisition or retirement for value of Capital Stock of the
Company held by any future, present or former director, officer, member of
management employee or consultant of the Company or any of its Subsidiaries (or
the estate, family members, spouse or former spouse of any of the foregoing);
provided, however, that the aggregate amount of Restricted Payments made under
this clause (iv) does not exceed in any calendar year $375,000 (with unused
amounts in any calendar year being carried over to the two succeeding calendar
years); or (b) declare or pay any distribution, dividend or return capital to
its members, partners or stockholders (other than to its members, partners or
stockholders that are Loan Parties), or make any distribution of cash or
Property to its members, partners or stockholders (other than members, partners
or stockholders that are Loan Parties; provided, however, that (i) the Company
may declare and make dividend payments or other distributions payable solely in
the Capital Stock (other than Disqualified Capital Stock) of the Company; (ii)
the Company may make cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock of the Company; or (iii) in
addition to the foregoing Restricted Payments, the Company may make additional
Restricted Payments to holders of any Qualifying Preferred Stock in an aggregate
annual amount not to exceed $7,000,000 (collectively "Restricted Payments").
 
8.10           Derivative Contracts.
 
(a)           The Company and each Guarantor shall not, directly or indirectly,
enter into or in any manner be liable on any Derivative Contract except:
 
(i)           Derivative Contracts entered into with the purpose and effect of
fixing prices on oil or gas expected to be produced by such Person; provided,
however, that at all times (i) no such contract shall be for speculative
purposes; (ii) as of any date (the "Calculation Date") no such contract, when
aggregated with all Derivative Contracts permitted under this Section
8.10(a)(i), but excluding Derivative Contracts described in clause (v) of this
Section 8.10(a)(i), shall cover a notional volume in excess of the Applicable
Percentage of the total Projected Oil and Gas Production to be produced in any
month from the Proved Developed Producing Reserves reflected in the most recent
Reserve Report
 


66

--------------------------------------------------------------------------------

 
 
(unless and solely to the extent such an excess occurs in a month falling within
a period covered by a Derivative Contract entered into by the Company to
maintain compliance with Section 7.16); (iii) each such contract (excluding
Derivative Contracts offered by a national commodity exchange) shall be with the
Administrative Agent, or any of the Lenders (or Affiliate of a Lender), the
First Lien Credit Agent or any First Lien Lender (or Affiliate of a First Lien
Lender), or with a counterparty or have a Guarantor of the obligation of the
counterparty which, at the time the contract is made, has long-term obligations
rated BBB+ or Baa1 or better, respectively, by S&P or Moody's; (iv) no such
contract requires the Company to put up money, Property, letters of credit or
other security against the event of its non-performance prior to actual default
by the Company in performing its obligations thereunder, except Liens in favor
of the Administrative Agent for the benefit of the Lenders under the Security
Documents, or the First Liens; and (v) with respect to Derivative Contracts
under which the Company's or a Guarantor's only interest is a "put" right or
which is a commodity price hedge by means of a price "floor" (A) there exists no
deferred obligation to pay the related premium or other purchase price and (B)
all such contracts are with Qualifying Derivative Contract Counterparties.
 
(ii)           The Existing Derivative Contracts; provided, however, that no
Existing Derivative Contract may be amended, restated, supplemented or otherwise
modified or extended without the prior written consent of the Administrative
Agent unless such modified Derivative Contract satisfies the requirements set
forth in clause (i) or clause (ii) of this Section 8.10(a); or
 
(iii)           Derivative Contracts entered into with the purpose and effect of
fixing interest rates on a principal amount of Indebtedness of the Company that
is accruing interest at a variable rate; provided, however, that (i) no such
contract shall be for speculative purposes; (ii) the floating rate index of each
such contract generally matches the index used to determine the floating rates
of interest on the corresponding Indebtedness of the Company to be hedged by
such contract; (iii) no such contract requires the Company to put up money,
Property, letters of credit, or other security against the event of its
non-performance prior to actual default by the Company in performing its
obligations thereunder; (iv) the aggregate notional amount of the Derivative
Contracts shall not exceed fifty percent (50%) of the Borrowing Base (as defined
in the First Lien Credit Agreement) during any Borrowing Base Period (as defined
in the First Lien Credit Agreement); and (v) each such contract shall be with a
Lender (or an Affiliate of a Lender) or with a counterparty or have a guarantor
of the obligation of the counterparty who, at the time the contract is made, has
long-term obligations rated BBB+ or Baa1 or better, respectively, by S&P or
Moody's.


67

--------------------------------------------------------------------------------

 
 
 
(b)           In the event the Company enters into a Derivative Contract with
any Lender, the Contingent Obligation evidenced under such Derivative Contract
shall not be applied against such Lender's Commitment nor against the Effective
Amount.  The benefits of the Security Documents and of the provisions of the
Loan Documents relating to the Collateral shall also extend to and be available
on a pro rata basis to each Qualifying Derivative Contract Counterparty in
respect to all Obligations with respect to the related Qualifying Derivative
Contract.
 
8.11           Sale Leasebacks.  The Company and each Guarantor shall not, and
shall not permit any of its respective Subsidiaries to, directly or indirectly,
become liable, directly or by way of any Guaranty Obligation, with respect to
any lease of any Property (whether real, personal or mixed) whether now owned or
hereafter acquired, (a) which the Company or such Guarantor or Subsidiary has
sold or transferred or is to sell or transfer to any other Person or (b) which
the Company or such Guarantor or Subsidiary intends to use for substantially the
same purposes as any other Property which has been or is to be sold or
transferred by the Company or such Guarantor or Subsidiary to any other Person
in connection with such lease.
 
8.12           Consolidated Leverage Ratio.  As of the last day of any Fiscal
Quarter, the Company shall not permit the Consolidated Leverage Ratio to exceed
3.50 to 1.00.
 
8.13           Current Ratio.  As of the last day of any Fiscal Quarter, the
Company shall not permit the ratio of Current Assets to Current Liabilities to
be less than 1.00 to 1.00; provided, however, that for purposes of such ratio,
adjustments required by FAS 133 and 143 that affect the calculation of Current
Assets or Current Liabilities shall be excluded from current assets and current
liabilities, respectively.
 
8.14           Minimum Interest Coverage Ratio.  The Company shall not permit
the ratio of Consolidated EBITDAX for any period commencing with the period
ended June 30, 2007 to Consolidated Interest Expense for such period to be less
than 2.00 to 1.00.
 
8.15           Minimum PV 10 to Consolidated Total Debt Ratio.  The Company
shall not permit the ratio of Net Present Value to Consolidated Total Debt at
the end of any fiscal quarter to be less than 1.50 to 1.00.
 
8.16           Change in Business.  The Company and each Guarantor shall not,
and shall not permit any of its respective Subsidiaries to, directly or
indirectly, engage in any business or activity other than the Principal Business
and businesses ancillary or reasonably related thereto.
 
8.17           Accounting Changes.  The Company and each Guarantor shall not,
and shall not permit any of its respective Subsidiaries to, directly or
indirectly, make any significant change in accounting treatment or reporting
practices, except as required by GAAP, or change the fiscal year of the Company
or of any Guarantor or Subsidiary.
 
8.18           Certain Contracts; Amendments; Multiemployer ERISA Plans.  Except
for the restrictions expressly set forth in the Loan Documents and the First
Lien Credit Documents, the Company and each Guarantor shall not, directly or
indirectly, enter into, create, or otherwise allow to exist any contract or
other consensual restriction on the ability of any Guarantor to: (a) pay
dividends or make other distributions to the Company or another Guarantor, (b)
redeem its Capital Stock held by the Company or another Guarantor, (c) repay
Indebtedness owing by it to the Company or another Guarantor, or (d) transfer
any of its Property to the Company or another Guarantor.  The Company and each
Guarantor shall not, and shall not permit any ERISA Affiliate to, incur any
obligation to contribute to any Multiemployer Plan.
 


68

--------------------------------------------------------------------------------

 


8.19           Midstream Contracts.  The Company and each Guarantor shall not,
directly or indirectly;
 
(a)           amend, supplement or otherwise modify any material term or
condition (pursuant to a waiver granted by or to such Person or otherwise) or
fail to enforce strictly the terms and conditions of the indemnities and rights
furnished to the Company or any Guarantor pursuant to the Midstream Contracts,
in each case, such that after giving effect thereto such terms, conditions,
indemnities and rights shall be materially less favorable to the interests of
the Loan Parties or the Lenders with respect thereto; or
 
(b)           otherwise amend, supplement or otherwise modify or fail to enforce
the terms and conditions of the Midstream Contracts except to the extent that
any such amendment, supplement or modification or failure to enforce could not
reasonably expected to have a Material Adverse Effect.
 
8.20           First Lien Credit Agreement.  The Company and each Guarantor
shall not, directly or indirectly: (a) amend or modify any of the terms or
provisions of the First Lien Credit Agreement, except as permitted by Section
5.3(a) of the Intercreditor Agreement; (b) cause, or purport to cause, the Liens
securing the Obligations to cease to be Permitted Liens as defined therein; or
(c) grant any Lien for the benefit of the lenders thereunder, except to the
extent permitted hereunder or required by the Intercreditor Agreement.
 
8.21           Limitation on Amendments to Output Acquisition Documents.  The
Company shall not, directly or indirectly:
 
(a)           amend, supplement or otherwise modify any material term or
condition (pursuant to a waiver granted by or to such Person or otherwise) or
fail to enforce strictly the terms and conditions of the indemnities and rights
furnished to the Company or any of its Subsidiaries pursuant to the Output
Acquisition Documents such that after giving effect thereto such terms,
conditions, indemnities or rights shall be materially less favorable to the
interests of the Loan Parties or the Lenders with respect thereto; or
 
(b)           otherwise amend, supplement or otherwise modify or fail to enforce
the terms and conditions of the Output Acquisition Documents except to the
extent that any such amendment, supplement or modification or failure to enforce
could not reasonably be expected to have a Material Adverse Effect.
 
8.22           Forward Sales, Production Payments, Etc.  The Company and each
Guarantor shall not, directly or indirectly:
 
(a)           enter into any forward sales transaction or agreement with respect
to physical deliveries of Oil and Gas outside the ordinary course of business as
conducted prior to the Restatement Effective Time; or
 
(b)           sell or convey any production payment, term overriding interest,
net profits interest or any similar interest (except for overriding royalty or
net profits interests granted to employees or consultants of the Company in the
ordinary course of business in connection with the generation of prospects or
the development of Oil and Gas Properties).
 


69

--------------------------------------------------------------------------------

 


8.23           Use of Proceeds.  The Company and each Guarantor shall not, and
shall not permit any of its respective Subsidiaries to, directly or indirectly,
use or permit the use of all or any portion of the Loans for any purpose other
than those set forth in Section 7.13.
 
ARTICLE IX

 
EVENTS OF DEFAULT
 
9.1           Event of Default.  Any of the following shall constitute an "Event
of Default":
 
(a)           Principal Non Payment.  The Company fails to pay, when and as
required to be paid herein, any amount of scheduled principal payment of any
Loan of this Agreement;
 
(b)           Interest and Expense Non-Payment.  Any Loan Party fails to pay,
when and as required to be paid herein, any interest due on any Interest Payment
Date, any other payments for fees, expenses, or other amount payable hereunder
or under any other Loan Document within three Business Days after the same
becomes due and payable;
 
(c)           Representation or Warranty.  Any representation or warranty by the
Company or any Guarantor made or deemed made herein, in any other Loan Document,
or which is contained in any certificate, document or financial or other
statement by the Company, any Guarantor or any Responsible Officer, furnished at
any time under this Agreement, or in or under any other Loan Document, is
incorrect in any material respect on or as of the date made or deemed made;
 
(d)           Specific Defaults.  Any Loan Party fails to perform or observe any
term, covenant or agreement contained in Section 7.13 or in Article VIII;
 
(e)           Other Defaults.  The Company or any Guarantor fails to perform or
observe any other term or covenant contained in this Agreement or any other Loan
Document, and such default shall continue unremedied for a period of 30 days, in
all other cases after the earlier of (i) the date upon which a Responsible
Officer knew or reasonably should have known of such default and (ii) the date
upon which written notice thereof is given to the Company by the Administrative
Agent or any Lender;
 
(f)           Cross Default.  (i) Subject to clause (iii) of this paragraph, the
Company, any Guarantor or any other Subsidiary (A) fails to make any payment of
more than $5,000,000 in respect of any Indebtedness or Contingent Obligation
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) and such failure continues after the applicable grace or
notice period, if any, specified in the relevant document on the date of such
failure and, in the case of any such failure by an Exempt Subsidiary, such
failure results in a Material Adverse Effect or (B) fails after the applicable
grace or notice period, if any, specified in the relevant document on the date
of such failure to perform or observe any other condition or covenant, or any
other event shall occur or condition exist, under any agreement or instrument
relating to any such Indebtedness or Contingent Obligation having an aggregate
principal amount of more than
 


70

--------------------------------------------------------------------------------

 
 
$5,000,000 if the effect of such failure, event or condition is to cause, or to
permitthe holder or holders of such Indebtedness or beneficiary or beneficiaries
of such Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity, or such Contingent Obligation to
become payable or cash collateral in respect thereof to be demanded and, in the
case of any such failure by an Exempt Subsidiary, such failure results in a
Material Adverse Effect; (ii) subject to clause (iii) of this paragraph, any
Indebtedness or Contingent Obligation of the Company, any Guarantor or any other
Subsidiary in excess of $5,000,000 shall be declared due and payable prior to
its stated maturity or cash collateral is demanded in respect of such Contingent
Obligation; or (iii) with respect to the Indebtedness or Contingent Obligation
under any First Lien Credit Documents, (x) an "Event of Default" (as defined in
any First Lien Credit Document) shall have occurred and shall continue and (y)
the First Lien Credit Agent shall have exercised its remedies pursuant to
Section 9.2 of the First Lien Credit Agreement;
 
(g)           Insolvency; Voluntary Proceedings.  The Company, any Guarantor or
any other Subsidiary (i) generally fails to pay, or admits in writing its
inability to pay, its debts as they become due, subject to applicable grace
periods, if any, whether at stated maturity or otherwise; (ii) commences any
Insolvency Proceeding with respect to itself; or (iii) takes any action to
effectuate or authorize any of the foregoing and, in the case of any of the
foregoing occurring with respect to an Exempt Subsidiary (other than
Maverick-Dimmit Pipeline, Ltd.), a Material Adverse Effect results therefrom;
 
(h)           Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding
is commenced or filed against the Company, any Guarantor, or any other
Subsidiary, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against all or a substantial part of the Company's,
any Guarantor's or any other Subsidiary's Property, and any such proceeding or
petition shall not be dismissed or stayed, or such writ, judgment, warrant of
attachment, execution or similar process shall not be released, vacated or fully
bonded within 60 days after commencement, filing or levy; (ii) the Company, any
Guarantor or any other Subsidiary files an answer admitting the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) the Company, any Guarantor or any other Subsidiary consents
to the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its Property or business, and, in the case of any of
the foregoing occurring with respect to an Exempt Subsidiary (other than
Maverick-Dimmit Pipeline, Ltd.), a Material Adverse Effect results therefrom;
 
(i)           Monetary Judgments.  One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Company or any Guarantor or any other Subsidiary involving in the aggregate a
liability (to the extent not covered by independent third-party insurance as to
which the insurer has not denied coverage) as to any single or related series of
transactions, incidents or conditions, of $5,000,000 or more, and the same shall
remain unsatisfied, unvacated and unstayed pending appeal for a period of 60
consecutive days after the entry thereof;
 


71

--------------------------------------------------------------------------------

 


(j)           Change of Control.  There occurs any Change of Control;
 
(k)           Guaranty Default.  A Guaranty ceases to be in full force and
effect, or such Guarantor contests in any manner the validity or enforceability
thereof or denies that it has any further liability or obligation thereunder
other than as a result of payment in full of the Obligations;
 
(l)           Enforceability or Perfection of Loan Documents.  (i) Any Loan
Document shall, at any time after its execution and delivery and for any reason,
cease to be in full force and effect or shall be declared to be null and void,
the validity or enforceability thereof shall be contested by any Person party
thereto (other than the Administrative Agent or any Lender) or any such Person
party thereto (other than the Administrative Agent or any Lender) shall deny
that it has any or further liability or obligation thereunder; or (ii) any Lien
created under any Loan Document shall fail to constitute a fully perfected Lien,
subject only to Permitted Liens, and such failure shall continue for at least 30
days after the earlier of (A) the date upon which a Responsible Officer knew or
reasonably should have known of such default or (B) the date upon which written
notice thereof is given to the Company by the Administrative Agent or any
Lender; or
 
(m)           ERISA.  Either (i) any "accumulated funding deficiency" (as
defined in Section 412(a) of the Code) in excess of $2,000,000 exists with
respect to any ERISA Plan, whether or not waived by the Secretary of the
Treasury or his delegate, or (ii) the Company or any ERISA Affiliate institutes
steps to terminate any ERISA Plan and the then current value of such ERISA
Plan's benefit liabilities exceeds the then current value of such ERISA Plan's
assets available for the payment of such benefit liabilities by more than
$2,000,000.
 
9.2           Remedies.  If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders:
 
(a)           declare the Commitment, if any, of each Lender to make Loans to be
terminated, or declare all or any part of the unpaid principal of the Loans, all
interest accrued and unpaid thereon and all other amounts payable under the Loan
Documents to be immediately due and payable, whereupon the same shall become
immediately due and payable, without presentment, demand, protest, notice of
intention to accelerate, notice of acceleration, or any other notice of any
kind, all of which are hereby expressly waived by the Company and each
Guarantor; and
 
(b)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law; provided, however, that upon the occurrence of any event specified in
Section 9.1(g) or (h) (in the case of clause (i) of Section 9.1(h) upon the
expiration of the 60-day period mentioned therein), the obligation of each
Lender to make Loans shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable without further act of the
Administrative Agent, or any Lender and without presentment, demand, protest,
notice of
 


72

--------------------------------------------------------------------------------

 


intention to accelerate, notice of acceleration or any other notice of any kind,
all of which are hereby expressly waived by the Company and each Guarantor.
 
9.3           Rights Not Exclusive.  The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.
 
ARTICLE X

 
THE ADMINISTRATIVE AGENT
 
10.1           Appointment and Authorization; Limitation of Agency.  Each Lender
hereby irrevocably (subject to Section 10.9) appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  The duties of the Administrative Agent shall be
administrative and mechanical in nature; notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document,
the Administrative Agent shall not have any duty or responsibility, except those
expressly set forth herein, nor shall the Administrative Agent, under any
circumstances, have or be deemed to have any fiduciary relationship with any
Person, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent.
 
10.2           Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects with reasonable care.
 
10.3           Liability of Administrative Agent.  None of the Administrative
Agent-Related Persons shall (i) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct), or (ii) be responsible in any manner to any
of the Lenders for any recital, statement, representation or warranty made by
the Company, any Guarantor or any Subsidiary or Affiliate of the Company, or any
officer thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Agreement or any other Loan Document, or the validity, effectiveness (other
than such Administrative Agent-Related Person's own due execution and delivery),
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Company, any Guarantor or any other party to
any Loan Document to perform its obligations hereunder or thereunder.  No
Administrative Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or
 


73

--------------------------------------------------------------------------------

 


performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the Property, books or
records of the Company, any Guarantor or any of the Company's other Subsidiaries
or Affiliates.
 
10.4           Reliance by Administrative Agent.
 
(a)           The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex, telephonic or
electronic message, statement or other document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Lenders as it deems appropriate and,
if it so requests, it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Lenders and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of the Lenders.
 
(b)           For purposes of determining compliance with the conditions
specified in Article V, each Lender that has made available to the
Administrative Agent its Pro Rata Share of the initial Credit Extension or
subsequent Credit Extension, as the case may be, shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to the Lender as a condition
precedent to such initial Credit Extension or subsequent Credit Extension, as
applicable.
 
10.5           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to Defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Company referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a "notice of default".  The
Administrative Agent will notify the Lenders of its receipt of any such
notice.  Subject to Section 10.4(a), the Administrative Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Article IX; provided, however, that
unless and until the Administrative Agent has received any such request, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.
 
10.6           Credit Decision.  Each Lender acknowledges that no Administrative
Agent-Related Person has made any representation or warranty to it, and that no
act by any Administrative Agent-Related Person hereafter taken, including any
review of the affairs of the Company, any
 


74

--------------------------------------------------------------------------------

 


Guarantor or their respective Subsidiaries, shall be deemed to constitute any
representation or warranty by any Administrative Agent-Related Person to any
Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon any Administrative Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
Property, financial and other condition and creditworthiness of the Company, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Company hereunder.  Each Lender also represents that it will,
independently and without reliance upon any Administrative Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, Property, financial and other condition and
creditworthiness of the Company.  Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the
Administrative Agent, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, Property, financial and other
condition or creditworthiness of the Company which may come into the possession
of any of the Administrative Agent-Related Persons.
 
10.7           Indemnification.  Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent-Related Persons (to the extent not reimbursed by or on
behalf of the Company and without limiting the obligation of the Company to do
so), pro rata according to each respective Lender's Pro Rata Share, each
Administrative Agent-Related Person from and against any and all Indemnified
Liabilities INCLUDING SUCH INDEMNIFIED LIABILITIES AS MAY ARISE OR BE CAUSED BY
THE NEGLIGENCE, SOLE, JOINT, CONCURRENT, COMPARATIVE OR OTHERWISE OF SUCH
ADMINISTRATIVE AGENT-RELATED PERSONS; provided, however, that no Lender shall be
liable for the payment to any Administrative Agent-Related Persons of any
portion of such Indemnified Liabilities to the extent the same arise from (i)
the gross negligence or willful misconduct of any Administrative Agent-Related
Person or (ii) a claim or action asserted by one or more other Administrative
Agent-Related Persons.  Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out of pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Transaction Document
or any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Company.  The undertaking in this Section 10.7 shall survive the payment of all
Obligations hereunder and the resignation or replacement of the Administrative
Agent.
 
10.8           Administrative Agent in Individual Capacity.  Bank of Montreal
and its Affiliates may make loans to, accept deposits from, acquire or
underwrite equity or debt securities of and generally engage in any kind of
banking, investment banking, trust, financial advisory, underwriting or other
business with the Company and its Affiliates as though Bank of Montreal were not
the Administrative Agent hereunder and without notice to or
 


75

--------------------------------------------------------------------------------

 


consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of Montreal or its Affiliates may receive information regarding
the Company or its Affiliates (including information that may be subject to
confidentiality obligations in favor of the Company or such Affiliate) and
acknowledge that the Administrative Agent-Related Persons shall be under no
obligation to provide such information to them.  With respect to Obligations
held by it, Bank of Montreal shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Administrative Agent.
 
10.9           Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 30 days' notice to the Lenders.  If the
Administrative Agent resigns under this Agreement, the Lenders shall appoint
from among the Lenders a successor administrative agent for the Lenders, which
successor agent shall be consented to by the Company (which consent shall not be
unreasonably withheld or delayed).  If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Company, a successor administrative agent from among the Lenders.  Upon
the acceptance of its appointment as successor administrative agent hereunder,
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term "Administrative Agent"
shall mean such successor administrative agent and the retiring Administrative
Agent's appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent's resignation hereunder as
Administrative Agent, the provisions of this Article X and Sections 11.4 and
11.5 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.  If no successor
agent has accepted appointment as Administrative Agent by the date which is 30
days following a retiring Administrative Agent's notice of resignation, the
retiring Administrative Agent's resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Lenders appoint a successor
administrative agent as provided for above.
 
10.10                      Withholding Tax.
 
(a)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the laws of the United States, or under any
treaty to which the United States is a party, with respect to payments under
this Agreement shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Each Lender shall promptly (i) notify the Company and
the Administrative Agent of any change in circumstances which would modify or
render invalid any such claimed
 


76

--------------------------------------------------------------------------------

 
 
exemption or reduction and (ii) take such steps as may be required pursuant to
Section 3.1(e).
 
(b)           Without limiting the generality of the foregoing provisions of
Section 10.10(a), each Foreign Lender shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
 
(i)           duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party,
 
(ii)           duly completed copies of IRS Form W-8ECI,
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a "bank" within
the meaning of Section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder"
of the Company within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
"controlled foreign corporation" described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of  IRS Form W-8BEN, or
 
(iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made.
 
(c)           If any Lender delivers to the Company and the Administrative Agent
completed and executed documentation described in Section 10.10(a) and (b)
claiming a reduction in withholding tax, the Company and the Administrative
Agent may withhold from any amount payable to such Lender hereunder an amount
equivalent to the applicable withholding tax after taking into account such
reduction.  If the forms or other documentation required by Section 10.10(a) and
(b) are not delivered by a Lender to the Company and the Administrative Agent,
then the Company and the Administrative Agent may withhold from any amount
payable to such Lender not providing such forms or other documentation an amount
equivalent to the applicable withholding tax.
 
(d)           If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that the Company or the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered, was
not properly completed or executed, or because such Lender failed to notify the
Company and the Administrative Agent of a change in circumstances which rendered
the exemption from, or reduction of, withholding tax ineffective or modified, or
for any other reason) such Lender shall indemnify the Company and the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
 


77

--------------------------------------------------------------------------------

 
 
Company or the Administrative Agent (as the case may be) as tax or otherwise,
including penalties, additions to tax and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to the Company or the
Administrative Agent under this Section 10.10(d), together with all costs and
expenses (including Attorney Costs).  The obligation of the Lenders under this
Section 10.10(d) shall survive the payment of all Obligations and the
resignation or the replacement of the Administrative Agent.
 
10.11                      Arranger; Syndication Agent.  Each of the Arranger
and the Syndication Agent, in their respective capacities as such, shall have no
duties or responsibilities, and shall incur no liability, under this Agreement
or the other Loan Documents.
 
10.12                      Release of Collateral.  The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to effect any release of
Liens or Guaranty Obligations contemplated by Section 11.26.
 
ARTICLE XI

 
MISCELLANEOUS
 
11.1           Amendments and Waivers.  No amendment, modification, termination
or waiver of any provision of this Agreement or any other Loan Document, and no
consent with respect to any departure by the Company or any Guarantor therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by the Administrative Agent at the written request of the
Required Lenders) and the Company or the applicable Guarantor, and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it is given; provided, however, that no such waiver,
amendment, modification, termination or consent shall, unless in writing and
signed by all the Lenders directly affected thereby (or in the case of clauses
(e) and (f), all of the Lenders), the Company or the applicable Guarantor do any
of the following:
 
(a)           increase or extend the Commitment of any Lender (it being
understood that the waiver of an Event of Default shall not constitute an
extension or increase of any Commitment of any Lender);
 
(b)           postpone the final maturity date of any Loan, or postpone or delay
any date fixed by this Agreement or any other Loan Document for any payment of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder (it being understood that the waiver of an obligation to pay interest
at the Default Rate or Event of Default shall not constitute a postponement of
any date fixed for the payment of principal, interest or fees)or under any other
Loan Document;


78

--------------------------------------------------------------------------------

 
 
 
(c)           reduce the principal of, or the rate of interest specified herein
on any Loan, or (subject to clause (ii) below) any fees or other amounts payable
hereunder (it being understood that a change to the definition of "Default Rate"
or the waiver of an Event of Default shall not constitute a reduction of the
principal of or rate of interest specified) or under any other Loan Document;
 
(d)           change the pro rata application of payments, prepayments,
reductions of the Commitments or change in any manner the definition of
"Required Lenders";
 
(e)           amend this Section 11.1, or any provision of this Agreement which,
by its terms, expressly requires the approval or concurrence of all Lenders; or
 
(f)           release all or substantially all of the Collateral (except for
releases in connection with Dispositions which are permitted hereunder or under
any Loan Document), or release any material Guarantor from any Guaranty;
 
provided further, however, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document.
 
11.2           Notices.
 
(a)           All notices, requests and other communications shall be in writing
and mailed, faxed or delivered, to the address or facsimile number specified for
notices on the signature pages hereof or, as directed to the Company or the
Administrative Agent, to such other address as shall be designated by such party
in a written notice to the other parties, and as directed to any other party, at
such other address as shall be designated by such party in a written notice to
the Company and the Administrative Agent.
 
(b)           All such notices, requests and communications shall, when
transmitted by overnight delivery, or faxed, be effective when delivered for
overnight (next-day) delivery, or transmitted in legible form by facsimile
machine, respectively, or if mailed, upon the third Business Day after the date
deposited into the U.S. mail, or if delivered, upon delivery; except that
notices pursuant to Article II or IX shall not be effective until actually
received by the Administrative Agent.
 
(c)           Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Company.  The Administrative Agent and the
Lenders shall be entitled to rely on the authority of any Person purporting to
be a Person authorized by the Company to give such notice and the Administrative
Agent and the Lenders shall not have any liability to the Company or any other
Person on account of any action taken or not taken by the Administrative Agent
or the Lenders in reliance upon such telephonic or facsimile notice.  The
obligation of the Company to repay the Loans shall not be affected in any way or
to any extent by any failure by the Administrative Agent and the Lenders to
receive written confirmation of any telephonic or facsimile notice or the
receipt by the Administrative Agent and the Lenders of a confirmation which is
at variance with the terms understood by the Administrative Agent and the
Lenders to be contained in the telephonic or facsimile notice.
 


79

--------------------------------------------------------------------------------

 


11.3           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.
 
11.4           Costs and Expenses.  The Company shall:
 
(a)           whether or not the transactions contemplated hereby are
consummated, pay or reimburse the Administrative Agent and the Arranger within
five Business Days after demand for all reasonable and documented out-of-pocket
costs and expenses incurred by the Administrative Agent, the Arranger or any of
their Affiliates in connection with the syndications of the Credit Extensions
hereunder (other than fees payable to syndicate members) and the development,
preparation, delivery, administration and execution of, and any amendment,
supplement, waiver or modification to (in each case, whether or not
consummated), this Agreement, any Loan Document and any other documents prepared
in connection herewith or therewith, the consummation of the transactions
contemplated hereby and thereby, and the syndication of the credit facilities
provided herein, including Attorney Costs incurred by such Person with respect
thereto except such costs and expenses as may be incurred by the assignor
Lenders or Assignee under Section 11.8; and
 
(b)           pay or reimburse the Administrative Agent, any other Agent and
each Lender within five Business Days after demand for all documented
out-of-pocket costs and expenses (including Attorney Costs) incurred by each of
them in connection with the enforcement, attempted enforcement, or preservation
of any rights or remedies under this Agreement or any other Loan Document during
the existence of a Default or after acceleration of the Loans (including in
connection with any "workout" or restructuring regarding the Loans, and
including in any Insolvency Proceeding or appellate proceeding).
 
11.5           Indemnity.  Whether or not the transactions contemplated hereby
are consummated, the Company shall indemnify and hold each Agent-Related Person
and each Lender and each of their respective Affiliates, successors and
permitted assigns and its and their respective officers, directors, employees,
counsel, agents, advisors, controlling Persons, members and attorneys in fact
(each, an "Indemnified Person") harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, charges, expenses and disbursements (including Attorney Costs) of any
kind or nature whatsoever which may at any time (including at any time following
repayment of the Loans, and the termination, resignation or replacement of the
Administrative Agent or replacement of any Lender) be imposed on, incurred by or
asserted against any such Person in any way relating to or arising out of this
Agreement or any document contemplated by or referred to herein, including any
of the Transaction Documents, or the transactions contemplated hereby, including
the Output Acquisition, or any action taken or omitted by any such Person under
or in connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to or arising out of this Agreement, any
Transaction Document, the Loans or the use of the
 


80

--------------------------------------------------------------------------------

 


proceeds thereof, whether or not any Indemnified Person is a party thereto (all
the foregoing, collectively, the "Indemnified Liabilities"), WHETHER OR NOT SUCH
INDEMNIFIED LIABILITIES ARISE OUT OF OR AS A RESULT OF ANY INDEMNIFIED PARTY'S
NEGLIGENCE IN WHOLE OR IN PART, INCLUDING, WITHOUT LIMITATION, THOSE CLAIMS
WHICH RESULT FROM THE SOLE, JOINT, CONCURRENT OR COMPARATIVE NEGLIGENCE OF THE
INDEMNIFIED PARTY, OR ANY ONE OR MORE OF THEM; provided, however, that the
Company shall have no obligation hereunder to any Indemnified Person with
respect to Indemnified Liabilities to the extent same arise (i) from the gross
negligence or willful misconduct of, or breach of the Loan Documents by, such
Indemnified Person or (ii) in the case of any Lender or Affiliate thereof, from
the gross negligence or willful misconduct of such Indemnified Person's
Affiliates, or any of its or their respective officers, directors, employees,
counsel, agents, advisors, controlling Persons, members or attorneys in
fact.  No Indemnified Person shall be liable for any damages arising from the
use by unauthorized Persons of information or other materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted by such Persons or for any special, indirect, consequential or
punitive damages in connection with this Agreement.  All amounts due under this
Section 11.5 shall be payable not later than 30 days after written demand
therefor.  The agreements in Section 11.4 and this Section 11.5 shall survive
payment of all other Obligations.
 
11.6           Payments Set Aside.  To the extent that the Company makes a
payment to the Administrative Agent or the Lenders, or the Administrative Agent
or the Lenders exercise their right of set-off, and such payment or the proceeds
of such set-off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, debtor-in-possession, receiver or any
other Person, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent or such Lender
upon demand its Pro Rata Share of any amount so recovered from or repaid by the
Administrative Agent or such Lender.
 
11.7           Successors and Assigns.  This Agreement shall become effective at
the Restatement Effective Time after it shall have been executed by the Company,
each Guarantor and the Administrative Agent and after the Administrative Agent
shall have been notified by each Lender that such Lender has executed it and
thereafter this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns, except
that the Company may not assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent and each Lender.
 
 


81

--------------------------------------------------------------------------------

 
 
        11.8           Assignments, Participations, etc.
 
(a)           Each Lender may assign to one or more assignees (each, an
"Assignee") all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent of the Administrative Agent
(not to be unreasonably withheld or delayed) and prior written notice to (but
not consent of) the Company; provided, however, that (i) the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance in the form of Exhibit
"E" (the "Assignment and Acceptance") with respect to such assignment is
delivered to the Administrative Agent and determined on an aggregate basis in
the event of concurrent assignments to Related Funds (as defined below)) shall
not, unless consented to by the Administrative Agent, be less than $1,000,000
(or, if less, the entire remaining amount of such Lender's Commitment or Loans),
(ii) the parties to each such assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually) and shall pay to the Administrative Agent a
processing and recordation fee in the amount of $3,500.00 (which fee may be
waived or reduced in the sole discretion of the Administrative Agent), provided
further, however, that only one such fee shall be payable in the case of
concurrent assignments to Persons that, after giving effect to such assignments,
will be Related Funds and (iii) the Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an administrative questionnaire in such form
as supplied from time to time by the Administrative Agent (an "Administrative
Questionnaire") and all applicable tax forms. Upon acceptance and recording
pursuant to Section 11.8(c), from and after the effective date specified in each
Assignment and Acceptance, (A) the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender's rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Article III and Section 11.5, as well as to any fees
accrued for its account prior to the effective date specified in such Assignment
and Acceptance and not yet paid). The term "Related Funds" shall mean with
respect to any Lender that is a fund or combined investment vehicle that invests
in bank loans, any other fund that invests in bank loans and is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
(b)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Company or any Subsidiary or the
performance or observance by the Company or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
 


82

--------------------------------------------------------------------------------

 
 
instrument or document furnished pursuant hereto; (iii) such Assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such Assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 6.14 or delivered pursuant to Section 7.1, the Intercreditor
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance; (v) such Assignee will independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such Assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement, as are delegated to the Administrative Agent, by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto; and (vii) such Assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender and will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreement. The
Administrative Agent shall be entitled to rely, without any independent
investigation, on the representations and warranties and other statements deemed
to be made by the assigning Lender and the Assignee pursuant to this Section
11.8(c) and shall not incur any liability for relying thereon.
 
(c)           The Administrative Agent, acting for this purpose as an agent of
the Company, shall maintain at one of its offices in Chicago, Illinois a copy of
each Assignment and Acceptance delivered to it.  Upon its receipt of, and
consent to, a duly completed Assignment and Acceptance executed by an assigning
Lender and an Assignee, an Administrative Questionnaire completed in respect of
the Assignee (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 11.8(b) above, if
applicable, and the written consent of the Administrative Agent to such
assignment and any applicable tax forms, the Administrative Agent shall (i)
accept such Assignment and Acceptance and (ii) record the information contained
therein in the Register. No assignment shall be effective unless it has been
recorded in the Register as provided in this Section 11.8(c).  The Register
shall be available for inspection by the Company or any Lender (with respect to
any entry relating to such Lender's Loans) at any reasonable time and from time
to time upon reasonable prior notice.
 
(d)           Notwithstanding anything to the contrary contained herein, any
Lender (a "Granting Lender") may grant to a special purpose funding vehicle (an
"SPC"), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Company, the option to provide to the
Company all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Company on the Restatement Effective Date pursuant to
this Agreement; provided, however, that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an
 


83

--------------------------------------------------------------------------------

 
 
SPC hereunder shall utilize theCommitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior Indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
11.8, any SPC may (i) with notice to, but without the prior written consent of,
the Company and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non−public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC.
 
(e)           Within five Business Days after its receipt of notice by the
Administrative Agent that it has received an executed Assignment and Acceptance
and payment of the processing fee, if a Note was issued in respect of the
assigned interests, upon the request of the Administrative Agent by the
Assignee, the Company shall execute and deliver to the Administrative Agent a
new Note evidencing such Assignee's assigned Loans and, if the assignor Lender
has retained a portion of its Loans and its Commitment, a replacement Note, upon
the request of the Administrative Agent by the assignor Lender, in the principal
amount equal to the Loans and Commitments, if any, retained by the assignor
Lender (such Note to be in exchange for, but not in payment of, the Note held by
such Lender).
 
(f)           Any Lender may at any time sell to one or more commercial banks or
other Persons not Affiliates of the Company (a "Participant") participating
interests in any Loans, the Commitment of that Lender, if any, and the other
interests of that Lender (the "Originating Lender") hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender's
obligations under this Agreement shall remain unchanged, the Originating Lender
shall remain a Lender for all purposes hereof and the other Loan Documents to
which such Originating Lender is a party, and the Participant may not become a
Lender for purposes hereof or for any other of the Loan Documents, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) the Company and the Administrative Agent shall continue to
deal solely and directly with the Originating Lender in connection with the
Originating Lender's rights and obligations under this Agreement and the other
Loan Documents, and (iv) no Lender shall transfer or grant any participating
interest under which the Participant has rights to approve any amendment to, or
any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment, consent or waiver would require
unanimous consent of the Lenders. In the case of any such participation, the
Participant shall not have any rights under this Agreement, or any of the other
Loan Documents (the
 


84

--------------------------------------------------------------------------------

 
 
Participant's rights against the Originating Lender in respect of such
participation being those set forth in the agreement creating or evidencing such
participation with such Lender), and all amounts payable by the Company
hereunder shall be determined as if such Lender had not sold such participation;
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence and continuance of an Event of Default, each Participant shall be
deemed to have the right of set off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement.
 
(g)           Each Lender agrees to take normal and reasonable precautions and
exercise due care to maintain the confidentiality of all information provided to
it by the Company, or by the Administrative Agent on the Company's behalf, under
or in connection with this Agreement or any other Loan Document, and neither it
nor any of its Affiliates shall use any such information other than in
connection with or in enforcement of this Agreement and the other Loan
Documents, except to the extent such information (i) was or becomes generally
available to the public other than as a result of disclosure by such Lender, or
(ii) was or becomes available on a non-confidential basis from a source other
than the Company, provided,  however, that such source is not bound by a
confidentiality agreement with the Company known to the Lender; provided
further, however, that any Lender may disclose such information (and, in the
case of the following subclauses (A) through (D), shall provide promptly written
notice of such disclosure to the Company) (A) at the request or pursuant to any
requirement of any Governmental Authority to which such Lender is subject or in
connection with an examination of such Lender by any such authority; (B)
pursuant to subpoena or other court process; (C) when required to do so in
accordance with the provisions of any applicable Requirement of Law; (D) to the
extent reasonably required in connection with any litigation or proceeding to
which the Administrative Agent, any Lender or their respective Affiliates may be
party; (E) to the extent reasonably required in connection with the exercise of
any remedy hereunder or under any other Loan Document; (F) to such Lender's
independent auditors and other professional advisors; (G) to any Affiliate of
such Lender, or to any Participant or Assignee, actual or potential, provided
that such Affiliate, Participant or Assignee agrees to keep such information
confidential to the same extent required of the Lenders hereunder; and (H) as to
any Lender, as expressly permitted under the terms of any other document or
agreement regarding confidentiality to which the Company is party or is deemed
to be party with such Lender.
 
(h)           Notwithstanding any other provision in this Agreement, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement and the Note held by it in favor
of any Federal Reserve Lender in accordance with Regulation A of the FRB or U.S.
Treasury Regulation 31 CFR §203.14, and such Federal Reserve Lender may enforce
such pledge or security interest in any manner permitted under applicable
law.  Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided, however,
 


85

--------------------------------------------------------------------------------

 
 
that no such assignment shall release a Lender from any of its obligations
hereunder or substitute any such assignee for such Lender as a party hereto.
 
11.9           Interest.  It is the intention of the parties hereto to comply
with applicable usury laws, if any; accordingly, notwithstanding any provision
to the contrary in this Agreement, the Notes or in any of the other Loan
Documents securing the payment hereof or otherwise relating hereto, in no event
shall this Agreement, the Notes or such other Loan Documents require or permit
the payment, taking, reserving, receiving, collection, or charging of any sums
constituting interest under applicable laws which exceed the Highest Lawful
Rate.  If any such excess interest is called for, contracted for, charged,
taken, reserved, or received in connection with the Loans evidenced by the Notes
or in any of the Loan Documents securing the payment thereof or otherwise
relating thereto, or in any communication by the Administrative Agent or the
Lenders or any other Person to the Company or any other Person, or in the event
all or part of the principal or interest thereof shall be prepaid or
accelerated, so that under any of such circumstances or under any other
circumstance whatsoever the amount of interest contracted for, charged, taken,
reserved, or received on the amount of principal actually outstanding from time
to time under the Notes or any other Loan Document shall exceed the Highest
Lawful Rate, then in any such event it is agreed as follows:  (i) the provisions
of this Section 11.9 shall govern and control, (ii) neither any Company nor any
other Person now or hereafter liable for the payment of the Notes shall be
obligated to pay the amount of such interest to the extent such interest is in
excess of the Highest Lawful Rate, (iii) any such excess which is or has been
received notwithstanding this Section 11.9 shall be credited against the then
unpaid principal balance of the Notes or, if the Notes have been or would be
paid in full, refunded to the Company, and (iv) the provisions of this
Agreement, the Notes and the other Loan Documents securing the payment thereof
and otherwise relating thereto, and any communication to the Company, shall
immediately be deemed reformed and such excess interest reduced, without the
necessity of executing any other document, to the Highest Lawful Rate as now or
hereafter construed by courts having jurisdiction hereof or thereof.  Without
limiting the foregoing, all calculations of the rate of the interest contracted
for, charged, collected, taken, reserved, or received in connection with the
Notes, this Agreement or any other Loan Document which are made for the purpose
of determining whether such rate exceeds the Highest Lawful Rate shall be made
to the extent permitted by applicable laws by amortizing, prorating, allocating
and spreading during the period of the full term of the Loans, including all
prior and subsequent renewals and extensions, all interest at any time
contracted for, charged, taken, collected, reserved, or received.  The terms of
this Section 11.9 shall be deemed to be incorporated in every document and
communication relating to the Notes, the Loans or any other Loan Document.
 
11.10                      Indemnity and Subrogation.  In addition to all such
rights of indemnity and subrogation as any Guarantor may have under applicable
law, the Company agrees that in the event a payment shall be made by a Guarantor
under a Guaranty in respect of a Credit Extension to the Company, the Company
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment subject to the provisions of
the Guaranty executed by such Guarantor.  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under this Section 11.10
and all other rights of indemnity, contribution or subrogation under applicable
law or otherwise shall be fully subordinated to the indefeasible payment in full
of the
 


86

--------------------------------------------------------------------------------

 


Obligations, and no payments may be made in respect of such rights of indemnity,
contribution or subrogation until all the Obligations have been paid in full and
the Commitments shall have expired.  No failure on the part of the Company to
make the payments required by this Section 11.10 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of the Guarantors with respect to any Guaranty, and each
Guarantor shall remain liable for the full amount of the obligation of the
Guarantors under each such Guaranty in accordance therewith.
 
11.11                      Automatic Debits of Fees.  With respect to any fee,
or any other cost or expense (including Attorney Costs) due and payable to the
Administrative Agent under the Loan Documents, the Company hereby irrevocably
authorizes the Administrative Agent, after giving reasonable prior notice to the
Company, to debit any deposit account of the Company with the Administrative
Agent in an amount such that the aggregate amount debited from all such deposit
accounts does not exceed such fee or other cost or expense.  If there are
insufficient funds in such deposit accounts to cover the amount of the fee or
other cost or expense then due, such debits will be reversed (in whole or in
part, in the Administrative Agent's sole discretion) and such amount not debited
shall be deemed to be unpaid.  No such debit under this Section 11.11 shall be
deemed a set-off.
 
11.12                      Notification of Addresses, Lending Offices,
Etc.  Each Lender shall notify the Administrative Agent in writing of any
changes in the address to which notices to the Lender should be directed, of
addresses of any Lending Office, of payment instructions in respect of all
payments to be made to it hereunder and of such other administrative information
as the Administrative Agent shall reasonably request.
 
11.13                      Counterparts.  This Agreement may be executed in any
number of separate counterparts, no one of which need be signed by all parties;
each of which, when so executed, shall be deemed an original, and all of such
counterparts taken together shall be deemed to constitute but one and the same
instrument.  A fully executed counterpart of this Agreement by facsimile
signatures shall be binding upon the parties hereto.
 
11.14                      Severability.  The illegality or unenforceability of
any provision of this Agreement or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement or any instrument or agreement
required hereunder.
 
11.15                      No Third Parties Benefited.  This Agreement is made
and entered into for the sole protection and legal benefit of the Company, the
Guarantors, the Lenders, the Administrative Agent, the Administrative
Agent-Related Persons and the Indemnified Persons, and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents.
 
11.16                      Governing Law, Jurisdiction.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
 


87

--------------------------------------------------------------------------------

 


11.17                      Submission To Jurisdiction; Waivers.  Each of the
parties hereto hereby irrevocably and unconditionally:
 
(a)           submits, for itself and its Property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent may otherwise have to bring any action or proceeding
relating to this Agreement against the Company or any Guarantor or its
respective Property in the courts of any jurisdiction;
 
(b)           waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in Section 11.17(a), and each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court; and
 
(c)           consents to service of process in the manner provided for notices
herein; provided, however, nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.
 
11.18                      Entire Agreement.  This Agreement, together with the
other Loan Documents, embodies the entire agreement and understanding among the
Company, the Guarantors, the Lenders and the Administrative Agent, and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, oral or written, relating to the subject matter hereof and thereof.
 
11.19                      NO ORAL AGREEMENTS.  THIS AGREEMENT, TOGETHER WITH
THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH, REPRESENTS THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
11.20                      Accounting Changes.  If at any time any Accounting
Change (as defined below) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent and the Company
shall negotiate to amend such ratio or requirement to preserve the original
intent thereof in light of such Accounting Change (subject to the approval of
the Required Lenders); provided, however, that until so amended such ratio or
requirement shall continue to be computed
 


88

--------------------------------------------------------------------------------

 


in accordance with GAAP prior to such change therein.  "Accounting Change"
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
 
11.21                      WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC.  THE
COMPANY, THE GUARANTORS, THE LENDERS AND THE ADMINISTRATIVE AGENT EACH HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY (A) WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME
ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS OR ANY
TRANSACTION CONTEMPLATED THEREBY OR ASSOCIATED THEREWITH, BEFORE OR AFTER
MATURITY; (B) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY "SPECIAL DAMAGES", AS
DEFINED BELOW, (C) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR
AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND (D) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 11.21.  AS USED IN THIS SECTION,
"SPECIAL DAMAGES" INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE
DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS
WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER
PARTY HERETO.
 
11.22                      Intercreditor Agreement.  Each Lender (a) hereby
agrees that it will be bound by and take no actions contrary to the
Intercreditor Agreement and (b) hereby irrevocably authorizes and instructs the
Administrative Agent to enter into the Intercreditor Agreement on its behalf.
 
11.23                      USA PATRIOT Act.  Each Lender hereby notifies each
Loan Party that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with that
Requirement of Law.


89

--------------------------------------------------------------------------------

 
 
 
11.24                      Acknowledgments.  Each of the Company and each
Guarantor hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           neither the Administrative Agent, any other Agent nor any Lender
has any fiduciary relationship with or duty to the Company or any Guarantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Administrative Agent, any other
Agent and the Lenders, on one hand, and the Company and the Guarantors, on the
other hand, in connection herewith or therewith is solely that of creditor and
debtor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Administrative Agent, any other Agent and the Lenders or among the Company and
the Guarantors and the Lenders.
 
11.25                      Survival of Representations and Warranties.  All
representations and warranties made herein, in the other Loan Documents and in
any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.
 
11.26                      Release of Collateral and Guarantee Obligations.
 
(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, but subject to Sections 5.1(e) and 5.4 (e) of the
Intercreditor Agreement, upon request of the Company in connection with any
Disposition of Property (including any Disposition of a Guarantor) permitted by
the Loan Documents, the Administrative Agent shall (without notice to, or vote
or consent of, any Lender or any Qualified Derivative Contract Counterparty)
take such actions as shall be required to release its security interest in any
Collateral being Disposed of in such Disposition, and to release any Guaranty
Obligations under any Loan Document of any Person being Disposed of in such
Disposition, to the extent necessary to permit consummation of such Disposition
in accordance with the Loan Documents; provided, however, that the Company shall
have delivered to the Administrative Agent, at least ten Business Days prior to
the date of the proposed release (or such shorter period agreed to by the
Administrative Agent), a written request for release identifying the relevant
Collateral being Disposed of in such Disposition and, in the case of a
Disposition under Section 8.2(f) or any other Disposition of Collateral
comprising (i) Hydrocarbon Interests or (ii) other Property with a book value in
excess of $2,000,000, and the terms of such Disposition in reasonable detail,
including the date thereof, the price thereof and any expenses in connection
therewith, together with a certification by the Company stating that such
transaction is in compliance with this Agreement and the other Loan Documents
and that the proceeds of such Disposition will be applied in accordance with
this Agreement and the other Loan Documents.
 
(b)           Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations have been paid or otherwise satisfied
in full and all Commitments have terminated or expired, but subject to Sections
5.1(e) and 5.4(e) of the Intercreditor Agreement, upon request of the Company,
the Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any Qualified Derivative Contract Counterparty) take such actions as
shall be required to release its security interest in all Collateral, and to
release all Guaranty Obligations provided for in any Loan Document; provided,
however, that in lieu of terminating and repaying any such
 


90

--------------------------------------------------------------------------------

 
 
Obligations arising under any Qualified Derivative Contract, the Company may
provide substitute credit support under a standard form ISDA Credit Support
Annex or other credit support documents reasonably acceptable to such Qualified
Derivative Contract Counterparty to cover its then current exposure under such
Qualified Derivative Contract and such Qualified Derivative Contract
Counterparty shall have provided written notice to the Administrative Agent to
the effect that such substitute credit support has been provided to it and that
such Qualified Derivative Contract Counterparty no longer claims any right,
title or interest in any Collateral arising under the Loan Documents to secure
any Obligations and Indebtedness of the Company or any of its Subsidiaries
arising under or related to such Qualified Derivative Contract, whether then
existing or thereafter arising.  Any such release of Guaranty Obligations shall
be deemed subject to the provision that such Guaranty Obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Company or any Guarantor or any substantial part of its
Property, or otherwise, all as though such payment had not been made.
 
11.27                      Amendment and Restatement.
 
(a)           From and after the Restatement Effective Time, this Agreement
amends and restates in its entirety the Existing Term Loan Agreement; the
Existing Term Loan Agreement shall thereafter be of no further force and effect
except to evidence (i) the incurrence by the Company of the Existing Obligations
(whether or not any such Existing Obligations are contingent as of the
Restatement Effective Time), (ii) the representations and warranties made by any
Loan Party prior to the Restatement Effective Time and (iii) any act or omission
performed or required to be performed pursuant to the Existing Term Loan
Agreement prior to the Restatement Effective Time (including any failure, prior
to the Restatement Effective Time, to comply with the covenants contained in
such Existing Term Loan Agreement).  The amendments and restatements set forth
herein shall not cure any breach thereof or any "Default" or "Event of Default"
under and as defined in the Existing Term Loan Agreement existing prior to the
Restatement Effective Time.  This Agreement does not constitute and shall not be
construed to evidence a novation of or a payment and readvance of any of the
Existing Obligations, it being the intention of the parties hereto that this
Agreement is an amendment and restatement (but not an extinguishment) of the
Existing Term Loan Agreement.
 
(b)           The terms and conditions of this Agreement and the Administrative
Agent's and the Lenders' rights and remedies under this Agreement and the other
Loan Documents shall apply to all of the Existing Obligations.
 
(c)           Each of the Company and Guarantors reaffirms the Liens granted
pursuant to the Security Documents to the Administrative Agent for the benefit
of the Secured Parties, which Liens shall continue in full force and effect
during the term of this Agreement and any renewals or extensions thereof.
 


91

--------------------------------------------------------------------------------

 


(d)           Each of the Guarantors reaffirms the guaranties made pursuant to
the Guaranty (or a joinder thereto) in favor of the Administrative Agent for the
benefit of the Secured Parties, which guaranties shall continue in full force
and effect during the terms of this Agreement and any renewals or extensions
thereof as guaranties of the Obligations.
 
(e)           From and after the Restatement Effective Time, except as the
context otherwise provides, (i) all references to the Existing Term Loan
Agreement (or to any amendment, supplement, modification or amendment and
restatement thereof) in the Loan Documents (other than this Agreement) shall be
deemed to refer to this Agreement, (ii) all references to any section (or
subsection) of the Existing Term Loan Agreement in any Loan Document (but not
herein) shall be amended to become mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be references to this Agreement as the same may be
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time pursuant to the terms of this Agreement and of the
Intercreditor Agreement.
 
(f)           This Agreement is limited as written and is not a consent to any
other amendment, restatement, waiver or other modification, whether or not
similar, and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended by this Agreement or any other Loan
Document.
 
11.28                      Amendment to the First Lien Credit Agreement.  Each
Agent and each Lender hereby consents to the execution and delivery by the Loan
Parties of the First Amendment to Amended and Restated Credit Agreement referred
to in the definition of "First Lien Credit Agreement".
 
[THE REMAINDER OF THIS PAGE IS LEFT BLANK]
 


92

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
COMPANY:
     
TXCO RESOURCES INC.
     
By:
/s/ James E. Sigmon
   
James E. Sigmon
   
President and Chief Executive Officer
       
GUARANTORS:
     
OUTPUT ACQUISITION CORP.
     
By:
/s/ M. Frank Russell
   
M. Frank Russell
   
Vice President and General Counsel
       
TXCO ENERGY CORP.
     
By:
/s/ P. Mark Stark
   
P. Mark Stark
   
Vice President, Treasurer and Chief Financial Officer
       
TEXAS TAR SANDS INC.
     
By:
/s/ M. Frank Russell
   
M. Frank Russell
   
Vice President and General Counsel
       
OPEX ENERGY, LLC
     
By:
/s/ P. Mark Stark
   
P. Mark Stark
   
Vice President, Treasurer and Chief Financial Officer
       
Address for Notice:
Principal Place of Business
and Chief Executive Office:
       
777 E. Sonterra Blvd., Suite 350
San Antonio, Texas 78258
Attention:  Chief Financial Officer
Facsimile No.:  (210) 496-3232




--------------------------------------------------------------------------------

 





 
ADMINISTRATIVE AGENT AND A LENDER:
     
BANK OF MONTREAL, acting through its U.S. branches and agencies, including its
Chicago, Illinois branch, as Administrative Agent and as a Lender
     
By:
/s/ Joseph A. Bliss
Joseph A. Bliss
Managing Director
         
Address:
115 South LaSalle Street
11th Floor West
Chicago, Illinois  60603
           
Facsimile No.:
(312) 765-8078
           
Attention:
Terri Perez-Ford, Specialist
                 
with copy to:
             
Address:
Bank of Montreal
Houston Agency
700 Louisiana Street
4400 Bank of America Center
Houston, Texas  77002
           
Facsimile No.:
(713) 223-4007
           
Attention:
Joseph A. Bliss
           
Applicable Lending Office
for Base Rate Loans and
LIBO Rate Loans:
           
Address:
115 South LaSalle Street,
11th Floor West
Chicago, Illinois 60603
           
Facsimile No.:
(312) 765-8078
           
Attention:
Terri Perez-Ford, Specialist






--------------------------------------------------------------------------------

 

